Exhibit 10.1

EXECUTION VERSION

 

 

SHARE PURCHASE AGREEMENT

by and among

AMBERLEAF PARTNERS, INC.,

THE SHAREHOLDERS OF AMBERLEAF PARTNERS, INC.

and

MASTECH DIGITAL DATA, INC.,

Dated as of October 1, 2020

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

Article 1 THE CLOSING; PURCHASE AND SALE OF PURCHASED SHARES

     1  

1.1

   Purchase of Purchased Shares      1  

1.2

   Consideration      1  

1.3

   Closing      1  

1.4

   Payment of the Purchase Price      2  

1.5

   Purchase Price Adjustments      2  

1.6

   Escrow      6  

1.7

   Contingent Consideration Based on Earnout      6  

1.8

   Withholding Rights      10  

Article 2 REPRESENTATIONS AND WARRANTIES OF THE BUYER

     10  

2.1

   Organization; Qualification; Power and Authorization      10  

2.2

   Binding Effect and Noncontravention      10  

2.3

   Broker Fees      10  

2.4

   Investment      11  

2.5

   No Litigation      11  

2.6

   Financing      11  

Article 3 REPRESENTATIONS AND WARRANTIES WITH RESPECT TO THE SELLERS

     11  

3.1

   Organization; Power and Authorization      11  

3.2

   Binding Effect and Noncontravention      11  

3.3

   Purchased Shares      12  

3.4

   Litigation and Governmental Order      12  

3.5

   No Foreign Persons      12  

3.6

   Broker Fees      12  

Article 4 REPRESENTATIONS AND WARRANTIES WITH RESPECT TO THE COMPANY

     12  

4.1

   Organization; Qualification; Power and Authorization      12  

4.2

   Binding Effect and Noncontravention      13  

4.3

   Capitalization; Subsidiaries      13  

4.4

   Financial Statements      14  

4.5

   Undisclosed Liabilities      15  

4.6

   Events Subsequent to the Latest Year End      15  

4.7

   Tangible Assets      17  

4.8

   Compliance with Laws; Permits      17  

4.9

   Tax Matters      17  

4.10

   Environmental Matters      20  

4.11

   Intellectual Property      20  

4.12

   Information Technology      26  

4.13

   Privacy and Personal Data      27  

4.14

   Real Estate      28  

4.15

   Litigation and Orders      29  

 

i



--------------------------------------------------------------------------------

4.16

   Employee and Labor Relations      29  

4.17

   Employee Benefit Plans      32  

4.18

   Affiliate Transactions      33  

4.19

   Insurance      33  

4.20

   Contracts      33  

4.21

   Certain Payments      35  

4.22

   Export and Import Matters      36  

4.23

   Customers and Suppliers      36  

4.24

   Bank Accounts      36  

4.25

   Names      36  

4.26

   Broker Fees      36  

4.27

   Disclosure      37  

Article 5 COVENANTS AND OTHER AGREEMENTS

     37  

5.1

   Public Announcements; Confidentiality      37  

5.2

   Non-Competition; Restrictive Covenants      37  

5.3

   Tax Matters      39  

5.4

   Further Assurances      46  

5.5

   Sellers’ Representative      46  

5.6

   Access and Investigation      47  

5.7

   Legal Representation      47  

Article 6 SURVIVAL; INDEMNIFICATION

     48  

6.1

   Survival      48  

6.2

   Indemnification      49  

6.3

   Provisions Related to Indemnification      50  

6.4

   Claim Notice and Defense of Third-Party Claims      51  

6.5

   Exclusive Remedy      55  

6.6

   Applicability      55  

6.7

   Right to Set-Off      55  

Article 7 DELIVERIES AT THE CLOSING

     56  

7.1

   Closing Deliveries by the Sellers and the Company      56  

7.2

   Closing Deliverables by the Buyer      57  

Article 8 DEFINITIONS

     57  

Article 9 MISCELLANEOUS

     70  

9.1

   Expenses      70  

9.2

   Governing Law      70  

9.3

   Jurisdiction; Service of Process      70  

9.4

   Waiver of Jury Trial      70  

9.5

   Waiver; Remedies Cumulative      71  

9.6

   Notices      71  

9.7

   Assignment      72  

9.8

   No Third-Party Beneficiaries      72  

9.9

   Amendments      72  

9.10

   Disclosure Schedules      72  

 

ii



--------------------------------------------------------------------------------

9.11

   Non-Recourse      73  

9.12

   Specific Performance      73  

9.13

   Construction      73  

9.14

   Entire Agreement      74  

9.15

   Severability      74  

9.16

   Mutual Drafting      74  

9.17

   Counterparts; Electronic Transmission      74  

SCHEDULES

Schedule 1.5(a) Net Working Capital Methodology

Schedule 1.7(b) Calculation of Earnout Payment

Schedule 1.7(c) Earnout Payments Allocation

Schedule 5.3(j) Purchase Price Allocation

Schedule 7.1(a) Specified Consents

Schedule 8 Sellers’ Pro Rata Share

Schedule 9 Closing Costs

Seller Disclosure Schedule

Company Disclosure Schedule

 

 

iii



--------------------------------------------------------------------------------

SHARE PURCHASE AGREEMENT

This SHARE PURCHASE AGREEMENT dated October 1, 2020 (this “Agreement”), is made
by, between and among MASTECH DIGITAL DATA, INC., a Delaware corporation
(“Buyer”), AMBERLEAF PARTNERS, INC., an Illinois corporation (the “Company”),
the shareholders of the Company signatory to this Agreement (each referred to as
a “Seller” and collectively, the “Sellers”) and Lawrence F. Goldman, as the
Sellers’ Representative. The Buyer, the Company, the Sellers and the Sellers’
Representative, in his capacity as such, are sometimes referred to individually
as a “Party” and collectively as the “Parties.” Certain capitalized terms that
are used herein are defined in Article 8 herein.

WHEREAS, the Sellers collectively own 100% of the issued and outstanding shares
of the common stock, no par value, of the Company (the “Purchased Shares”);

WHEREAS, the Company is engaged in the business of providing data analytics
services to assist organizations with marketing, customer service and
information applications across multiple cloud-based platforms (the “Business”);
and

WHEREAS, the Parties desire that, subject to the terms and conditions of this
Agreement, in exchange for the consideration set forth herein, the Buyer shall
purchase from the Sellers all of the Purchased Shares.

NOW, THEREFORE, in consideration of the premises and the mutual promises made
herein, and in consideration of the representations, warranties, covenants and
agreements herein contained, intending to be legally bound, the Parties hereby
agree as follows:

Article 1

THE CLOSING; PURCHASE AND SALE OF PURCHASED SHARES

1.1 Purchase of Purchased Shares. At the Closing, subject to the terms and
conditions of this Agreement, including the delivery requirements set forth in
Section 7.1 and Section 7.2 herein, as applicable, the Buyer shall purchase and
accept from the Sellers and the Sellers shall sell, transfer and deliver to the
Buyer, the Purchased Shares, free and clear of all Liens.

1.2 Consideration. The aggregate consideration payable by the Buyer to the
Sellers at the Closing for the Purchased Shares to be purchased pursuant to the
Transactions shall equal the Closing Payment.

1.3 Closing. The closing of the Transactions (collectively, the “Closing”) shall
take place concurrently with the execution of this Agreement (the “Closing
Date”), effective as of 12:01 a.m. on October 1, 2020, at the offices of Blank
Rome LLP located at 501 Grant Street, Suite 850, Pittsburgh, PA 15219, or at
such other location as the Parties may agree or via the electronic exchange of
execution versions of the Transaction Documents and the signature pages thereto
via facsimile or via email by .pdf and the wire transfer of immediately
available funds to the applicable Parties as required at the Closing.

 

1



--------------------------------------------------------------------------------

1.4 Payment of the Purchase Price. The total aggregate consideration for the
Purchased Shares shall consist of $14,000,000 (subject to adjustment as set
forth in Section 1.5) comprised of (a) $9,500,000 in readily available funds
(the “Base Purchase Price”), and (b) up to $4,500,000 in Earnout Payments, in
accordance with Section 1.7 (collectively with the Base Purchase Price, the
“Purchase Price”). At the Closing:

(a) The Buyer shall repay, or cause to be repaid, on behalf of the Company, the
Estimated Indebtedness by wire transfer of immediately available funds as
directed by the holders of such Indebtedness prior to the Closing, and at the
Closing the Company shall have delivered to the Buyer all payoff letters,
releases, discharges, and UCC-3 termination statements necessary to terminate
the obligations of the Company with respect to the Estimated Indebtedness or
otherwise requested by the Buyer, each in a form and substance reasonably
acceptable to the Buyer (collectively, the “Payoff Documentation”), evidencing
the pay-off amounts for all Estimated Indebtedness from each holder of
Indebtedness, and containing an agreement that if such Indebtedness owed to such
holder is paid to such holder on the Closing Date, all obligations owed to such
holder shall be terminated and discharged and all Liens of such holder affecting
any real or personal property of the Company will be released;

(b) The Buyer shall pay, or cause to be paid, on behalf of the Company, any
unpaid Closing Costs in accordance with invoices reflecting the same provided by
the Company and the Sellers to the Buyer, with each invoice indicating the
amount required to fully discharge such Closing Costs, by wire transfer of
immediately available funds;

(c) The Buyer shall pay, or cause to be paid, the Escrow Amount into the Escrow
Account by wire transfer of immediately available funds, as directed by the
Escrow Agent (and the funds in the Escrow Account shall be held and released by
the Escrow Agent in accordance with the terms of the Escrow Agreement); and

(d) The Buyer shall pay to the Sellers (based on each Seller’s Pro Rata Share)
by wire transfer of immediately available funds to an account designated in
writing by each Seller prior to the Closing, the Base Purchase Price less
(i) Sellers’ Portion of the Escrow Amount, less (ii) any Estimated Indebtedness,
plus or minus (iii) the difference between the Estimated Closing Cash on Hand
and the Transaction Bonus Employee Portion of the Escrow Amount, plus or minus
(iv) the amount by which the Estimated Net Working Capital exceeds or is less
than, as applicable, the Target Net Working Capital, all in accordance with
(without duplication) Section 1.5(a) (the resulting amount, the “Closing
Payment”).

1.5 Purchase Price Adjustments. As provided in this Agreement, the Base Purchase
Price shall be adjusted (such adjustment may be positive or negative), if at
all, on a dollar-for-dollar basis (it being clarified that there shall be no
duplication of any amount used in calculating the following), all in accordance
with the following:

(a) Not less than two (2) Business Days prior to the Closing, the Company
delivered to the Buyer a statement setting forth the Company’s good faith
estimated calculation, as of 12:01 a.m. EST on the Closing Date (without giving
effect to the Transactions), of (i) the Net Working Capital (the “Estimated Net
Working Capital”), (ii) the Indebtedness of the Company as of the Closing Date
(the “Estimated Indebtedness”) and (iii) the Cash on Hand as of

 

2



--------------------------------------------------------------------------------

the Closing Date (the “Estimated Closing Cash on Hand”), which Estimated Net
Working Capital, Estimated Indebtedness, and Estimated Closing Cash on Hand were
prepared in accordance with the definitions thereof and, in the case of
Estimated Net Working Capital and Estimated Closing Cash on Hand, to the extent
not inconsistent with the definitions thereof, GAAP and the methodology,
clarifications and exceptions set forth in Schedule 1.5(a), and in accordance
with the same accounting methods, standards, policies, practices,
classifications, estimation methodologies, assumptions, procedures and level of
prudence as were used to prepare the year-end Financial Statements (the
“Methodology”). If the Estimated Net Working Capital exceeds the Target Net
Working Capital, then the Base Purchase Price payable to the Sellers at the
Closing pursuant to Section 1.4(d) herein shall be increased by the amount by
which the Estimated Net Working Capital exceeds the Target Net Working Capital.
If the Estimated Net Working Capital is less than the Target Net Working
Capital, then the Base Purchase Price payable to the Sellers at the Closing
pursuant to Section 1.4(d) herein shall be reduced by the amount by which the
Target Net Working Capital exceeds the Estimated Net Working Capital. If there
is a positive amount of Estimated Indebtedness (i.e., any amount greater than
zero dollars), then the Base Purchase Price payable to the Sellers at the
Closing pursuant to Section 1.4(d) herein shall be reduced by an amount equal to
the Estimated Indebtedness. If there is a positive amount of Estimated Closing
Cash on Hand (i.e., any amount greater than zero dollars), then the Base
Purchase Price payable to the Sellers at the Closing pursuant to Section 1.4(d)
herein shall be increased by an amount equal to the Estimated Closing Cash on
Hand.

(b) Buyer shall deliver to the Sellers’ Representative, no later than ninety
(90) days after the Closing Date, a statement (the “Closing Date Working Capital
Statement”) which shall set forth, as of 12:01 a.m. EST on the Closing Date
(without giving effect to the Transactions), (i) a calculation of Net Working
Capital as of the Closing Date and the amount, if any, by which the Net Working
Capital so determined is less than or greater than the Estimated Net Working
Capital; (ii) a calculation of the Indebtedness as of the Closing Date and the
amount, if any, by which the Closing Indebtedness as of the Closing Date is less
than or greater than the Estimated Indebtedness and (iii) a calculation of the
Cash on Hand as of the Closing Date and the amount, if any, by which the Cash on
Hand as of the Closing Date is less than or greater than the Estimated Closing
Cash on Hand; (clauses (i), (ii) and (iii), collectively, the “Adjustment
Calculation”). The Closing Date Working Capital Statement and the Adjustment
Calculation shall be prepared using and in accordance with GAAP and the
Methodology.

(c) On or prior to the thirtieth (30th) day following the Buyer’s delivery of
the Closing Date Working Capital Statement and the Adjustment Calculation, the
Sellers’ Representative may give the Buyer a written notice stating in
reasonable detail the Sellers’ Representative’s specific objections (an
“Objection Notice”) to the items or amounts in the Closing Date Working Capital
Statement or the Adjustment Calculation. Any item or amount set forth in the
Closing Date Working Capital Statement or Adjustment Calculation that is not the
subject of a timely and specific objection in the Objection Notice shall be
deemed accepted by the Sellers’ Representative. Following the delivery of any
Objection Notice, the Sellers’ Representative and the Buyer shall attempt to
negotiate in good faith to resolve such dispute. If the Sellers’ Representative
and the Buyer fail to agree on any of the Sellers’ Representative’s proposed
adjustments set forth in the Objection Notice within thirty (30) days after the
Buyer receives the Objection Notice, the Sellers’ Representative and the Buyer
agree that all items and

 

3



--------------------------------------------------------------------------------

amounts set forth in the Objection Notice that are not resolved shall be
submitted for final determination to BDO USA, LLP or, if BDO USA, LLP is
unwilling or unable to so act, to another independent accounting firm selected
by the Buyer and the Sellers’ Representative, or if the Buyer and the Sellers’
Representative are unable to mutually agree upon such an independent accountant
within a ten (10) day period, then the Buyer and the Sellers’ Representative
shall each select an accounting firm and such firms together shall select the
Accounting Arbitrator (each such accounting firm or certified public accountant
making such determination being hereinafter referred to as the “Accounting
Arbitrator”). The Accounting Arbitrator shall afford each of the Buyer and the
Sellers’ Representative up to thirty (30) days following engagement of the
Accounting Arbitrator to present their positions as to the disputed items. If
either Party fails to make such a presentation on a timely basis, the Accounting
Arbitrator shall be required to decide without further delay or extension on the
basis of the submissions made to it and the terms of this Agreement. The
Accounting Arbitrator shall resolve all disputed items in a written
determination to be delivered within fifteen (15) days following the end of the
submission period; provided that any delay in delivering such determination
shall not invalidate the award or otherwise deprive the Accounting Arbitrator of
jurisdiction. The determination of any of the Closing Date Working Capital
Statement or Adjustment Calculation disputed items by the Accounting Arbitrator
shall be within, and limited by, the range comprised of the respective
determination of each of the Parties’ calculation with respect to such disputed
items. The determination of the Closing Date Working Capital Statement or
Adjustment Calculation disputed items by the Accounting Arbitrator shall be
based on whether such disputed items have been calculated in accordance with the
standards set forth in this Section 1.5 (including the relevant definitions),
and the Accounting Arbitrator is not to make any other determination. The
Accounting Arbitrator shall make its determination based solely on presentations
and supporting material provided by the Parties and not pursuant to any
independent review. Such resolution shall be final and binding upon the Parties
and shall be reflected in any necessary revisions to the Closing Date Working
Capital Statement and the Adjustment Calculation. The Sellers shall, jointly and
severally, pay a portion of the fees, costs and expenses of the Accounting
Arbitrator equal to the percentage by which the portion of the disputed amounts
in the Sellers’ Representative’s submission to the Accounting Arbitrator not
awarded to the Sellers’ Representative bears to the aggregate amount actually
disputed by the Sellers’ Representative in the Sellers’ Representative’s
submission to the Accounting Arbitrator, and the Buyer shall pay the remaining
portion of such fees, costs and expenses. Such proportional allocations shall be
determined by the Accounting Arbitrator at the time that its determination is
rendered on the disputed items. Without limiting the foregoing, each of the
Buyer and the Sellers shall indemnify and hold each other harmless from the
other Party’s failure to pay its portion of the fees and expenses of the
Accounting Arbitrator.

(d) For purposes of complying with this Section 1.5, the Parties will
(i) furnish to each other and to the Accounting Arbitrator such work papers and
other documents and information relating to the disputed issues as each Party
and the Accounting Arbitrator may reasonably request and are available to that
Party (or its independent public accountants); provided that the obligations of
the Parties under this clause (i) shall not result in the interference of the
normal business operations of any Party, and (ii) subject to the timing
limitation set forth in Section 1.5(c), be afforded the opportunity to present
to the Accounting Arbitrator any material related to the disputed items and to
discuss the items with the Accounting Arbitrator; provided that the other Party
and its Representatives shall be given reasonable notice of, and the opportunity
to attend, any meeting with the Accounting Arbitrator.

 

4



--------------------------------------------------------------------------------

(e) For purposes hereof, the following terms have the meanings set forth below:

(i) If: (A) the Estimated Net Working Capital exceeds the Net Working Capital
after final determination pursuant to Section 1.5(c) (the “Final Net Working
Capital”), the amount by which the Estimated Net Working Capital exceeds the
Final Net Working Capital is referred to as the “Working Capital Deficit;” and
(B) the Final Net Working Capital exceeds the Estimated Net Working Capital, the
amount by which the Final Net Working Capital exceeds the Estimated Net Working
Capital is referred to as the “Working Capital Surplus;”

(ii) If: (A) the Indebtedness as of the Closing Date, after final determination
pursuant to Section 1.5(c) (the “Final Closing Indebtedness”) exceeds the
Estimated Indebtedness, the amount by which the Final Closing Indebtedness
exceeds the Estimated Indebtedness is referred to as the “Indebtedness Deficit;”
and (B) the Final Closing Indebtedness is less than the Estimated Indebtedness,
the amount by which the Final Closing Indebtedness is less than the Estimated
Indebtedness is referred to as the “Indebtedness Surplus;”

(iii) If: (A) the Estimated Closing Cash on Hand exceeds the Cash on Hand as of
the Closing Date, after final determination pursuant to Section 1.5(c) (the
“Final Closing Cash on Hand”), the amount by which the Estimated Closing Cash on
Hand exceeds the Final Closing Cash on Hand is referred to as the “Cash on Hand
Deficit;” and (B) the Estimated Closing Cash on Hand is less than the Final
Closing Cash on Hand, the amount by which the Estimated Closing Cash on Hand is
less than the Final Closing Cash on Hand is referred to as the “Cash on Hand
Surplus;”

(iv) An amount equal to the Working Capital Deficit, plus the Indebtedness
Deficit and plus the Cash on Hand Deficit (in each case, if applicable) is
referred to as the “Aggregate Deficit Amount;” and

(v) An amount equal to the Working Capital Surplus, plus the Indebtedness
Surplus and plus the Cash on Hand Surplus (in each, case if applicable) is
referred to as the “Aggregate Surplus Amount.”

(f) If the Aggregate Deficit Amount exceeds the Aggregate Surplus Amount (the
amount by which the Aggregate Deficit Amount exceeds the Aggregate Surplus
Amount, referred to as the “Net Deficit Amount”), then (i) the Sellers’
Representative shall, within ten (10) Business Days of the determination of the
Net Deficit Amount, deliver to the Buyer, by wire transfer of immediately
available funds to an account designated by the Buyer, funds in an amount equal
to the Net Deficit Amount . If the Aggregate Surplus Amount exceeds the
Aggregate Deficit Amount (the amount by which the Aggregate Surplus Amount
exceeds the Aggregate Deficit Amount, referred to as the “Net Surplus Amount”),
then, within three (3) Business Days of the determination of the Net Surplus
Amount, the Buyer shall pay to the Sellers (based on each Seller’s Pro Rata
Share) by wire transfer of immediately available funds to accounts designated by
the Sellers (less amounts payable to the Transaction Bonus Employees based on
the Transaction Bonus Agreements) an amount equal to the Net Surplus Amount. The

 

5



--------------------------------------------------------------------------------

Parties shall treat any payments made pursuant to this Section 1.5 as an
adjustment to the Purchase Price for all purposes.

1.6 Escrow. Subject to all other remedies available to the Buyer hereunder, the
Escrow Amount shall secure (i) the Sellers’ indemnification obligations pursuant
to Article 6 of this Agreement and (ii) any accounts receivable of the Company
outstanding as of the Closing Date and uncollected on the first anniversary of
the Closing Date, to the extent the aggregate outstanding amount of such
accounts receivable exceeds $50,000. The Escrow Agent shall hold the Escrow
Amount in escrow pursuant to the terms of the escrow agreement, dated as of the
Closing Date, by and among the Buyer, the Sellers’ Representative and the Escrow
Agent (the “Escrow Agreement”) until first anniversary of the Closing Date (or,
if later, until such time as all Seller indemnification obligations for which a
claim is pending as of such date have been finally determined), and, at such
time, shall release the balance of the Escrow Amount, if any, to the Sellers,
less amounts payable to the Transaction Bonus Employees based on the Transaction
Bonus Agreement, in accordance with the terms of the Escrow Agreement. The
Escrow Agreement shall provide that any fees, costs or expenses of the Escrow
Agent are to be paid one half by the Sellers and one half by the Buyer.

1.7 Contingent Consideration Based on Earnout. Each of the Sellers and, in
accordance with the Transaction Bonus Agreements, the Transaction Bonus
Employees may be entitled to, and the Buyer shall be obligated to pay as
additional Purchase Price, consideration up to (and not to exceed) an aggregate
amount of Four Million Five Hundred Thousand Dollars ($4,500,000) pursuant to
the terms and conditions set forth in this Section 1.7 as follows (the payments
made pursuant to this Section 1.7 shall be referred to as the “Earnout
Payments”):

(a) Revenue Growth and EBITDA Margin.

(i) If the Company’s Revenue Growth for the 12-month period beginning January 1,
2021, and ending December 31, 2021 (the “Year 1 Earnout Period”), is equal to at
least 70% of the 2021 Revenue Growth Target, the Sellers and the Transition
Bonus Employees shall be entitled to a Earnout Payment of up to $1,500,000,
payable on a sliding scale from 70% to 100% (with the full Earnout Payment being
payable at 100%);

(ii) If (A) the Company’s EBITDA Margin for the Year 1 Earnout Period is equal
to at least 90% of the 2021 EBITDA Margin Target and (B) the Revenue Growth for
the Year 1 Earnout Period is equal to at least 60% of the 2021 Revenue Growth
Target, the Sellers and the Transaction Bonus Employees shall be entitled to a
Earnout Payment of up to $750,000, payable on a sliding scale from 90% to 100%
(with the full Earnout Payment being payable at 100%);

(iii) If the Company’s Revenue Growth for the 12-month period beginning
January 1, 2022, and ending December 31, 2022 (the “Year 2 Earnout Period”), is
equal to at least 70% of the 2022 Revenue Growth Target, the Sellers and the
Transaction Bonus Employees shall be entitled to a Earnout Payment of up to
$1,500,000, payable on a sliding scale from 70% to 100% (with the full Earnout
Payment being payable at 100%);

 

6



--------------------------------------------------------------------------------

(iv) If (A) the Company’s EBITDA Margin for the Year 2 Earnout Period is equal
to at least 90% of the 2022 EBITDA Margin Target and (B) the Revenue Growth for
the Year 1 Earnout Period is equal to at least 60% of the 2022 Revenue Growth
Target, the Sellers and the Transaction Bonus Employees shall be entitled to a
Earnout Payment of up to $750,000, payable on a sliding scale from 90% to 100%
(with the full Earnout Payment being payable at 100%); and

(b) Initial Calculation of Earnout Payment. Schedule 1.7(b) sets forth an
example of the calculation of the Earnout Payments. In addition, to enable the
determination of the Earnout Payments, up and until payment of the final Earnout
Payment, the Company will be run in the ordinary course in the manner consistent
with past practice. The Earnout Payment shall be calculated taking into account
that (i) the cost to the Company of one (1) newly-hired sales person will not be
allocated to the Company as an expense; (ii) the Company shall have access to
the internal marketing and sales resources of the Buyer and its Affiliates, and
the cost associated with such access shall not be allocated to the Company as an
expense; (iii) the Company shall have access to the off-shore delivery services
of the Buyer and its Affiliates, and the allocated expense associated with such
access shall be equal to the Buyer and its Affiliates’ actual cost incurred in
the delivery of such services; and (iv) the Company shall have access to other
corporate services of the Buyer and its Affiliates that allow Company to avail
itself to certain group cost savings, and the allocated expense associated with
such access shall be equal to the Buyer and its Affiliates’ actual cost incurred
in the delivery of such services. To the extent that the Company or the Buyer
purchases any business, acquires any Person or acquires a division or segment of
any Person, or launches any new lines of business, products or services, after
the Closing Date, the portion of the Company’s revenue and EBITDA attributed
thereto shall be excluded for purposes of calculating the Company’s Revenue
Growth and EBITDA Margin, and determining whether the Earnout Payment is
payable, pursuant to Section 1.7.

(c) Payment. Subject to Section 6.7, if payable pursuant to the terms of this
Section 1.7 the Earnout Payment shall be (i) paid in full to the Sellers and the
Transaction Bonus Employees on the date that is no later than fifteen
(15) Business Days after the final determination of the Earnout Payment pursuant
to Section 1.7(d), and (ii) made by wire transfer of immediately available funds
to the bank accounts designated in writing by the Sellers and the Transaction
Bonus Employees in the percentages set forth on Schedule 1.7(c).

(d) Final Determination of the Earnout Payment.

(i) The Buyer shall provide Sellers’ Representative with the Company’s
determination of the Earnout Payment within [ten (10) calendar days] after
completion of the Company’s audit (whether on a standalone basis or as part of a
consolidated group) for each of the Year 1 Earnout Period and the Year 2 Earnout
Period (in each case, the “Earnout Payment Determination”). Each Earnout Payment
Determination shall include a detailed calculation of Revenue Growth and EBITDA
Margin for the applicable period, together with all supporting documentation.

(ii) Within forty-five (45) days after the Sellers’ Representative receives the
Buyer’s Earnout Payment Determination (the “Earnout Payment Determination Review
Period”), the Sellers’ Representative may dispute the Earnout Payment
Determination.

 

7



--------------------------------------------------------------------------------

During the Earnout Payment Determination Review Period, the Buyer and the
Company will make readily available to the Sellers’ Representative and its
independent accountants and other authorized representatives with access, at
reasonable times and upon reasonable notice, to the Company’s and the Company’s
personnel and accountants (subject to the Sellers’ Representative signing a
customary agreement relating to such access to work papers in form and substance
reasonably acceptable to the Company’s accountants) related to the preparation
of the Earnout Payment Determination. If the Sellers’ Representative accepts in
writing the Earnout Payment Determination or if the Sellers’ Representative
fails within the Earnout Payment Determination Review Period to notify the Buyer
of any dispute with respect thereto, then the Earnout Payment Determination
shall be final and binding upon the Parties and the Buyer’s calculation of the
Earnout Payment will be final and binding upon the Parties.

(iii) If the Sellers’ Representative disputes any part of the Earnout Payment
Determination, the Sellers’ Representative will so inform the Buyer in writing
(the “Earnout Payment Determination Objection”) during the Earnout Payment
Determination Review Period. The Earnout Payment Determination Objection will
include all disputed items and describe the basis or bases of the objection for
each item. If, and to the extent that, the Earnout Payment Determination
Objection does not dispute the determination of one or more items reflected in
the Earnout Payment Determination, the Buyer’s determination of such items will
be final and binding upon the Parties.

(iv) Within thirty (30) days after the Buyer receives the Earnout Payment
Determination Objection, the Parties will attempt in good faith to resolve all
disputed items. If the Parties do not resolve all of the disputed items within
the 30-day period, the remaining disputed items (collectively, the “Remaining
Earnout Payment Disputed Items”) will be submitted to the Accounting Arbitrator.

(v) The Accounting Arbitrator will determine within sixty (60) days after the
Accounting Arbitrator is engaged for purposes of this Section 1.7(d), on the
basis of the standards set forth in this Section 1.7(d), and only with respect
to the Remaining Earnout Payment Disputed Items, whether and to what extent, if
any, the Remaining Earnout Payment Disputed Items require adjustment and the
amount of the Earnout Payment. The Parties will make readily available to the
Accounting Arbitrator all relevant books and records and work papers (including
those of their respective accountants) in their respective possession or under
their respective control relating to the calculation of the Earnout Payment
(copies of any such materials and information shared by a Party with the
Accounting Arbitrator also will be made available to the other Parties hereto).
During such review period, no Party, nor any of their representatives, will
communicate with the Accounting Arbitrator regarding its review and
determination, unless the Party wishing to initiate such communication with the
Accounting Arbitrator has first provided the other Party or Parties with at
least five (5) Business Days prior written notice of the proposed communication
and an opportunity for the other Party or Parties to be present for or otherwise
participate in the communication. The determination of the Remaining Earnout
Payment Disputed Items by the Accounting Arbitrator shall be based on whether
such Remaining Earnout Payment Disputed Items have been calculated in accordance
with the standards set forth in this Section 1.7(d), and the Accounting
Arbitrator is not to make any other determination (i.e., not an independent
review). The Accounting Arbitrator will calculate the Earnout Payment based on
its final determination of the Remaining Earnout

 

8



--------------------------------------------------------------------------------

Payment Disputed Items made under this Section 1.7(d), which shall be final and
binding upon the Parties. The Accounting Arbitrator shall render its
determination about the Remaining Earnout Payment Disputed Items and the amount
of the Earnout Payment in a written report specifying the Accounting
Arbitrator’s conclusions about each such disputed item and specifying the
resulting Earnout Payment. The Accounting Arbitrator’s written report shall be
accompanied by a statement of the Accounting Arbitrator that its decision was
reached in accordance with the provisions of this Section 1.7(d). The fees,
costs and expenses of the Accounting Arbitrator shall be paid pro rata by the
Buyer, on the one hand, and Sellers, on the other hand, in relation to the
proportional difference between the Accounting Arbitrator’s final determination
of the Earnout Payment and the Buyer’s and the Sellers’ Representative
respective determination of the Earnout Payment. Without limiting the foregoing,
each of the Buyer and the Sellers shall indemnify and hold each other harmless
from the other Party’s failure to pay its portion of the fees and expenses of
the Accounting Arbitrator.

(e) Tax Characterization of Earnout Payment. For the avoidance of doubt, if
applicable, the Earnout Payment made by the Buyer pursuant to this
Section 1.7(e) shall be treated for federal income Tax purposes as additional
purchase price for the Purchased Shares. The Parties hereby agree to file all
Tax Returns and Tax informational statements on a basis consistent with such
characterization.

(f) Related Earnout Payment Matters. The Parties understand and agree that
(i) the contingent right to receive the Earnout Payment shall not be represented
by any form of certificate or other instrument, is not guaranteed or secured in
any fashion, is not transferable (except in the event of death of the recipient)
and does not constitute an equity or ownership interest in Buyer or the Company,
(ii) the Sellers shall not have any rights as a securityholder of the Buyer or
the Company as a result of the contingent right to receive the Earnout Payment,
(iii) no interest is payable with respect to the Earnout Payment and (iv) the
right of each Seller to receive the Earnout Payment is not contingent on such
Seller being employed by the Company.

(g) Post-Closing Activities. Except as otherwise provided herein, during each
Earnout Period, the Buyer will, and will cause the Company to, comply with the
following provisions: (i) neither Buyer nor the Company shall take any action in
bad faith which has the primary purpose of reducing the payment of the Earnout
Payment to the Sellers; and (ii) in order to permit accurate measurement of the
Earnout Payment, the Buyer shall treat the Company’s business as an independent
business unit for recordkeeping and accounting purposes. Except as set forth in
this Agreement, nothing set forth in this Section 0 shall prevent the Buyer, the
Company or their Affiliates from (x) operating their businesses, including the
Business, in their sole discretion and in the best interests of the Buyer, the
Company, their Affiliates and their shareholders (including, without limitation,
changing the name of the Company), or (y) conducting their businesses, including
the Business, in accordance with their sole business judgment and, in connection
therewith, making any decision that they determine to be reasonable.
Notwithstanding the foregoing, it is the Buyer’s intent to not decrease any
Company employee’s on-target earnings (which is the total of the employee’s base
compensation and bonus, if any) until completion of the Year 2 Earnout Period.
Additional information regarding Post-Closing Activities of the Company is set
forth in Schedule 1.7(b).

 

9



--------------------------------------------------------------------------------

1.8 Withholding Rights. The Buyer shall be entitled to deduct and withhold from
the consideration otherwise payable pursuant to this Agreement, such amounts as
they are required to deduct and withhold with respect to the making of such
payment under the Code, or any applicable provision of state, local or foreign
Tax Law (including under Section 1445 of the Code, if applicable). To the extent
that amounts are so withheld by the Buyer in accordance with the foregoing, such
withheld amounts shall be treated for all purposes of this Agreement as having
been paid to any Person in respect of which such deduction and withholding was
made by the Buyer.

Article 2

REPRESENTATIONS AND WARRANTIES OF THE BUYER

The Buyer hereby represents and warrants to each Seller that as of the date
hereof:

2.1 Organization; Qualification; Power and Authorization. The Buyer is an
entity, validly existing and in good standing under the Laws of its jurisdiction
of formation. The Buyer has the requisite entity power and authority necessary
to enter into, deliver and carry out its obligations pursuant to each of the
Transaction Documents to which it is a party. The Buyer’s execution, delivery
and performance of each Transaction Document to which it is a party has been
duly authorized by the Buyer and no other entity proceeding on the part of the
Buyer is necessary to authorize the Transaction Documents and the Transactions,
and the Buyer has duly executed and delivered this Agreement and each other
Transaction Document to which it is a party.

2.2 Binding Effect and Noncontravention.

(a) Assuming due and valid authorization, execution and delivery by the other
Parties, each Transaction Document to which the Buyer is a party constitutes a
valid and binding obligation of Buyer enforceable against the Buyer in
accordance with its terms.

(b) The execution, delivery and performance by the Buyer of the Transaction
Documents to which the Buyer is a party and the consummation of the Transactions
do not and shall not (with or without notice or lapse of time or both): (i)
conflict with or result in a violation or breach of the terms, conditions or
provisions of the charter or bylaws (or similar governing documents) of the
Buyer; (ii) result in the imposition of any Lien upon any of the properties or
assets of the Buyer; (iii) conflict with, result in a violation of, result in a
breach of, or constitute a default under, or give rise to any rights of notice,
payment, termination, amendment, modification, acceleration or cancellation of
or loss of any benefit under, any of the terms, conditions or provisions of any
Law or Order or any material Contract to which the Buyer or any of its
properties or assets is subject; or (iv) require any authorization, consent or
approval of or by any Government Entity, except in the cases of subsections
(ii), (iii) and (iv) where such would materially adversely affect the ability of
the Buyer to consummate the Transactions.

2.3 Broker Fees. Except for payment to The Chesapeake Group, the Buyer has no
Liability to pay any fees or commissions to any broker, finder, or agent with
respect to the Transactions for which the Sellers could become liable or
obligated.

 

10



--------------------------------------------------------------------------------

2.4 Investment. The Buyer is acquiring the Purchased Shares for its own account,
for investment only, and not with a view to any resale or public distribution
thereof. The Buyer shall not offer to sell or otherwise dispose of the Purchased
Shares in violation of any Law applicable to any such offer, sale or other
disposition. The Buyer acknowledges that (a) the Purchased Shares have not been
registered under the Securities Act, or any state securities Laws; (b) there is
no public market for the Purchased Shares and there can be no assurance that a
public market will develop; and (c) the Buyer must bear the economic risk of its
investment in the Purchased Shares for an indefinite period of time. The Buyer
is an “accredited investor” within the meaning of Rule 501 of the Securities Act
as presently in effect and has knowledge and experience in financial and
business matters such that it is capable of evaluating the merits and risks of
acquiring and holding the Purchased Shares.

2.5 No Litigation. There is no Action or Proceeding pending or, to the Buyer’s
knowledge, threatened against the Buyer or its respective properties, assets or
businesses, or Order to which the Buyer is subject which challenge or seek to
prevent, enjoin or otherwise delay the Transactions.

2.6 Financing. The Buyer has sufficient funds to pay the Closing Amount at the
time of the Closing.

Article 3

REPRESENTATIONS AND WARRANTIES WITH RESPECT TO THE SELLERS

Except as set forth on the Seller Disclosure Schedule, each Seller (solely with
respect to himself or itself), severally and not jointly, hereby represents and
warrants to the Buyer the following as of the date hereof:

3.1 Organization; Power and Authorization. Each Seller is an individual residing
in the State of Illinois. Each Seller has the capacity or authority, as
applicable, to enter in to, deliver and perform their obligations pursuant to
each of the Transaction Documents to which such Seller is a party, and such
Seller’s execution, delivery and performance of each Transaction Document to
which such Seller is a party has been duly authorized by such Seller, as
applicable, and no other proceeding on the part of such Seller is necessary to
authorize the Transaction Documents and the Transactions, and such Seller has
duly executed and delivered this Agreement and each other Transaction Document
to which it is a party.

3.2 Binding Effect and Noncontravention.

(a) Assuming due and valid authorization, execution and delivery by the Buyer,
each Transaction Document to which each Seller is a party constitutes, or when
executed will constitute, a valid and binding obligation of such Seller
enforceable against such Seller in accordance with its terms, except as such
enforceability may be limited by (i) applicable insolvency, bankruptcy,
reorganization, moratorium, or other similar Laws affecting creditors’ rights
generally and (ii) applicable equitable principles (whether considered in a
proceeding at Law or in equity).

 

11



--------------------------------------------------------------------------------

(b) Except as otherwise set forth on Section 3.2(b) of the Seller Disclosure
Schedule, the execution, delivery and performance by each Seller of the
Transaction Documents to which such Seller is a party and the consummation of
Transactions do not and shall not (with or without notice or lapse of time or
both): (i) result in the imposition of any Lien upon any of the properties or
assets of such Seller or the Company; (ii) conflict with, result in a violation
of, result in a breach of, or constitute a default (or event which with the
giving of notice or lapse of time, or both, would become a default) under, or
give rise to any rights of notice, payment, termination, amendment,
modification, acceleration or cancellation of or loss of any benefit under, any
of the terms, conditions or provisions of any Law, Permit, Order or Contract to
which such Seller or any of its properties or assets is subject; or
(iii) require any authorization, consent or approval of or by any Government
Entity, except in the cases of subsection (ii) where such would materially
adversely affect the ability of the Seller to consummate the Transactions.

3.3 Purchased Shares. Each Seller solely holds beneficially and of record and
has and, at the Closing, the Buyer will acquire, good, valid and marketable
title to all of the Purchased Shares set forth next to such Seller’s name on
Section 4.3 of the Company Disclosure Schedule, free and clear of any and all
Liens, other than those imposed by or arising out of state or federal securities
Laws. No Seller is a party to any voting trust, proxy or other agreement or
understanding with respect to the voting of any Purchased Shares that will
survive the Closing Date.

3.4 Litigation and Governmental Order. There is no, and in the last five
(5) years there has not been any, Action or Proceeding pending or, to the
Company’s Knowledge, threatened against or involving either Seller that relates
to the Company, the Business or the assets of the Company. No Seller is subject
to any Order that relates to the Company, the Business or the assets of the
Company.

3.5 No Foreign Persons. Neither Seller is a “foreign person” as such term is
described in Section 1445 of the Code.

3.6 Broker Fees. Except as set forth in Section 3.6 of the Seller Disclosure
Schedule, no Seller has any Liability to pay any fees or commissions to any
broker, finder, or agent with respect to the Transactions for which the Buyer or
the Company could become liable or obligated.

Article 4

REPRESENTATIONS AND WARRANTIES WITH RESPECT TO THE COMPANY

Except as set forth on the Company Disclosure Schedule, the Sellers hereby,
jointly and severally, represent and warrant to the Buyer the following as of
the date hereof:

4.1 Organization; Qualification; Power and Authorization. The Company is a legal
entity duly organized, validly existing, and in good standing under the Laws of
its jurisdiction of organization. The Company has the requisite entity power and
authority necessary to enter into, deliver and carry out its obligations
pursuant to each of the Transaction Documents to which it is a party. The
Company is duly licensed or qualified to do business and is in good standing in
each jurisdiction in which the properties owned or leased by it or the operation
of its business as

 

12



--------------------------------------------------------------------------------

currently conducted makes such licensing or qualification necessary. All acts
and other proceedings required to be taken by the Company to authorize its
execution and delivery of this Agreement and/or the other Transaction Documents
to which it is a party, the performance of its obligations hereunder and
thereunder and the consummation of the Transactions have been duly taken. The
execution, delivery and performance of each Transaction Document by the Company
to which it is a party has been duly authorized by the Company, and the Company
will have, as of the Closing Date, duly executed and delivered each Transaction
Document to which it is a party. True, correct and complete copies of the
organizational documents of the Company, each as amended and in effect as of the
date of this Agreement, have been provided to the Buyer. Section 4.1 of the
Company Disclosure Schedule sets forth each jurisdiction in which the Company is
licensed or qualified to do business and the Company is duly qualified to do
business and is in good standing as a foreign corporation or other entity, as
applicable, in each jurisdiction in which the nature of the business transacted
by it or the character of the properties owned or leased by it require such
qualification.

4.2 Binding Effect and Noncontravention.

(a) Assuming due and valid authorization, execution and delivery by the Buyer,
each Transaction Document to which the Company is a party constitutes a valid
and binding obligation of the Company enforceable against the Company in
accordance with its terms, except as such enforceability may be limited by
(i) applicable insolvency, bankruptcy, reorganization, moratorium, or other
similar Laws affecting creditors’ rights generally and (ii) applicable equitable
principles (whether considered in a proceeding at Law or in equity).

(b) Except as otherwise set forth on Section 4.2(b) of the Company Disclosure
Schedule, the execution, delivery, and performance by the Company of the
Transaction Documents to which it is a party and the consummation of the
Transactions do not and shall not (with or without notice or lapse of time or
both): (i) conflict with or result in a violation or breach of the terms,
conditions, or provisions of the Governing Documents of the Company; (ii) result
in the imposition of any Lien upon any of the properties or assets of the
Company; (iii) conflict with, result in a violation of, result in a breach of,
or constitute a default under, or give rise to any rights of notice, payment,
termination, amendment, modification, acceleration or cancellation of or loss of
any benefit under, any of the terms, conditions or provisions of any Law,
Permit, Order or Contract to which the Company or any of its properties or
assets is subject; or (iv) require any authorization, consent or approval of or
by any Government Entity.

4.3 Capitalization; Subsidiaries.

(a) The amount of authorized and the amount of issued and outstanding Equity
Securities of the Company are set forth on Section 4.3(a) of the Company
Disclosure Schedule. All of the issued and outstanding Equity Securities of the
Company are validly issued, fully paid and non-assessable and are held of record
and beneficially by the Persons set forth on Section 4.3(a) of the Company
Disclosure Schedule, free and clear of all Liens, and they are not subject to
any preemptive, subscription or similar rights or restrictions on transfer.
Except as set forth on Section 4.3(a) of the Company Disclosure Schedule and as
set forth in the Employee Equity Agreements, there are no (i) issued or
authorized options, warrants, purchase rights, subscription rights, conversion
rights, exchange rights, or other contracts or commitments that

 

13



--------------------------------------------------------------------------------

could require the Company to issue, sell or otherwise cause to become issued any
of its Equity Securities; or (ii) bonds, debentures, notes or other indebtedness
having the right to vote on any matters on which the owners of Equity Securities
of the Company may vote. Except as set forth on Section 4.3(a) of the Company
Disclosure Schedule and as set forth in the Employee Agreements, there are no
issued or authorized stock appreciation, phantom stock, profit participation or
similar rights with respect to the Company. Except as set forth on
Section 4.3(a) of the Company Disclosure Schedule, there are no equityholder
agreements, buy-sell agreements, voting trusts, proxies or other agreements in
effect with respect to the voting or transfer of any Equity Securities of the
Company, including the Purchased Shares.

(b) The Company has no subsidiaries or holds, directly or indirectly, any Equity
Securities in any Person.

4.4 Financial Statements.

(a) Section 4.4(a) of the Company Disclosure Schedule sets forth true, correct
and complete copies of the following financial statements of the Company
(collectively, the “Financial Statements”):

(i) audited balance sheet and related statements of income and changes in equity
and cash flows for each of the fiscal years ended December 31, 2018, and
December 31, 2019; and

(ii) unaudited balance sheet as of August 31, 2020 (the “Latest Balance Sheet”)
and the related unaudited statements of income, changes in equityholders’ and
cash flows as prepared by management for the eight (8) month period then ended.

(b) Except as set forth on Section 4.4(b) of the Company Disclosure Schedule,
each Financial Statement (including the notes thereto) has been prepared in
accordance with GAAP, consistently applied, and fairly presents the financial
condition of the Company as of the respective dates thereof and the results of
the Company’s operations for the periods specified, except as expressly
disclosed therein; provided that the unaudited Financial Statements are subject
to normal fiscal year end audit adjustments none of which, individually or in
the aggregate, are material.

(c) Except as set forth in Section 4.4(c) of the Company Disclosure Schedule,
all accounts and notes receivable of the Company that are reflected on the
Financial Statements and all accounts and notes receivable of the Company
arising subsequent to the date of the Latest Balance Sheet represent valid and
collectable obligations arising from transactions actually made or services
actually performed in the ordinary and usual course of business. All of the
accounts receivable are current and collectible in full within ninety (90) days
after billing, except to the extent expressly reserved against on the Financial
Statements. There is no contest, claim or right of set-off, other than discounts
in the ordinary course of Business, under any Contract with any obligor of
accounts receivable relating to the amount or validity of such accounts
receivable. Section 4.4(c) of the Company Disclosure Schedule sets forth the
aging of all accounts receivable as of the Latest Balance Sheet date.

 

14



--------------------------------------------------------------------------------

(d) The Company maintains accurate books and records reflecting its assets and
Liabilities and maintains internal accounting controls that provide reasonable
assurance that: (i) transactions are executed with management’s authorization;
(ii) transactions are recorded as necessary to permit preparation of its
financial statements and to maintain accountability for its assets; (iii) access
to its assets is permitted only in accordance with management’s authorization;
and (iv) the reporting of its assets is compared with existing assets at regular
intervals.

(e) All accounts, books, ledgers and financial information of the Company,
whether maintained in written, printed or electronic form (in accordance in with
applicable Laws): (i) are in the possession or control of the Company; and
(ii) have been properly maintained in all material respects and contain records
and explanations of all material transactions and Contracts entered into by the
Company and comply with all applicable Laws.

(f) Other than as set forth on Section 4.4(f) of the Company Disclosure
Schedule, the Company has no Indebtedness.

4.5 Undisclosed Liabilities. Except as set forth on Section 4.5 of the Company
Disclosure Schedule, the Company does not have any Liabilities of any kind
whatsoever and no condition, situation or set of circumstances exists which
would be expected to result in a Liability, other than (a) Liabilities
adequately and expressly reflected and reserved for in the Financial Statements,
(b) Liabilities incurred in the ordinary and usual course of business consistent
with past practices since December 31, 2019, which, individually or in the
aggregate, are not material, or (c) Liabilities represented by Contracts
(x) that are disclosed in the Company Disclosure Schedule or (y) that, in
accordance with the provisions of this Agreement, do not need to be disclosed in
the Company Disclosure Schedule but have been entered into in the ordinary
course of business consistent with past practice, but only to the extent that
the Company is not in breach or violation of such Contract.

4.6 Events Subsequent to the Latest Year End. Except as set forth on Section 4.6
of the Company Disclosure Schedule, between December 31, 2019, and the date
hereof, (a) the Company has conducted its business only in the ordinary and
usual course consistent with past practice, (b) there has not been, occurred or
arisen any event or condition of any kind or character that has had, or is
reasonably expected to have, a Company Material Adverse Change, (c) the Company
has not suffered any damage, destruction or other casualty loss, or forfeiture
of, any property or assets, whether or not covered by insurance, that is
material to the operation of the business of the Company, and (d) there has not
been, occurred or arisen:

(i) any material change in the Company’s business policies or practices
including those pertaining to advertising, investments, capital expenditure,
marketing, pricing, inventory, accounting, accounts receivable, accounts
payable, purchasing, personnel, sales, warranty, budget or vendors;

(ii) any cancellation, compromise, release or waiver of any debts or any rights
or claims of the Company;

(iii) amendment or termination of any Material Contract, except in the ordinary
course of business consist with the past practice;

 

15



--------------------------------------------------------------------------------

(iv) any issuance of (A) Equity Securities of the Company, (B) any options,
warrants, rights of conversion or other rights, agreements, arrangements or
commitments obligating the Company to issue, deliver or sell any Equity
Securities of the Company or (C) any notes, bonds or other debt security;

(v) any declaration, setting aside or payment of any dividend, or other
distribution or capital return in respect of any Equity Securities of the
Company, or any redemption, repurchase or other acquisition by the Company of
any Equity Security;

(vi) any sale, transfer or other disposition of the Company’s assets (real,
personal or mixed, tangible or intangible), except for sales of inventory in the
ordinary and usual course of business consistent with past practice;

(vii) any sale, assignment, transfer, lease, license, permission to lapse,
cancellation, abandonment or other disposition, or agreement to sell, assign,
transfer, lease, license, permit to lapse, cancel, abandon or otherwise dispose
of, any of the Intellectual Property Assets owned by the Company or licensed to
the Company;

(viii) any acquisition (by merger, consolidation or other combination, or
acquisition of equity or assets or otherwise) by the Company of any corporation,
partnership or other business entity or Person, or any division or assets
thereof, or of any assets or property outside of the ordinary course of
business;

(ix) any mortgage, pledge, or other grant, imposition, permission or allowance
of any Lien of or on the Company’s assets or its Equity Securities;

(x) any grant of any options or rights to enter into any agreement to acquire,
dispose of, or transfer any interest in real property or any modification,
assignment or termination of any lease or sublease or license regarding any Real
Property Lease or any portion thereof;

(xi) any write down in the value of any inventories of the Company or any
writing off as uncollectible of any accounts receivable of the Company;

(xii) (A) any termination of employment of any employee of the Company or the
service of any independent contractor of the Company or (B) any hiring of any
employee or engagement of any independent contractor, in each case, outside of
the ordinary course of business;

(xiii) any commencement of or settlement, compromise or agreement to settle or
compromise any Action or Proceeding by or before any Government Entity involving
the Company;

(xiv) any capital expenditure (or series of related capital expenditures) of the
Company involving more than $20,000, or any postponement or delay of any capital
expenditures otherwise planned or budgeted for the current fiscal year;

 

16



--------------------------------------------------------------------------------

(xv) any change in any method of financial or Tax accounting or any financial or
Tax accounting practice;

(xvi) any grant or extension of any power of attorney;

(xvii) any agreement to act as guarantor, surety, co-signer, endorser, co-maker,
indemnitor or similar capacity in respect of any obligation of any Person; or

(xviii) any agreement to take any actions specified in this Section 4.6.

4.7 Tangible Assets. The Company has good and valid title to, or a valid
leasehold interest in, the tangible assets reflected on the Latest Balance Sheet
as owned or leased by it or acquired since the date thereof (other than assets
disposed of in the ordinary course of business consistent with past practice
since the date of the Latest Balance Sheet), free and clear of any and all Liens
other than Permitted Liens. The tangible personal property and assets of the
Company are structurally sound, are in good operating condition and repair, and
are adequate for the uses to which they are being put, and none of such property
and assets is in need of maintenance or repairs except for ordinary, routine
maintenance and repairs that are not material in nature or cost. The tangible
personal property and assets of the Company currently owned or leased by the
Company, together with all other properties and assets of the Company, are
sufficient in all material respects for the continued conduct of the Business
after the Closing in substantially the same manner as conducted prior to the
Closing and constitute all of the rights, property and assets necessary to
conduct the Business as currently conducted.

4.8 Compliance with Laws; Permits.

(a) The Company is and within the five (5) year period prior to the date of this
Agreement has been, in compliance with all Laws and Orders applicable to the
Company and their assets. Except as specified on Section 4.8(a) of the Company
Disclosure Schedule, the Company has not received written or, to the Company’s
Knowledge, oral notice alleging any violations of applicable Laws within the
five (5) year period prior to the date of this Agreement.

(b) The Company has in effect all Permits necessary for it to own, lease,
operate or use its assets and properties and to carry on its business as now
conducted. All such Permits of the Company are in full force and effect, and all
of such Permits will continue to be in full force and effect immediately
following the consummation of the Transactions. The Company is in compliance in
all material respects with all such Permits. No Action or Proceeding is pending
or, to the Company’s Knowledge, threatened to revoke or limit any Permit.

4.9 Tax Matters.

(a) Except as set forth on Section 4.9(a) of the Company Disclosure Schedule,
the Company (i) has timely filed with the appropriate Tax authority all Tax
Returns that are required to be filed by it in accordance with all applicable
Laws and all such Tax Returns are true, correct and complete in all material
respects and (ii) has timely paid to the appropriate Tax authority all Taxes due
and payable, whether or not such Taxes are shown as due and payable on any Tax
Return, and has correctly withheld and timely paid over to the appropriate Tax
authority

 

17



--------------------------------------------------------------------------------

all Taxes that it is required to withhold from amounts paid or owing to any
employee, independent contract, creditor, stockholder, member or other Person.

(b) Except as set forth on Section 4.9(b) of the Company Disclosure Schedule,
the Company (i) has not waived or requested a waiver of any statute of
limitations in respect of Taxes or agreed to any extension of time with respect
to any Tax assessment or deficiency; and (ii) is not currently the beneficiary
of any extension of time within which to file any Tax Return.

(c) No Tax authority has asserted or proposed that the Company is or may be
responsible for the payment of any additional Taxes for any period.

(d) The Company has made available to the Buyer true and complete copies of all
Tax Returns, examination reports, and statements of deficiencies assessed
against, or agreed to by the Company for the three (3) year period prior to the
date of this Agreement. There are no audits, examinations or other
administrative or judicial proceedings currently ongoing, pending, or proposed
with respect to any Taxes of the Company, and the Company has not received any
notice threatening any such audit, examination or proceeding. There are no
matters under discussion with any Tax authority with respect to Taxes that are
likely to result in an additional Liability for Taxes with respect to the
Company. No power of attorney that would be in force after the Closing Date has
been granted by or with respect to the Company with respect to any matter
relating to Taxes.

(e) No claim has been made by any Taxing authority in any jurisdiction where the
Company does not file Tax Returns that the Company is or may be subject to Tax
by, or be required to file a Tax Return in, such jurisdiction.

(f) The Company is not a party to any tax allocation or tax sharing agreement,
Tax indemnity obligation, or other contract or practice with respect to Taxes
(including any advance pricing agreement, Tax closing agreement or other
agreement relating to Taxes with any taxing authority). The Company (i) has
never been a member of an Affiliated Group filing a consolidated federal Tax
Return and (ii) has no Liability for the Taxes of any Person under Treasury
Regulations Section 1.1502-6 (or any similar provision of state, local or
foreign Law), as a transferee or successor, by Contract, by operation of Law or
otherwise.

(g) The Company has not agreed to make, nor is required to make, any adjustment
under Section 481(a) of the Code (or any similar provision of applicable state,
local or foreign Law) by reason of a change in accounting method or otherwise,
and the IRS has not proposed any such adjustment or change in accounting method.
The Company will not be required to include any item of income in, or exclude
any item of deduction from, taxable income for any taxable period (or portion
thereof) ending after the Closing Date as a result of any: (i) “closing
agreement” as described in Section 7121 of the Code (or any corresponding
provision of applicable income Tax Law); (ii) installment sale or open
transaction disposition made on or prior to the Closing Date; (iii) prepaid
amount received on or prior to the Closing Date; (iv) adjustment under
Section 482 of the Code (or any similar provision of applicable state, local or
foreign Law); (v) election under Section 108(i) of the Code; or (vi) application
of Section 965 of the Code. The Company is not required to make any payments
after the Closing due to an election under Section 965 of the Code.

 

18



--------------------------------------------------------------------------------

(h) The Company has never been the “distributing company” (within the meaning of
Section 355(a)(1) of the Code) or the “controlled corporation” (within the
meaning of Section 355(a)(1) of the Code).

(i) The Company is not and has never been a United States real property holding
corporation within the meaning of Section 897(c)(2) of the Code during the
applicable period described in Section 897(c)(1)(A)(ii) of the Code.

(j) No private letter rulings, technical advice memoranda or similar rulings
have been requested by or with respect to the Company or entered into or issued
by any Taxing authority with respect to Taxes of the Company.

(k) The Company has never participated in a “reportable transaction” within the
meaning of Treasury Regulations Section 1.6011-4(b).

(l) All transactions entered into by the Company have been entered into on an
arm’s length basis, and the Company has, if applicable, prepared transfer
pricing documentation in accordance with applicable Tax Law.

(m) The Company is not a resident for Tax purposes of, nor has a branch,
permanent establishment, fixed place of business, agency or other Tax presence
in, any country other than the United States.

(n) The Company does not own shares of any controlled foreign corporations as
described in Section 957 of the Code or passive foreign investment companies as
described in Section 1297 of the Code.

(o) There are no Liens (other than Permitted Liens) for Taxes against any assets
of the Company.

(p) The Company is and has been a validly electing S corporation within the
meaning of Sections 1361 and 1362 of the Code (and applicable provisions of
state and local Law) at all times since its formation.

(q) At all times since its formation and up to and including the Closing Date,
(i) all shareholders of the Company have been permitted shareholders of a “small
business corporation” within the meaning of Section 1361(b)(1)(B) of the Code
and (ii) all distributions from the Company to its shareholders have been made
in a manner such that at all times during such period the Company had no more
than one class of stock within the meaning of Section 1361 of the Code and the
Treasury Regulations thereunder.

(r) The Company will not be liable for any Tax under Section 1374 of the Code in
connection with the deemed sale of the Company’s assets caused by the
Section 338(h)(10) Election. The Company has not in the past 5 years
(i) acquired assets from another corporation in a transaction in which the
Company’s Tax basis for the acquired assets was determined, in whole or in part,
by reference to the Tax basis of the acquired assets (or any other property) in
the hands of the transferor or (B) acquired the stock of any corporation that is
a qualified subchapter S subsidiary.

 

19



--------------------------------------------------------------------------------

4.10 Environmental Matters. To the Company’s Knowledge, the Company is in
compliance in all material respects with all applicable Environmental Laws. The
Company has not received written or, to the Company’s Knowledge, oral notice of
actual or alleged violations of applicable Environmental Laws, except where such
violation has been fully resolved. There is no Action or Proceeding pending or,
to the Company’s Knowledge, threatened against the Company pursuant to
Environmental Laws. The Company has not generated, manufactured, refined,
transported, treated, stored, handled, disposed, produced or processed any
Hazardous Materials at or upon any Leased Real Property of the Company, except
in material compliance with all applicable Environmental Laws. There are no
present or past actions, activities, circumstances, conditions, events or
incidents, including the presence of any Hazardous Material which could form the
basis of any Actions or Proceedings under Environmental Laws against the Company
or any Person whose Liability for any such matters the Company has or may have
retained or assumed either contractually or by operation of Law. The Company has
provided to the Buyer copies and results of any reports, investigations, audits,
assessments (including Phase I environmental site assessments and Phase II
environmental site assessments), correspondence, studies, or analyses in the
possession of or reasonably available to the Sellers or the Company: (i) any
unresolved Liabilities under Environmental Laws; (ii) any Hazardous Materials
in, on, beneath or adjacent to any property currently or formerly owned,
operated or leased by the Company or any of its Subsidiaries; or (iii) the
Company’s compliance with applicable Environmental Laws.

4.11 Intellectual Property.

(a) The term “Intellectual Property Assets” means all Company IP and Licensed IP
by the Company, including:

(i) the Company’s name, all assumed fictional business names, trade names,
registered and unregistered trademarks, service marks and applications
(collectively, “Marks”);

(ii) all patents, patent applications, patent disclosures, all re-issues,
divisions, continuations, renewals, extensions and inventions
continuation-in-parts thereof and discoveries that may be patentable
improvements thereto (collectively, “Patents”);

(iii) all registered and unregistered copyrights in both published works and
unpublished works and applications for registration thereof (collectively,
“Copyrights”);

(iv) Trade secrets and confidential business information (including ideas,
formulas, compositions, inventions, whether patentable or unpatentable and
whether or not reduced to practice, know-how, research and development
information, drawings, flow charts, processes ideas, specifications, designs,
plans, proposals, technical data, copyrightable works, financial, marketing, and
business data, pricing and cost information, business and marketing plans, and
customer and Supplier lists and information) (“Trade Secrets”);

(v) Trademarks, service marks, trade dress, logos, trade names, and corporate
names and registrations and applications for registration thereof and all
goodwill associated therewith (“Trademarks”);

 

20



--------------------------------------------------------------------------------

(vi) all right, title and interest in all computer software, data and
documentation (including, without limitation, modifications, enhancements,
revisions or versions of or to any of the foregoing) (“Software”);

(vii) all rights in internet web sites and internet domain names presently used
by the Company (collectively, “Net Names”);

(viii) any other Intellectual Property rights or other proprietary rights of the
Company; and

(ix) all rights to use all of the foregoing forever, in all countries.

(b) Company Products. Section 4.11(b) of the Company Disclosure Schedule
contains a complete and accurate list of each Company Product;

(c) Licensed IP Contracts. Section 4.11(c) of the Company Disclosure Schedule
contains a complete and accurate list and summary description, including any
royalties paid, owed or received by the Company and the Company has delivered to
the Buyer accurate and complete copies, of all Licensed IP Contracts other than
licenses for generally publicly, commercially available off-the-shelf software
for an annual or one-time license fee of no more than $5,000 in the aggregate
used solely for the internal business operations of the Company (excluding any
software that is integrated into or distributed with any Company Product
distributed, licensed, sold or otherwise offered by the Company ). There are no
outstanding amounts due or disagreements with respect to any Licensed IP
Contract. Except as set forth in Section 4.11(c) of the Company Disclosure
Schedule, the Company does not sublicense or makes available for use or access
to any Licensed IP. No Intellectual Property Asset is subject to a source code
escrow agreement or source code license agreement. To the Company’s Knowledge,
no Action involving any Licensed IP is pending or has been threatened, except
for any such claim or Action that, if adversely determined, would not adversely
affect: (A) the use or exploitation of such Licensed IP by the Company; or
(B) the development, use, distribution, provision, delivery, licensing or sale
of any Company Product .

(d) Company IP Contracts. Section 4.11(d) of the Company Disclosure Schedule
sets forth a true and correct list of each Company IP Contract, other than:
(A) nonexclusive licenses pursuant to Standard Form IP Contracts that have been
entered into in the ordinary course of business and for which the total payments
that have been paid or are owed to the Company thereunder do not exceed $50,000
in any case; (B) rights granted to employees or vendors to use Company IP for
the sole benefit of the Company; and (C) nondisclosure agreements that have been
entered into in the ordinary course of business and do not materially differ in
substance from the applicable Standard Form IP Contract and under which any
Company Trade Secret is subject to perpetual confidentiality obligations by the
receiving party.

(e) Marks.

(i) Section 4.11(e) of the Company Disclosure Schedule contains a complete and
accurate list and summary description of all Marks, including all related
pending applications and registered Marks.

 

21



--------------------------------------------------------------------------------

(ii) All Marks have been registered with the United States Patent and Trademark
Office, are currently in compliance with all Laws (including the timely
post-registration filing of affidavits of use and incontestability and renewal
applications), are valid and enforceable and are not subject to any maintenance
fees or taxes or actions falling due within ninety (90) days after the Closing
Date.

(iii) Except as set forth in Section 4.11(e) of the Company Disclosure Schedule,
no Mark has been or is now involved in any opposition, invalidation or
cancellation Proceeding and, to the Company’s Knowledge, no such action is
threatened with respect to any of the Marks.

(iv) Except as set forth in Section 4.11(e) of the Company Disclosure Schedule,
to the Company’s Knowledge, there is no potentially interfering trademark or
trademark application of any other Person.

(v) Except as set forth in Section 4.11(e) of the Company Disclosure Schedule,
no Mark is infringed or, to the Company’s Knowledge, has been challenged or
threatened in any way. None of the Marks used by the Company infringes or is
alleged to infringe any trade name, trademark or service mark of any other
Person.

(vi) All products and materials containing a Mark bear a notice of rights (such
as TM or SM designation) or the proper federal registration notice where
permitted by law.

(f) Patents.

(i) Section 4.11(f) of the Company Disclosure Schedule contains a complete and
accurate list and summary description of all Patents, including all related
pending applications and issued Patents.

(ii) All of the issued Patents are currently in compliance with formal legal
requirements (including payment of filing, examination and maintenance fees and
proofs of working or use), are valid and enforceable, and are not subject to any
maintenance fees or taxes or actions falling due within ninety (90) days after
the Closing Date.

(iii) No Patent has been or is now involved in any interference, reissue,
reexamination, or opposition Proceeding. To the Company’s Knowledge, there is no
potentially interfering Patent or Patent application of any third party.

(iv) Except as set forth in Section 4.11(f) of the Company Disclosure Schedule,
no Patent is infringed or, to the Company’s Knowledge, has been challenged or
threatened in any way, and (B) none of the services rendered or sold in
connection with the , nor any process or know-how used, by the Company infringes
or is alleged to infringe any Patent or other proprietary right of any other
Person.

(g) Copyrights.

 

22



--------------------------------------------------------------------------------

(i) Section 4.11(g) of the Company Disclosure Schedule contains a complete and
accurate list and summary description of all Copyrights.

(ii) All of the registered Copyrights are currently in compliance with formal
any Law, are valid and enforceable, and are not subject to any maintenance fees
or taxes or actions falling due within ninety (90) days after the date of
Closing.

(iii) No Copyright is infringed or, to the Company’s Knowledge, has been
challenged or threatened in any way. None of the subject matter of any of the
Copyrights infringes or is alleged to infringe any copyright of any third party
or is a derivative work based upon the work of any other Person.

(iv) All works encompassed by the Copyrights have been marked with the proper
copyright notice.

(h) Trade Secrets.

(i) With respect to each Trade Secret, the documentation relating to such Trade
Secret is current, accurate and sufficient in detail and content to identify and
explain it and to allow its full and proper use without reliance on the
Knowledge or memory of any individual.

(ii) The Company has taken all reasonable precautions to protect the secrecy,
confidentiality and value of all Trade Secrets (including the enforcement by the
Company of a policy requiring each employee or contractor to execute proprietary
information and confidentiality agreements substantially in Company standard
form, and all current and former employees and contractors of the Company has
executed such an agreement).

(iii) The Company has good title to and an absolute right to use the Trade
Secrets. The Trade Secrets are not part of the public knowledge or literature
and, to the Company’s Knowledge, have not been used, divulged or appropriated
either for the benefit of any Person or to the detriment of the Company. No
Trade Secret is subject to any adverse claim or has been challenged or
threatened in any way or infringes any intellectual property right of any other
Person.

(i) Net Names.

(i) Section 4.11(i) of the Company Disclosure Schedule contains a complete and
accurate list and summary description of internet web sites and internet domain
names presently used by the Company (collectively, “Net Names”).

(ii) All Net Names have been registered in the name of the Company and are in
compliance with all Law.

(iii) No Net Name has been or is now involved in any dispute, opposition,
invalidation or cancellation proceeding and, to the Company’s Knowledge, no such
action is threatened with respect to any Net Name.

 

23



--------------------------------------------------------------------------------

(iv) To the Company’s Knowledge, there is no domain name application pending of
any other person which would or would potentially interfere with or infringe any
Net Name.

(v) No Net Name is infringed or, to the Company’s Knowledge, has been
challenged, interfered with or threatened in any way. No Net Name infringes,
interferes with or is alleged to interfere with or infringe the trademark,
copyright or domain name of any other Person.

(j) None of the Intellectual Property Assets, or the conduct of the Business, as
operated or conducted in the past or as currently operated or conducted would
result in a valid basis for a claim by any Person related to invasion of
privacy, right of publicity, defamation, infringement of moral rights, violation
of HIPAA or any similar state laws, or any other causes of action arising out of
the use, adaptation, modification, reproduction, distribution, sale, or
exhibition of the Intellectual Property Assets.

(k) Section 4.11(k) of the Company Disclosure Schedule sets forth a list of each
Standard Form IP Contract.

(l) Software. All Software owned, licensed or used by the Company (other than
commonly available, noncustomized third-party software licensed to the Company
for internal use on a nonexclusive basis) is listed in Sections 4.11(c), 4.11(f)
and 4.11(h). The Company has all rights necessary to use all copies of all
Software used by the Company.

(m) Ownership and Sufficiency of Intellectual Property Assets.

(i) Except as set forth in Section 4.11(m) of the Company Disclosure Schedule,
the Intellectual Property Assets are all those necessary for the operation of
the Business as it is currently conducted. The Company solely and exclusively
owns all right, title and interest in the Company IP free and clear of any Liens
other than in respect of Company IP Contracts.

(ii) each Person (including each Company founder, employee, vendor and any other
third party) (A) that is or was involved in the authorship, invention, creation,
conception, development, modification or improvement of any Intellectual
Property Assets for, or on behalf of, or in contemplation of the Company, or
(B) from which the Company has otherwise acquired or purported to acquire
ownership of any Intellectual Property rights (each such Person, a
“Contributor”), has entered into a valid and enforceable written agreement
(1) sufficient to irrevocably assign to the Company all such Intellectual
Property rights (including the right to seek past and future damages with
respect thereto); (2) containing a waiver of to the extent not prohibited under
applicable Law; and (3) containing confidentiality provisions protecting such
Intellectual Property Assets.

(iii) All amounts payable by the Company to all Contributors have been paid in
full except for employee wages to be paid on the Company’s next regular pay date
and independent contractor’s fees that are not past due under the applicable
Contract; (B) no additional compensation or royalties are due to any Person for
the use of any Company IP; and

 

24



--------------------------------------------------------------------------------

(C) no Contributor or other employee has made any written assertions with
respect to any alleged ownership or right in any Company IP or Company Product.

(iv) To the Company’s Knowledge, no Contributor, or former or concurrent
employer of any Contributor, has any claim, right or interest (including the
right to obtain any claim, right or interest) to or in any Company IP, and no
Intellectual Property rights authored, invented, created, conceived, or
developed for or on behalf of the Company, by a Contributor is subject to any
Contract with any former or concurrent employer or other Person.

(v) To the Company’s Knowledge, no Contributor is in breach of any Contract with
any former or concurrent employer or other Person concerning Intellectual
Property rights, confidentiality or noncompetition.

(vi) To the Company’s Knowledge, no funding, facilities, resources or personnel
of any Government Entity or any research or educational institution were used in
the development or creation of any Company IP, and no Contributor has performed
services for any Government Entity or any research or educational institution
during a period of time during which such Contributor was also performing
services for the Company.

(vii) The Company has taken reasonable steps to maintain the confidentiality of
all proprietary information held by the Company, or purported to be held by the
Company, as a Trade Secret, including any confidential information or Trade
Secrets provided to the Company by any Person under an obligation of
confidentiality, and no such proprietary information has been authorized to be
disclosed or, to the Company’s Knowledge , has actually been disclosed to any
Person other than pursuant to a written confidentiality Contract restricting the
disclosure and use of such proprietary information. Without limiting the
generality of the foregoing, the Company has and enforces a policy requiring
each employee to execute the Company’s Employee Confidentiality and
Non-Competition Agreement] (copies of which have been made available to the
Buyer ), which are sufficient to protect the Company’s Trade Secrets and the
Trade Secrets provided to the Company by any Person, and all employees have
executed such or substantially similar agreements.

(viii) The Company has not: (A) assigned or otherwise transferred ownership of,
or agreed to assign or otherwise transfer ownership of, any Intellectual
Property right to any other Person or (B) permitted any Person to retain any
exclusive rights or joint ownership of any Intellectual Property rights that are
or were at the time Company IP.

(ix) No Person that has licensed, granted any right or covenant not to sue to,
or otherwise provided Licensed IP to the Company has retained or obtained
ownership of, or any license or rights to, any Intellectual Property rights in
any enhancement, improvement or derivative work to or of such Licensed IP that
are made solely by the Company, or jointly by the Company together with any
Person.

(x) There are no forbearances to sue, consents, settlement agreements,
judgments, orders or similar obligations, other than the Company IP Contracts
that do or may: (A) restrict the rights of the Company to use, transfer, license
or enforce any Company IP; (B) restrict the conduct of the business of,
including any payments by or conditions on, the Company

 

25



--------------------------------------------------------------------------------

in order to accommodate a third party’s Intellectual Property rights; or
(C) grant any third party any right with respect to any Company IP.

(xi) The Company has the exclusive right to bring an Action against a third
party for infringement or misappropriation of the Company IP.

(n) Effect of the Transaction. Neither the execution, delivery nor performance
of this Agreement nor the consummation of the Transactions will, with or without
notice or the lapse of time, result in or give any other Person the right or
option to cause or declare, under any Contract to which the Company is bound or
purported to be bound: (i) a loss of, or Lien on, any Company IP; (ii) a breach
of any Licensed IP Contract or Company IP Contract; (iii) the release,
disclosure or delivery of any source code of Company IP by or to any escrow
agent or other Person; (iv) the grant, assignment or transfer to any other
Person of any license or other right or interest under to, or in any of the
Company IP; (v) payment of any royalties or other license fees with respect to
Intellectual Property of any other Person in excess of those payable by the
Company in the absence of this Agreement or the transactions contemplated
hereby; or (vi) any non-compete or other material restriction or limitation on
the operation of the Business.

(o) Product Claims. To the Company’s Knowledge, Section 4.11(o) of the
Disclosure Schedules sets forth all material information relating to any problem
or issue (including the nature of the problem or issue and the Company Product
to which it relates) with respect to any of the Company Product which does, or
may reasonably be expected to, adversely affect the value, functionality or
fitness for the intended purpose of such Company Product, including any issues
with regard to identification, protection and loss prevention of sensitive data
by users of the Company Product. To the Company’s Knowledge, no material claim
or complaint has been made by any Person, or is pending, against the Company and
no notice of any such claim or complaint has been received by the Company, with
respect to any Company Product (including with respect to any delay, defect,
deficiency of any product or quality of any service) or with respect to the
breach of any agreement (including any Company IP Contract) under which such
Company Product has been supplied or provided, and to the Company’s Knowledge,
there is no reasonable basis for any present or future such complaint or claim.
Each Company Product (including any service provided) has been and is in
material conformity with all applicable contractual commitments and all express
and implied warranties and specifications. Without limiting the generality of
the foregoing, all installation services, programming services, integration
services, repair services, maintenance services, support services, training
services, upgrade services and other services that have been performed by the
Company were performed in material conformity with the terms and requirements of
all applicable warranties and other Contracts and with all applicable Laws. The
Company has not been, and, to the Company’s Knowledge, is not required to recall
any Company Product.

4.12 Information Technology.

(a) All Information Technology is either owned by, or leased or licensed to, the
Company, and that Information Technology is adequate for the operations of the
Business. As of the date hereof, no notice of defect has been sent or received
by the Company in respect of any license or lease under which it receives a
right to use any Information Technology. The Information Technology owned or
leased by the Company has the capacity and performance

 

26



--------------------------------------------------------------------------------

necessary to fulfill the requirements that it currently performs for the
Business. All of the Information Technology owned by the Company is held by it
as the sole, legal and beneficial owner and is held free of all Liens or any
other similar third-party rights or interests.

(b) The Company does not maintain a disaster recovery plan. There has been no
material issue in relation to the Information Technology used by the Company
(including issues relating to computer hardware and computer software),
including by way of interrupted service, bugs, worms, trojans, viruses or other
malware), nor have such issues hindered the conduct of the Business.

(c) The Company does not have adequate procedures in place to ensure internal
and external security of the Information Technology and data used or held for
use in the Business. There have been no security breaches in the Information
Technology systems used by the Company.

(d) The Company in possession of a complete copy of the source code to any
Software in which it owns the Copyright and no third party has a copy of that
source code.

(e) No Software used or held for use in the Company’s business is subject to the
terms of any “open source” or other similar license that provides for any source
code of such Software to be disclosed, licensed, publicly distributed or
dedicated to the public.

4.13 Privacy and Personal Data.

(a) Section 4.13(a) of the Company Disclosure Schedule describes the categories
of Personal Data at any time collected or obtained by or for the Company or
used, analyzed, scanned, transmitted, or otherwise processed by or for the
Company (including on behalf of its customers or users) and identifies all
current Company Databases, the types of Personal Data and Company Product Data
in each such Company Database, the means by which the Personal Data and Company
Product Data in such Company Databases was collected or obtained, and the
security policies that have been adopted and maintained with respect to such
Company Databases. No material breach or violation of any such security policy
has occurred or, to the Company’s Knowledge, is threatened. There has been no
material loss, damage, or unauthorized or illegal use, disclosure, modification,
possession, interception, or other processing of or access to, or other misuse
of, any of the Personal Data or other data or information in any Company
Databases that would require notification to a regulatory authority under any
Law.

(b) Section 4.13(b) of the Company Disclosure Schedule identifies each Company
Privacy Policy in effect since January 1, 2020, and identifies the period of
time during which such Company Privacy Policy has been, or was, in effect. The
Company has posted the applicable Privacy Policy on or otherwise provided
(including to all customers of the Company) in connection with each Company
Product in a manner available to visitors and current customers. Each Company
Privacy Policy has been made available to the Buyer. The Company has, in the
last three (3) years, complied in all material respects with: (i) all Company
Privacy Policies and (ii) all Privacy Legal Requirements. The Company has at all
times complied in all material respects with any privacy or data protection
related obligations under the terms of any

 

27



--------------------------------------------------------------------------------

agreements to which the Company is a party or which otherwise bind the Company,
or to which the Company previously was a party or under which the Company
otherwise was bound. Section 4.13(b) of the Company Disclosure Schedule
accurately identifies (and the Company has made available a true, correct and
complete copy of) each letter or other written or electronic communication that
has been sent or otherwise delivered by or to the Company regarding any actual,
alleged or suspected violation of any Privacy Legal Requirement by the Company
or any Person performing for the Company, any of their respective customers or
users (to the extent relating to a Company Product or any activities of any
Person performing for the Company) or any Company Product, and provides a brief
description of the current status of the matter referred to in such letter or
communication. To the Company’s Knowledge, there is no complaint to, or any
audit, proceeding, investigation (formal or informal) or Action, in each case,
currently pending against the Company or, to the Company’s Knowledge, any of its
vendors, consultants, contractors, subcontractors or customers (in the case of
vendors, consultants, contractors, subcontractors or customers, to the extent
relating to any Company Product) by any individual, private or other third
party, the U.S. Federal Trade Commission, any state attorney general or any
other Governmental Entity, with respect to the collection, obtainment, storage,
hosting, use, disclosure, transmission, transfer, disposal, possession,
interception, analysis, scanning other processing or security of any Personal
Data or Company Product Data by the Company. There has been no Order or
government or third party settlement directly relating to the collection,
obtainment, storage, hosting, use, disclosure, transmission, transfer, disposal,
possession, interception, analysis, scanning other processing or security of any
Personal Data or Company Product Data by the Company.

4.14 Real Estate.

(a) Section 4.14(a) of the Company Disclosure Schedule includes an accurate and
complete list of all real property leases, subleases, licenses or other
agreements under which the Company or to which the Company is a lessor, lessee,
sub-lessor, or sub-lessee of or otherwise uses or occupies any real property
(the “Real Property Leases”) including the address of each parcel of real
property held pursuant to the Real Property Leases (the “Leased Real Property”
and the improvements and fixtures thereon, the “Leasehold Improvements”). The
leasehold interests relating to the Real Property Leases are free and clear of
all Liens, other than Permitted Liens, and the Company enjoys a right of quiet
possession with respect to such Leased Real Property. No default by the Company,
or, to the Knowledge of the Company, the applicable lessor, exists under any
Real Property Leases and each Real Property Lease is in full force and effect
and is legal, valid, binding and enforceable (assuming the enforceability
against all other parties to such lease or sublease) in accordance with its
terms, except as such enforceability may be limited by (i) applicable
insolvency, bankruptcy, reorganization, moratorium, or other similar Laws
affecting creditors’ rights generally and (ii) applicable equitable principles
(whether considered in a proceeding at Law or in equity). The Closing hereunder
shall not constitute a default under any Real Property Lease. The Company does
not owe any brokerage commissions or finder’s fees with respect to any Real
Property Lease and no brokerage commission or finder’s fee will be payable with
respect to the exercise of any renewal or extension of the term of any Real
Property Lease. The Company has not leased, subleased or otherwise granted to
any Person the right or option to use or occupy any Leased Real Property or any
portion thereof or assigned or encumbered all or any portion of its interest in
any Leased

 

28



--------------------------------------------------------------------------------

Real Property. No Representative or Affiliate of the Company owns, directly or
indirectly, any interest in or has any right to occupy or use any Leased Real
Property.

(b) There are no adverse parties or parties other than the Company (or the
applicable fee owner of the Leased Real Property) that are in possession of any
Real Property or the improvements thereon or any portion or portions thereof.
The Leased Real Property constitutes all real property currently used or
occupied by the Company and is adequate for the conduct of the Business as
conducted as of the date hereof.

(c) There are no pending or, to the Company’s Knowledge, proposed eminent domain
or condemnation proceedings with respect to any of the Leased Real Property by
any Government Entity. All Permits required by any Government Entity for the
management, occupancy, leasing and operation of each of the Leased Real
Properties are in full force and effect. Except as otherwise set forth on
Section 4.14(b) of the Company Disclosure Schedule, there are no Contracts
(other than the Real Property Leases) entered into by the Company or any of the
Company’s Representatives relating to the management, parking, operation,
maintenance or repair of all or any of the Real Property that have a material
monetary obligation and are not cancelable without penalty by the Company upon
notice of thirty (30) days or less

4.15 Litigation and Orders. Except as set forth Section 4.15 of the Company
Disclosure Schedule, there is no, and in the last five (5) years there has not
been any, Action or Proceeding pending or, to the Company’s Knowledge,
threatened against or involving the Company, the Business or the assets of the
Company (or pending or, to the Company’s Knowledge, threatened against any of
Sellers or the officers, directors or employees of the Company related to the
Company, the Business or the assets of the Company). The Company, the Business
and the assets of the Company are not subject to or bound by any Order.

4.16 Employee and Labor Relations.

(a) Section 4.16(a) of the Company Disclosure Schedule sets forth a true and
complete list as of the date of this Agreement of all current employees of the
Company, including for each such employee: (i) date of hire, (ii) the position
or job title of each employee, (iii) exempt/nonexempt from overtime Fair Labor
Standards Act status, (iv) whether such employee is full or part time, (iv) work
location, (v) leave of absence status (if applicable), (vi) visa category or
work permit (if applicable), (vii) each Employee Benefit Plan in which they
participate; (viii) hourly wage or salary information, fringe benefits,
bonus/incentive opportunity for the current year, and any accrued vacation, sick
or PTO leave for such employees, and any changes from the prior fiscal year, and
(ix) any outstanding loans or advances made to such employees. Except as set
forth on Section 4.16(a) of the Company Disclosure Schedule, no employee is
subject to any employment agreement and the employment of all employees is
terminable at will by the Company without any penalty or severance obligation
incurred by the Company. Except as disclosed on Section 4.16(a) of the Company
Disclosure Schedule, the Company does not use temporary or staffing employees
(“Temporary Employee”). To the Company’s Knowledge, there are no facts or
circumstances that could cause any Temporary Employee to be deemed a permanent
employee of the Company. Section 4.16(a) of the Company Disclosure Schedule
provides a list of all employees who have separated employment within the past
three (3) years, along with the reason. Section 4.16(a) of the Company
Disclosure

 

29



--------------------------------------------------------------------------------

Schedule provides a list of all independent contractors who are not currently
providing services that have provided services along with amounts paid over the
past three (3) years.

(b) Section 4.16(b) of the Company Disclosure Schedule sets forth a true and
complete list of all current individual independent contractors and consultants
of the Company and describes: (i) the name of the individual or entity providing
services; (ii) total annual compensation in 2019 and YTD 2020; (iii) list of
projects currently in progress; (iv) whether a contract exists; (v) engagement
terms, anticipated termination dates and any termination notice periods;
(vi) nature of services; and (vii) location of services (by city, state and
country). Except as disclosed on Section 4.16(b) of the Company Disclosure
Schedule, no independent contractor or IRS Form 1099 status service provider has
any basis to claim status as an employee of the Company. The Company has not
incurred, and, to the Company’s Knowledge, no circumstances exist under which
the Company would incur, any Liability arising from the misclassification of
employees as independent consultants or contractors. The Company has accurately
reported the compensation of each independent contractor on IRS Form 1099 or
other applicable tax forms for independent contractors when required to do so.

(c) The Company has complied, in all material respects, with all applicable Laws
relating to employment, including those laws and regulations governing
employment practices, the terms and conditions of employment, compensation,
payment of wages, overtime hours, wage and hour classification, equal
opportunity, discrimination, harassment, retaliation, disability rights, child
labor, collective bargaining, industrial relations, affirmative action, workers’
compensation, workplace safety, occupational health and safety, pay equity,
employment or unemployment insurance, immigration and the withholding and
payment of social security and other taxes, health and safety, labor relations
and plant closings, including the Americans with Disabilities Act, the Age
Discrimination in Employment Act, the Equal Pay Act, the Fair Labor Standards
Act, the National Labor Relations Act, Occupational Safety and Health Act, and
Title VII of the Civil Rights Act of 1964, as amended, and similar state laws.
The Company is not liable for any assessments, penalties, or other sums for
failing to comply with any such Laws. All individuals characterized and treated
by any Company as independent contractors or consultants are, and have been,
properly treated as independent contractors under all applicable Laws. All
employees classified as exempt under the Fair Labor Standards Act and state and
local wage and hour laws are, and have been, properly classified in all material
respects. The Company is not in receipt of or have notice of, and, to the
Company’s Knowledge, there is no complaint, demand, charge or notice of audit or
action or other legal or administrative proceeding, whether oral or in writing,
against the Company pending, threatened to be brought or filed, by or with any
Governmental Entity, court or arbitrator in connection with the employment of
any current or former employee or the employment practices and policies of the
Company. The Company is not delinquent in the payment of or has not otherwise
failed to pay any current or former employees wages (including minimum wage,
overtime, premium pay, meal breaks, or waiting time penalties), salaries,
commissions, accrued vacations, bonuses, or other compensation for any services
performed to which they would be entitled under Law or agreement, except to the
extent that such amounts are not yet required by Law or Contract to be paid due
to customary legally-compliant reasonable payroll practices or employer
policies. The Company is not a party to or otherwise bound by any Order with any
Governmental Entity relating to prospective, current or former employees or
employment practices.

 

30



--------------------------------------------------------------------------------

(d) There has not been pending or existing during the prior five (5) years any
strike, slowdown, work stoppage, lockout or other labor dispute involving the
Company or, to the Company’s Knowledge, any threats thereof.

(e) The Company is not party to or bound by any collective bargaining agreement
or any other labor-related agreements or arrangements with any labor or trade
union, works council, employee representative body or other labor organization
(“Labor Organization”). There are no collective bargaining agreements or any
other labor-related agreements or arrangements that pertain to any employees of
the Company. No employees of the Company are represented by any Labor
Organization with respect to their employment with the Company. To the Company’s
Knowledge, there have not been any applications or petitions for an election of
or for certification of a collective bargaining agent relating to the Company or
the Company’s employees.

(f) To the Company’s Knowledge, there is no pending charge filed against the
Company with the Equal Employment Opportunity Commission or similar Government
Entity.

(g) To the Company’s Knowledge, no employee of the Company is in any respect in
violation of any term of any employment agreement, nondisclosure agreement,
common law nondisclosure obligation, fiduciary duty, non-competition agreement,
restrictive covenant or other obligation: (i) to the Company or (ii) to a former
employer of any such employee relating (A) to the right of any such employee to
be employed by the Company or (B) to the knowledge or use of trade secrets or
proprietary information.

(h) To the Company’s Knowledge, no current employee of the Company intends to
terminate his or her employment.

(i) In the last ten (10) years, no allegations of sexual harassment or sexual
misconduct have been made against any officer, director or employee of the
Company.

(j) The Company is in compliance with all obligations pursuant to the Worker
Adjustment and Retraining Notification Act of 1988, as amended and any similar
state or local Law,. The Company has not had any group layoffs of employees
within ninety (90) calendar days prior to the Closing Date.

(k) All current employees of the Company are, and all former employees whose
employment terminated, voluntarily or involuntarily, within three (3) years
prior to the date of this Agreement were, legally authorized to work in the
United States. The Company has completed and retained the necessary employment
verification paperwork under the Immigration Reform and Control Act of 1986
(“IRCA”), to the extent required, for the employees hired prior to the date of
this Agreement and has complied with the applicable anti-discrimination
provisions of the IRCA. Further, at all times prior to the date of this
Agreement, the Company was in material compliance with both the applicable
employment verification provisions (including the paperwork and documentation
requirements) and the applicable anti-discrimination provisions of IRCA.

 

31



--------------------------------------------------------------------------------

4.17 Employee Benefit Plans.

(a) Section 4.17(a) of the Company Disclosure Schedule sets forth a complete and
accurate list, as of the date of this Agreement, of each of the Employee Benefit
Plans. The Company has made available to the Buyer complete and accurate copies
of the following documents with respect to each Employee Benefit Plans: (i) the
governing plan document and all amendments thereto (or, in the case of an
unwritten Employee Benefit Plan, a written description thereof), and any related
trust agreement, insurance contract or other funding arrangement, including all
amendments thereto, (ii) the most recent summary plan description and any
summaries of material modifications thereto, (iii) the three (3) most recent
annual reports (Form 5500 series and all schedules and financial statements
attached thereto), and (iv) the most recent IRS determination or opinion letter.

(b) No Employee Benefit Plan is, and none of the Company nor any ERISA Affiliate
has established sponsors, maintains, contributes to or has any obligation to
contribute to, or has in the past six (6) years established, sponsored,
maintained, contributed to or had any obligation to contribute to: (i) a plan
that is subject to Section 302 or Title IV of ERISA or Section 412 or 4971 of
the Code; (ii) a “multiemployer plan” within the meaning of Section 3(37) of
ERISA, (iii) a plan that has two (2) or more contributing sponsors, at least two
(2) of whom are not under common control, within the meaning of Section 4063 of
ERISA,; (iv) a “multiple employer welfare arrangement” within the meaning of
Section 3(40) of ERISA; or (v) an arrangement providing post-employment welfare
benefits, except as required under Part 6 of Subtitle B of Title I of ERISA and
Section 4980B of the Code or a similar state law.

(c) Each Employee Benefit Plan has been maintained, funded and administered in
all material respects in accordance with its terms and with applicable Laws,
including ERISA and the Code. None of the Company nor, to the Company’s
Knowledge, any other Person, has engaged in or been a party to a nonexempt
prohibited transaction, as described in Section 406 of ERISA or Section 4975 of
the Code, with respect to any Employee Benefit Plan. There is no Action or
Proceeding pending or, to the Company’s Knowledge, threatened with respect to
any Employee Benefit Plan or the assets, fiduciaries or administrators thereof
(other than routine claims for benefits in the ordinary course).

(d) Each Employee Benefit Plan intended to be tax-qualified under Section 401(a)
of the Code has timely received or applied for a favorable determination letter
from the IRS or is entitled to rely on a favorable opinion letter from the IRS,
in either case, that has not been revoked, and, to the Knowledge of the Company,
no facts or circumstances exist that would reasonably be expected to adversely
affect the qualified status of any such Employee Benefit Plan.

(e) The Company has complied in all respects with Section 409A of the Code with
respect to any compensation paid or payable pursuant to any Employee Benefit
Plan that is a “nonqualified deferred compensation plan” (as defined in
Section 409A(d)(1) of the Code). The Company is not a party to, or otherwise
obligated under, any plan, policy, agreement or arrangement that provides for
the gross-up or reimbursement of Taxes imposed under Section 409A or 4999 of the
Code (or any corresponding provisions of state or local law relating to such
Taxes).

 

32



--------------------------------------------------------------------------------

(f) Except as set forth in Section 4.17(f) of the Company Disclosure Schedule,
neither the execution of this Agreement nor the completion of the Transactions
(whether alone or in connection with any subsequent event), could reasonably be
expected to (i) give rise to any Liability or increase the amount of
compensation or benefits due to any employee or other individual service
provider of the Company, (ii) result in the acceleration of the time of payment,
the creation of any rights to, funding or vesting of any compensation or
benefits with respect to any employee or other individual service provider of
the Company or (iii) result in any payment or benefit that will be characterized
as an “excess parachute payment” within the meaning of Section 280G(b)(1) of the
Code.

4.18 Affiliate Transactions. Except as set forth on Section 4.18 of the Company
Disclosure Schedule, no officer, director, manager, employee, shareholder or
Affiliate of the Company or any individual related by blood, marriage or
adoption to any such individual, or any entity in which any such Person owns any
beneficial interest, is a party to any Contract or other arrangement with the
Company or has any material interest in any material assets or property used by
the Company (other than the Purchased Shares).

4.19 Insurance. Section 4.19 of the Company Disclosure Schedule sets forth a
list of each insurance policy currently maintained by the Company as of the date
of this Agreement with respect to its properties, assets and business, and such
policies are in full force and effect. Such insurance policies are currently
paid, and the Company is in material compliance with the terms thereof. Such
insurance policies are sufficient for compliance with all requirements of Law
and of all Contracts to which the Company is a party, and provide, to the
Company’s Knowledge, adequate insurance coverage for the assets of the Company
and the Company’s operations. The Company has timely filed all claims under such
insurance policies. There has been no lapse in the insurance coverage carried by
the Company over the past ten (10) years. No written notice of cancellation or
termination has been received by the Company with respect to any insurance
policy. There are no material claims by the Company as to which any insurance
company is denying Liability, subject to any reservation of rights clause. At no
time during the past ten (10) years has the Company (a) been denied any material
insurance or indemnity bond coverage that it has requested or (b) received
written notice from any insurer that any insurance coverage will not be
available in the future on substantially the same terms as currently in effect.

4.20 Contracts.

(a) Section 4.20(a) of the Company Disclosure Schedule sets forth as of the date
of this Agreement a true, correct and complete list of each of the following
Contracts of the Company (collectively, “Material Contracts”):

(i) (A) any Contract for the employment of any Person (whether on a full-time or
part-time basis), other than Contracts for employment “at will” which do not
restrict the Company’s ability to terminate the employment of any employee at
any time for any lawful reason without penalty or severance obligations; and
(B) any Contract providing for the payment of any cash or other compensation or
benefits upon the consummation of the Transactions;

(ii) any Contract relating to Indebtedness or Liens on assets of the Company;

 

33



--------------------------------------------------------------------------------

(iii) any Contract under which the Company is: (A) lessee of or holds or
operates any personal property, owned by any other party, except for any lease
of personal property under which the aggregate annual rental payments do not
exceed $10,000; or (B) lessor of or permits any third party to hold or operate
any personal property owned or controlled by the Company;

(iv) any Real Property Leases;

(v) collective bargaining agreements or any other agreements with any Labor
Organization;

(vi) any Contract or arrangement involving a partnership or joint venture;

(vii) any Contract, including letters of intent, relating to the acquisition of
the business or capital stock or assets of another Person (whether by merger,
sale of equity, sale of assets or otherwise);

(viii) any Contract which involved payment(s) to or from the Company in excess
of $50,000 during the Company’s fiscal year 2019 or which is reasonably expected
to involve payment(s) to or from the Company in excess of $50,000 during the
Company’s fiscal year 2020;

(ix) all Contracts disclosed on Section 4.18 of the Company Disclosure Schedule;

(x) any Contracts containing a “most-favored-nations” clause or similar pricing
preference;

(xi) any Contracts containing covenants purporting to limit the Company’s
freedom to (A) do business or compete with any Person in any line of business or
in any area or territory (including Contracts requiring the Company to deal
exclusively with one party), or (B) solicit or hire any person for employment or
to provide services;

(xii) any Contracts not terminable or cancelable by the Company upon notice of
no longer than thirty (30) days and without liability, penalty or premium;

(xiii) any Contracts with Customers and Suppliers of the Company, specifically
identifying (A) any Contracts the terms of which have changed since December 31,
2019 and (B) any Contracts with Customers for services to be provided by the
Company after the Closing Date payment for which has been received prior to the
Closing Date;

(xiv) any Contract with a Government Entity;

(xv) any Contract pursuant to which the Company has loaned money to any Person
(other than granting ordinary course payment terms in connection with sales of
products or services);

 

34



--------------------------------------------------------------------------------

(xvi) any Contract that relates to the sale of assets outside the ordinary
course of business;

(xvii) any Contract for the sale of products or services that provides warranty
terms materially different from the standard warranty terms provided to the
Buyer prior to the Closing; and

(xviii) any Contracts which were not made in the ordinary course of business
consistent with past practice.

(b) With respect to the foregoing Contracts, the Company has provided to the
Buyer a true, correct and complete copy of each such Contract and, as of the
date of this Agreement, such Contract is legal, valid, binding, and enforceable
(assuming the enforceability against all other parties to such Contract) in
accordance with its terms, and in full force and effect, except as such
enforceability may be limited by (i) applicable insolvency, bankruptcy,
reorganization, moratorium, or other similar Laws affecting creditors’ rights
generally and (ii) applicable equitable principles (whether considered in a
proceeding at Law or in equity). The Company is not nor, to the Company’s
Knowledge, is any other party, in default, violation or breach of, or has
committed or failed to perform any act which, with or without notice, lapse of
time or both would constitute a material default under the provisions of, any of
the foregoing Contracts, nor has the Company received any notice that it has
breached, violated or defaulted under any of the foregoing Contracts. The
Company has not received any outstanding notice of cancellation or termination
in connection with any of the foregoing Contracts and the Company does not nor,
to the Company’s Knowledge, does any other party currently contemplate any
termination, material amendment or change to any such Contract.

4.21 Certain Payments. (A) The Company (including any director, officer, agent,
distributor, employee or other Person acting on behalf of the Company) has not,
directly or indirectly, made or authorized any payment of funds of, or relating
to, the Company that is prohibited by any Law, and has not, without limitation,
(i) taken any action which would cause it to be in violation of the Foreign
Corrupt Practices Act of 1977, as amended, or any similar anti-corruption or
anti-bribery Laws applicable to the Company in any jurisdiction (in each case,
as in effect at the time of such action), (ii) used any funds for unlawful
payments, contributions, gifts, entertainment or other unlawful expenses for the
benefit of any political organization or holder of or any aspirant to any
elective or appointive public office, or otherwise relating to political
activity, (iii) made, offered or authorized any unlawful payment to foreign or
domestic government officials or employees, or (iv) made, offered or authorized
any unlawful bribe, rebate, payoff, influence payment, kickback or other similar
unlawful payment to any Person; (B) neither the Company nor any director or
officer of the Company is currently subject to any sanctions administered by the
Office of Foreign Assets Control of the U.S. Department of the Treasury; and no
Seller will directly or indirectly use the proceeds received in connection with
this Agreement, or lend, contribute or otherwise make available such proceeds to
any Person, for the purpose of financing the activities of any Person that is
currently subject to any such sanctions; and (C) the Business and the operations
of the Company are and have been conducted at all times in compliance in all
material respects with applicable financial recordkeeping and reporting
requirements of the Currency and Foreign Transactions Reporting Act of 1970, as
amended, the money laundering statutes of all jurisdictions in which the Company
conducts

 

35



--------------------------------------------------------------------------------

business, the rules and regulations thereunder and any related or similar rules,
regulations or guidelines, issued, administered or enforced by any Government
Entity (collectively, the “Money Laundering Laws”), and no Action or Proceeding
by or before any Government Entity involving the Company, with respect to the
Money Laundering Laws is pending or, to the Company’s Knowledge, threatened.

4.22 Export and Import Matters.

(a) The Company is conducting and has conducted its export and import activities
in accordance with (i) all Laws governing United States import, export and
re-export, including the U.S. Customs Laws, the Export Control Reform Act of
2018 (and predecessor statutes), the International Emergency Economic Powers
Act, the Trading with the Enemy Act, the Arms Export Control Act, the Export
Administration Regulations, the Regulations and Executive Orders administered by
the Office of Foreign Assets Control, the International Traffic in Arms
Regulations, U.S. Customs Regulations and the Foreign Trade Regulations, in each
case as amended; and (ii) all other Laws governing import, export and re-export
to which the Company is subject.

(b) Section 4.22(b) of the Company Disclosure Schedule sets forth the true,
complete and accurate export and import control classifications applicable to
the Company and the Company Products, in the case of exports, other than those
considered EAR99 and, in the case of imports, for the Company’s entries in the
last three (3) years.

4.23 Customers and Suppliers. Section 4.23 of the Company Disclosure Schedule
lists, by dollar volume paid for the eight (8) months ended August 31, 2020, the
ten largest Suppliers to the Business and (ii) the ten largest Customers of the
Business. Except as set forth in Section 4.23 of the Company Disclosure
Schedule, (i) no Person listed in such Schedule within the twelve (12) month
period prior to the date hereof has cancelled or otherwise terminated or
threatened to cancel or otherwise terminate the relationship of such Person with
the Business or has decreased materially or threatened to decrease or limit
materially, its services, supplies or materials to the Business or its usage or
purchase of the services or products of the Business, and (ii) no such Person
has notified the Company that such Person intends to terminate or adversely
modify, and, to the Company’s Knowledge, no Person intends to terminate or
adversely modify its relationship with the Business or decrease or limit its
services, supplies or materials to the Business or its usage or purchase of the
services or products of the Business.

4.24 Bank Accounts. Section 4.24 of the Company Disclosure Schedule sets forth a
list of all of the Company’s bank accounts (designating each authorized
signatory and the level of each signatory’s authorization).

4.25 Names. Except as set forth on Section 4.25 of the Company Disclosure
Schedule, during the five (5)-year period prior to the execution and delivery of
this Agreement, neither the Company nor any of its predecessors has used any
name or names under which it has invoiced account debtors, maintained records
concerning its assets or otherwise conducted business.

4.26 Broker Fees. Except as set forth in Section 4.26 of the Seller Disclosure
Schedule, the Company has no Liability to pay any fees or commissions to any
broker, finder, or agent with

 

36



--------------------------------------------------------------------------------

respect to the Transactions for which the Buyer, the Sellers or the Company
could become liable or obligated.

4.27 Disclosure. No representation or warranty by the Company or the Sellers in
this Agreement and the other agreements, instruments, certificates and documents
contemplated hereby, and no statement contained in the Company Disclosure
Schedule, contains any untrue statement of material fact, or omits to state a
material fact necessary to make the statements contained therein, in light of
the circumstances in which they are made, not misleading.

Article 5

COVENANTS AND OTHER AGREEMENTS

5.1 Public Announcements; Confidentiality.

(a) No Seller shall make, or permit any agent or Affiliate, to make, any public
statements, including any press releases, with respect to this Agreement and the
Transactions without the prior written consent of the Buyer. The Buyer shall not
publicly disclose the Purchase Price without the prior written consent of the
Sellers’ Representative (which consent shall not be unnecessarily withheld,
conditioned or delayed). Notwithstanding the foregoing, the Parties may make
disclosures required by any applicable Law or Order, in which case the Party
required to make the release or announcement shall allow the other Party
reasonable time to comment on such release or announcement in advance of such
issuance to the extent permitted by applicable Law or Order.

(b) The Parties agree that the Confidentiality Agreement shall terminate on the
Closing Date.

(c) During the Restricted Period, the Sellers shall, and shall cause their
agents and Affiliates to, keep all documents, materials, records and other
information that they have or have received prior to or after the Closing
regarding the Buyer or the Company (“Confidential Information”) strictly
confidential and will not disclose such information without the Buyer’s prior
written consent unless such disclosure is permitted by the terms of this
Agreement. Confidential Information shall not include information that (i) is or
becomes publicly available (other than as a result of a disclosure by any Seller
or such Sellers’, agents or Affiliates in violation of this Section 5.1), (ii)
is or becomes available to any Seller or such Sellers’ agents or Affiliates from
a source that, to their knowledge, is not prohibited from disclosing such
information to them by a legal, contractual or fiduciary obligation or (iii) has
been independently developed by such Seller or such Sellers’ agents or
Affiliates without reference to Confidential Information.

5.2 Non-Competition; Restrictive Covenants.

(a) During the Restricted Period, each Seller agrees not to, and will not permit
any of its agents or Affiliates to, directly or indirectly, anywhere in the
United States of America, for themselves or for any other Person:

(i) Engage in, own, operate, manage, control, invest in, participate in, advise,
permit their names to be used by, or otherwise assist in any manner any Person
engaged

 

37



--------------------------------------------------------------------------------

in or planning to become engaged in any business or enterprise which
distributes, provides, renders or sells Covered Services which compete with the
Business in any respect (whether as a stockholder, owner, partner, joint
venturer, or in any other capacity); provided, however, that the Sellers shall
not be precluded from (A) the ownership of securities of entities that are
listed on a national securities exchange or traded in the national
over-the-counter market in an amount that does not exceed two percent (2%) of
the outstanding shares of any such entity, or (B) the ownership of passive
investments in a private investment fund in an amount that does not exceed two
percent (2%) of the committed capital of such fund over which no Seller or any
Affiliate thereof has any investment control or advisory role;

(ii) (A) employ or engage as a consultant any employee of the Company (provided,
however, that employing any employee who (1) initiates discussions regarding
employment in response to a general solicitation of employment not specifically
directed at such employee and (2) was not employed by the Company within twelve
(12) months of the commencement of any such employment discussions, will not
violate this Section 5.2(a)(ii)) or (B) call upon for the purpose or with the
intent of enticing or soliciting away from or out of the employ of the Company,
any employee of the Company (provided, however, that nothing in this Agreement
shall prevent general solicitations of employment through advertising (including
via periodicals, internet and other media), professional recruiters or other or
similar means, in all cases not specifically directed at an employee);

(iii) (A) other than on behalf of the Buyer, call upon any Customer for the
purpose of selling or providing Covered Services to such Customer, or (B) induce
or attempt to induce any Customer to cease buying Covered Services from the
Company, or reduce the amount of Covered Services such Customer purchases from
the Company; or

(iv) other than on behalf of the Buyer, call upon any Supplier for the purpose
of inducing or attempting to induce any Supplier to cease providing services to
the Company, or to reduce the amount of business such Supplier does with the
Company.

(b) The Parties agree that the restrictions set forth in this Section 5.2 are
reasonable and are properly required for the protection of the Company’s and the
Buyer’s legitimate interests in client relationships, goodwill and Trade
Secrets. The Parties agree that the restrictions set forth in this Section 5.2
are completely severable and independent, and any invalidity or unenforceability
of this Agreement with respect to any one area or any one restriction in this
Section 5.2 shall not render this Agreement unenforceable as applied to any one
or more of the other areas or other restrictions in this Agreement. In the event
that any such restriction is deemed to be unreasonable by a court of competent
jurisdiction, the Parties agree to submit to the reduction of any or all of said
territorial, time or scope limitations to such an area, period or scope as said
court shall deem reasonable under the circumstances, and in its reduced form,
such provision shall then be enforceable and shall be enforced.

 

38



--------------------------------------------------------------------------------

5.3 Tax Matters.

(a) Preparation of Tax Returns.

(i) Tax Periods Ending on or Before the Closing Date.

(A) Non-Income Tax Returns. The Buyer shall prepare or cause to be prepared and
file or cause to be filed all Tax Returns for the Company for all taxable
periods ending on or prior to the Closing Date (the “Pre-Closing Tax Period”)
that are to be filed after the Closing Date, other than income and franchise Tax
Returns for such Pre-Closing Tax Periods prepared by the Sellers’ Representative
pursuant to Section 5.3(a)(i)(B). Such Tax Returns shall be prepared in a manner
consistent with applicable Law. The Buyer shall submit any such Tax Return to
the Sellers’ Representative for the Sellers’ Representative’s review and comment
at least thirty (30) days prior to the due date (with applicable extensions) for
such Tax Returns. The Sellers’ Representative shall provide any written comments
to the Buyer not later than ten (10) days after receiving any such Tax Return
and, if the Sellers’ Representative does not provide any written comments within
ten (10) days, the Sellers’ Representative shall be deemed to have accepted such
Tax Return. The Parties shall attempt in good faith to resolve any dispute with
respect to such Tax Return. If the Parties are unable to resolve any such
dispute at least ten (10) days before the due date (with applicable extensions)
for any such Tax Return, the dispute shall be referred to the Tax Dispute
Accountant for resolution. If the Tax Dispute Accountant is unable to resolve
any such dispute prior to the due date (with applicable extensions) for any such
Tax Return, such Tax Return shall be filed as prepared by the Buyer subject to
amendment, if necessary, to reflect the resolution of the dispute by the Tax
Dispute Accountant. The Buyer shall be reimbursed by the Sellers (jointly and
severally) for Taxes of the Company with respect to such periods within five
(5) days of payment by the Buyer or the Company of such Taxes, except to the
extent such Taxes are taken into account in the calculation of Net Working
Capital. If the amount accrued for such Pre-Closing Tax Period Taxes in the
calculation of Net Working Capital exceeds the amount that the Sellers are
liable to pay pursuant to this Section 5.3(a)(i)(A) for such period, then the
Buyer shall reimburse the Sellers (based on each Seller’s Pro Rata Share) for
such amount within ten (10) days of the date that the applicable Tax Return
representing the over-accrued Taxes is filed with the applicable taxing
authority. The cost of preparing such Tax Returns shall be borne by the Company.

(B) Income and Franchise Tax Returns. The Sellers’ Representative shall prepare
or cause to be prepared and file or cause to be filed all income and franchise
Tax Returns for the Company for all Pre-Closing Tax Periods. Such income and
franchise Tax Returns shall be prepared in a manner consistent with applicable
Law. The Sellers’ Representative shall submit any such Tax Return to the Buyer
for the Buyer’s review and comment at least thirty (30) days prior to the due
date (with applicable extensions) for such Tax Returns. The Buyer shall provide
any written comments to the Sellers’ Representative not later than ten (10) days
after receiving any such Tax Return and, if the Buyer does not provide any
written comments with ten (10) days, the Buyer shall be deemed to have accepted
such Tax Return. The Parties shall attempt in good faith to resolve any dispute
with respect to such Tax Return. If the Parties are unable to resolve any such
dispute at least ten (10) days before the date (with applicable extensions) for
any such Tax Return, the dispute shall be referred to the Tax Dispute Accountant
for resolution, and the resolution shall occur, to the extent possible, prior to

 

39



--------------------------------------------------------------------------------

the due date (with applicable extensions) for any such Tax Return. If the Tax
Dispute Accountant is unable to resolve any such dispute prior to the due date
(with applicable extensions) for any such Tax Return, such Tax Return shall be
filed as prepared by the Sellers’ Representative subject to amendment, if
necessary, to reflect the resolution of the dispute by the Tax Dispute
Accountant. The Buyer shall be reimbursed by the Sellers (jointly and severally)
for Taxes of the Company with respect to such periods within five (5) Business
Days of payment by the Buyer or the Company of such Taxes, except to the extent
such Taxes are taken into account in the calculation of Net Working Capital. If
the amount accrued for such Pre-Closing Tax Period Taxes in the calculation of
Net Working Capital exceeds the amount that the Sellers are liable to pay
pursuant to this Section 5.3(a)(i)(B) for such period, then the Buyer shall
reimburse the Sellers (based on each Seller’s Pro Rata Share) for such amount
within ten (10) days of the date that the applicable Tax Return representing the
over-accrued Taxes is filed with the applicable taxing authority. The cost of
preparing such Tax Returns shall be borne by the Sellers.

(ii) Tax Periods Beginning Before and Ending After the Closing Date. The Buyer
shall prepare or cause to be prepared and file or cause to be filed any Tax
Returns of the Company for Tax periods that begin on or before the Closing Date
and end after the Closing Date (a “Straddle Tax Period”). Such Tax Returns shall
be prepared in a manner consistent with applicable Law. The Buyer shall submit
any such Tax Return to the Sellers’ Representative for the Sellers’
Representative’s review and comment at least thirty (30) days prior to the due
date (with applicable extensions) for such Tax Returns. The Sellers’
Representative shall provide any written comments to the Buyer not later than
ten (10) days after receiving any such Tax Return and, if the Sellers’
Representative does not provide any written comments within ten (10) days, the
Sellers’ Representative shall be deemed to have accepted such Tax Return. The
Parties shall attempt in good faith to resolve any dispute with respect to such
Tax Return. If the Parties are unable to resolve any such dispute at least ten
(10) days before the due date (with applicable extensions) for any such Tax
Return, the dispute shall be referred to the Tax Dispute Accountant for
resolution and the resolution shall occur, to the extent possible, prior to the
due date (with applicable extensions) for any such Tax Return. If the Tax
Dispute Accountant is unable to resolve any such dispute prior to the due date
(with applicable extensions) for any such Tax Return, such Tax Return shall be
filed as prepared by the Buyer subject to amendment, if necessary, to reflect
the resolution of the dispute by the Tax Dispute Accountant. The Buyer shall be
reimbursed by the Sellers (jointly and severally) within five (5) Business Days
of the date on which Taxes are paid with respect to such periods an amount equal
to the portion of such Taxes which relates to the portion of such taxable period
ending on the Closing Date, except to the extent such Taxes are taken into
account in the calculation of Net Working Capital. If the amount accrued for
such Straddle Tax Period Taxes in the calculation of Net Working Capital exceeds
the amount that the Sellers are liable to pay pursuant to this
Section 5.3(a)(ii) for such period, then the Buyer shall reimburse the Sellers
(based on each Seller’s Pro Rata Share) for such amount within ten (10) days of
the date that the applicable Tax Return representing the over-accrued Taxes is
filed with the applicable taxing authority. The cost of preparing such Tax
Returns shall be borne by the Company.

(iii) For purposes of this Agreement, in the case of any Taxes that are imposed
on the Company for any Straddle Tax Period, the Tax that is attributable to the
portion of such Straddle Tax Period ending on the Closing Date (the “Pre-Closing
Straddle Period”) shall

 

40



--------------------------------------------------------------------------------

(A) in the case of any Taxes other than the Taxes based on or measured by
income, receipts or profits earned during a Straddle Tax Period, be deemed to be
the amount of such Tax for the entire taxable period multiplied by a fraction
the numerator of which is the number of days in the taxable period ending on the
Closing Date and the denominator of which is the number of days in the entire
taxable period, and (B) in the case of Taxes based on or measured by income,
receipts or profits earned during a Straddle Tax Period, be deemed equal to the
amount which would be payable if the relevant taxable period ended on and
included the Closing Date. For purposes of this Agreement, in the case of any
Tax credit relating to a Straddle Tax Period, the portion of such Tax credit
which relates to the portion of such taxable period ending on the Closing Date
shall be the amount which bears the same relationship to the total amount of
such Tax credit as the amount of Taxes described in clause (B) above bears to
the total amount of Taxes for such taxable period.

(b) Tax Benefits Associated with the Closing Costs and Transaction Bonus
Payments. The Parties hereby agree and acknowledge that the Tax deductions
associated with the Closing Costs and the Transaction Bonus Payments shall be
for the sole benefit of the Sellers and shall be allocated to (and deemed to
have been incurred in) the applicable Pre-Closing Tax Periods ending on the
Closing Date or portions of the applicable Straddle Tax Periods ending on the
Closing Date, in each case to the extent permitted by applicable Law, and that
notwithstanding anything to the contrary in this Agreement, to the extent
permitted by applicable Law, the Sellers shall be entitled to any Tax benefits
actually realized with respect to each such Tax deduction.

(c) Cooperation on Tax Matters.

(i) The Buyer, the Company and the Sellers’ Representative shall cooperate
fully, as and to the extent reasonably requested by the other party, in
connection with the filing of Tax Returns pursuant to this Section 5.3 and any
audit, Action or Proceeding, with respect to Taxes. Such cooperation shall
include the retention and (upon the other party’s reasonable request) the
provision of powers of attorney, records and information which are reasonably
relevant to any such audit, Action or Proceeding and making employees available
on a mutually convenient basis during normal business hours to provide
additional information and explanation of any material provided hereunder. The
Company and the Sellers’ Representative agree (A) to retain all books and
records with respect to Tax matters pertinent to the Company relating to any
taxable period beginning on or before the Closing Date until the expiration of
the statute of limitations (and, to the extent notified by the Buyer or the
Sellers’ Representative, any extensions thereof) of the respective taxable
periods, and to abide by all record retention agreements entered into with any
taxing authority, and (B) to give the other party reasonable written notice
prior to transferring, destroying or discarding any such books and records and,
if the other party so requests, the Company or the Sellers’ Representative, as
the case may be, shall allow the other party to take possession of such books
and records.

(ii) The Buyer and the Sellers’ Representative further agree, upon request, to
use their commercially reasonable efforts to obtain any certificate or other
document from any Government Entity or any other Person as may be necessary to
mitigate, reduce or eliminate any Tax that could be imposed (including with
respect to the Transactions).

 

41



--------------------------------------------------------------------------------

(d) Amended Tax Returns.

(i) Except as required by applicable Tax Law, the Buyer shall not file any
amended income Tax Return of the Company for any Pre-Closing Tax Period without
the prior written consent of the Sellers’ Representative (which shall not be
unreasonably conditioned, withheld, or delayed). The Sellers’ Representative
shall not, without the prior written consent of the Buyer (which consent shall
not be unreasonably conditioned, withheld or delayed), file any amended income
Tax Return of the Company or claim for refund of Taxes on behalf of the Company
for any Pre-Closing Tax period to the extent such filing, if accepted,
reasonably might change the Tax Liability of the Buyer for any period ending
after the Closing Date.

(ii) Any amended Tax Return of the Company or claim for refund of Taxes on
behalf of the Company for any Straddle Tax Period shall be prepared and filed,
or caused to be prepared and filed, only by the Buyer. Except as required by
applicable Tax Law, the Buyer shall not, without the prior written consent of
the Sellers’ Representative (which consent shall not be unreasonably
conditioned, withheld or delayed), make or cause to be made, any such filing, to
the extent such filing, if accepted, reasonably might change the Tax Liability
of the Sellers for any Pre-Closing Tax Period or Pre-Closing Straddle Period.

(iii) Except as required by applicable Tax Law, the Buyer shall not, and shall
cause the Company not to, make any Tax election that has retroactive effect to
any Pre-Closing Tax Period or Pre-Closing Straddle Period without the consent of
the Sellers (which consent shall not be unreasonably conditioned, withheld or
delayed).

(e) Audits.

(i) The Buyer shall promptly provide the Sellers’ Representative with written
notice of any inquiries, audits, examinations or proposed adjustments by the IRS
or any other taxing authority, which relate to any Pre-Closing Tax Periods
within fifteen (15) days of the receipt of such notice. The Sellers’
Representative shall have the sole right to represent the interests of the
Company in any Tax audit or other proceeding relating to any Pre-Closing Tax
Periods, to employ counsel of its choice at its own expense, and to settle any
issues and to take any other actions in connection with such proceedings
relating to such taxable periods; provided that the Sellers’ Representative
shall inform the Buyer of the status of any such proceedings, shall provide the
Buyer (at the Buyer’s cost and expense) with copies of any pleadings,
correspondence, and other documents as the Buyer may reasonably request and
shall consult with the Buyer prior to the settlement of any such proceedings and
shall obtain the prior written consent of the Buyer prior to the settlement of
any such proceedings, which consent shall not be unreasonably conditioned,
withheld or delayed, except as required by applicable Tax Law; provided further
that the Buyer and counsel of its own choosing shall have the right to
participate in, but not direct, the prosecution or defense of such proceedings
at the Buyer’s sole expense.

(ii) The Buyer and the Sellers’ Representative shall provide each other with
written notice of any written inquiries, audits, examinations or proposed
adjustments by the IRS or any other taxing authority that relate to any Straddle
Tax Period within fifteen (15) days of the receipt of such notice. The Buyer
shall have the sole right to represent the interests of the

 

42



--------------------------------------------------------------------------------

Company in any Tax audit or other proceeding relating to any Straddle Tax
Period, to employ counsel of its choice at its own expense, and to settle any
issues and to take any other actions in connection with such proceedings
relating to such taxable periods; provided that the Buyer shall inform the
Sellers’ Representative of the status of any such proceedings, shall provide the
Sellers’ Representative (at the Sellers’ Representative’s cost and expense) with
copies of any pleadings, correspondence, and other documents as the Sellers’
Representative may reasonably request and shall consult with the Sellers’
Representative prior to the settlement of any such proceedings and shall obtain
the prior written consent of the Sellers’ Representative prior to the settlement
of any such proceedings, which consent shall not be unreasonably conditioned,
withheld or delayed, except as required by applicable Tax Law; provided further
that the Sellers’ Representative and counsel of its own choosing shall have the
right to participate in, but not direct, the prosecution or defense of such
proceedings at the Sellers’ Representative’s sole expense.

(iii) The Buyer shall have the right to control all other Tax audits or
proceedings of the Company. The Buyer shall obtain the prior written consent of
the Sellers’ Representative prior to the settlement of any such proceedings,
which consent shall not be unreasonably conditioned, withheld or delayed, except
as required by applicable Tax Law.

(iv) The Buyer and the Company shall execute and deliver to the Sellers’
Representative such powers of attorney and other documents as may be necessary
or appropriate to give effect to the foregoing.

(f) Certain Taxes. All transfer, documentary, sales, use, stamp, registration
and other such Taxes and fees (including any penalties and interest) incurred in
connection with this Agreement shall be paid by the Sellers (jointly and
severally) when due. To the extent permitted by Law, the Buyer, the Company and
Sellers’ Representative will reasonably cooperate with each other to obtain
exemptions from such transfer, documentary, sales, use, stamp, registration and
other taxes and fees. The Party responsible for preparing any Tax Returns
required by applicable Law to be prepared in respect of such transfer,
documentary, sales, use, stamp, registration and other taxes and fees shall, at
its own expense, properly complete, sign and timely file all such required Tax
Returns, and, if required by applicable Law, the other Party shall join in the
execution of any such Tax Returns and other documentation.

(g) Refunds. The Sellers shall have the right to (A) any Tax refunds received by
the Company for any Pre-Closing Tax Period or Pre-Closing Straddle Period
(except to the extent such amounts are taken into account in calculating the Net
Working Capital) or (B) any credits against Taxes in lieu of refunds described
in clause (A). The Buyer shall pay such amounts to the Sellers no later than
fifteen (15) days after the receipt by the Company of such Tax refunds or
credits.

(h) Tax Dispute Resolution Mechanism. Any dispute among the Parties involving
the calculation of Taxes or the preparation of Tax Returns arising under this
Agreement that does not involve a Third-Party Claim (including a claim by the
IRS) shall be resolved as follows: (i) the Parties will in good faith attempt to
negotiate a prompt resolution of the dispute; (ii) if the Parties are unable to
negotiate a resolution of the dispute within thirty (30) days, the dispute will
be submitted to the national office of a firm of independent accountants of

 

43



--------------------------------------------------------------------------------

nationally recognized standing reasonably satisfactory to the Sellers’
Representative and the Buyer (the “Tax Dispute Accountant”); (iii) the Tax
Dispute Accountant shall resolve the dispute, in a fair and equitable manner and
in accordance with applicable Tax Law and the provisions of this Agreement,
within thirty (30) days after the Parties have submitted the dispute to the Tax
Dispute Accountant, whose decision shall be final, conclusive and binding on the
Parties, absent fraud or manifest error; (iv) any payment to be made as a result
of the resolution of a dispute shall be made, and any other action taken as a
result of the resolution of a dispute shall be taken, on or before the fifth
(5th) day following the date on which the dispute is resolved (except that if
the resolution requires the filing of an amended Tax Return, such amended Tax
Return shall be filed within thirty (30) days following the date on which the
dispute is resolved); and (v) the fees and expenses of the Tax Dispute
Accountant shall be paid by the Party who the Tax Dispute Accountant determines
has derived the least benefit from the issues to be resolved by the Tax Dispute
Accountant; provided that (A) if the Parties are unable to agree on a national
office of a firm of independent accountants of nationally recognized standing to
act as Tax Dispute Accountant, the Sellers’ Representative and the Buyer shall
each select a national office of a firm of independent accountants of nationally
recognized standing and such firms together shall select the national office of
a firm of independent accountants of nationally recognized standing to act as
the Tax Dispute Accountant and (B) if any Party does not select a national
office of a firm of independent accountants of nationally recognized standing
within ten (10) days of written demand therefor by the other Party, the firm
selected by the other Party shall act as the Tax Dispute Accountant.

(i) Section 338(h)(10) Election.

(i) Each Seller shall join with the Buyer in making an election under
Section 338(h)(10) of the Code and any corresponding election permitted under
the applicable Laws of any local, state or foreign jurisdiction (collectively,
the “Section 338(h)(10) Election”) with respect to the Buyer’s acquisition of
the Purchased Shares.

(ii) Each Seller shall cooperate with the Buyer and shall take all actions
necessary or appropriate to effect and preserve a timely Section 338(h)(10)
Election with respect to the Buyer’s acquisition of the Purchased Shares,
including participating in the timely filing of IRS Form 8023 and related or
comparable forms for state, local, or foreign Law purposes (collectively, the
“Section 338(h)(10) Forms”).

(iii) Each Seller has furnished to the Buyer, prior to Closing, such information
requested by Buyer in order to prepare the Section 338(h)(10) Forms and,
executed all Section 338(h)(10) Forms prepared by Buyer and delivered such
Section 338(h)(10) Forms to Buyer for timely filing by the Buyer with the
applicable taxing authority.

(iv) The Buyer and each Seller shall file all Tax Returns consistently with the
Section 338(h)(10) Election, the Section 338(h)(10) Forms and the Purchase Price
Allocation (as appropriately adjusted) and shall not take any position during
the course of any audit or other Action or Proceeding that is inconsistent with
such election, forms or schedule, unless required by a determination of an
applicable taxing authority that is final.

 

44



--------------------------------------------------------------------------------

(j) Purchase Price Allocation. The Buyer and the Sellers shall allocate the
Purchase Price (plus other relevant items, including the Liabilities of the
Company that the Buyer is deemed to assume for Tax purposes) among the
respective assets of the Company in accordance with the residual method
principles of Sections 1060 and 338 of the Code and the regulations promulgated
thereunder and consistent with the methodology attached hereto as Schedule
5.3(j) (the “Purchase Price Allocation”).    The Buyer shall deliver to the
Sellers’ Representative the Purchase Price Allocation no later than sixty
(60) days following the final determination of the Purchase Price pursuant to
Section 1.5. The Sellers’ Representative shall notify the Buyer of any
objections to the Purchase Price Allocation in writing within thirty (30) days
after the Sellers’ Representative receives the Purchase Price Allocation (the
“PPA Period”). If the Sellers’ Representative does not notify the Buyer of any
objections to the Purchase Price Allocation in writing, within the PPA Period,
the Purchase Price Allocation shall be construed as final. If the Sellers’
Representative notifies the Buyer of an objection to the Purchase Price
Allocation in writing during the PPA Period and the Buyer and the Sellers’
Representative are unable to resolve their differences within thirty (30) days
after the end of the PPA Period, then the disputed items on the Purchase Price
Allocation shall be submitted to the Tax Dispute Accountant within five (5) days
after the end of such 30-day period for resolution with the costs paid fifty
percent (50%) by the Sellers (jointly and severally), on the one hand, and fifty
percent (50%) by the Buyer, on the other hand, and the Tax Dispute Accountant
shall be instructed to deliver a finalized Purchase Price Allocation as soon as
possible. The Buyer, the Sellers and their respective Affiliates shall report,
act and file all Tax Returns (including IRS Form 8883) in all respects and for
all purposes consistent with the Purchase Price Allocation as well as any
amendments to such Tax Returns required with respect to any adjustment to the
Purchase Price. None of the Buyer, or the Sellers, or any of their Affiliates
shall take any position (whether in audits, Tax Returns or otherwise) that is
inconsistent with the information set forth on the final Purchase Price
Allocation, unless required to do so by applicable Law; provided, however, that
(i) the Buyer’s cost for the assets that it is deemed to acquire may differ from
the total amount allocated hereunder to reflect the inclusion in the total cost
of items (for example, capitalized acquisition costs) not included in the total
amount so allocated and (ii) the amount realized by the Sellers may differ from
the total amount allocated hereunder to reflect transaction costs that reduce
the amount realized for federal income Tax purposes.

(k) Tax Sharing Agreements. On the Closing Date, any Tax sharing agreement or
other similar arrangement to which the Company is a party shall be terminated
and have no further effect for any taxable year or period (whether a past,
present or future year or period), and no additional payments shall be made
thereunder on or after the Closing Date in respect of redetermination of Tax
Liabilities or otherwise.

(l) Tax Indemnification. The Sellers shall, jointly and severally, indemnify the
Buyer Indemnified Parties as and when incurred for any and all Losses that any
such Buyer Indemnified Party suffers as a result of: (i) all Taxes of the
Sellers and their Affiliates (other than the Company) for any taxable period;
(ii) all Taxes of the Company for any Pre-Closing Tax Period or Pre-Closing
Straddle Period; (iii) any Loss attributable to a breach of or inaccuracy in any
representation or warranty made in Section 4.9; (iv) any Loss attributable to
the failure of the Sellers to perform any of its covenants or agreements
contained in this Section 5.3; (v) all Taxes of any member of an affiliated,
consolidated, or combined group of which the Company is or were a member on or
prior to the Closing Date by reason of a Liability under Treasury

 

45



--------------------------------------------------------------------------------

Regulations Section 1.1502-6 or any comparable provision of foreign, state or
local Law; (vi) all Taxes of any Person imposed on the Company as a transferee
or successor or by Contract or otherwise; (vii) Taxes arising from any failure
of the Company to be a valid S Corporation within the meaning of Section 1361 of
the Code at any time on or prior to the Closing Date; and (viii) Taxes described
in Section 5.3(f).

(m) Survival. Notwithstanding anything in this Agreement to the contrary, the
provisions of this Section 5.3 (including, for the avoidance of doubt, the
representations and warranties set forth in Section 4.9) shall survive until
sixty (60) days after the expiration of the applicable statute of limitations
(giving effect to any waiver, mitigation or extension thereof) for the Taxes in
question, provided, that if notice of indemnification is provided to the
Sellers’ Representative prior to any such expiration date, any obligation to
indemnify for any claim described in such notice shall continue until such claim
is finally resolved.

(n) Treatment of Indemnity Payments for Tax Purposes. Any payment under this
Section 5.3 or Article 6 will be treated, for Tax purposes, as an adjustment to
the Purchase Price payable by the Buyer to the Sellers, unless otherwise
required by applicable Law.

(o) Overlap. To the extent that any obligation or responsibility pursuant to
Article 6 may overlap with an obligation or responsibility pursuant to this
Section 5.3, the provisions of this Section 5.3 shall govern.

5.4 Further Assurances. From and after the Closing, the Buyer and the Sellers
shall execute and deliver such further instruments of conveyance and transfer
and take such other action as reasonably may be necessary to further effectuate
the Transactions.

5.5 Sellers’ Representative.

(a) Each Seller makes, constitutes and appoints the Sellers’ Representative,
with full power of substitution and re-substitution, as his or its true and
lawful attorney-in-fact for him or it and in his or its name, place, and stead
to sign, execute, deliver and perform any Transaction Documents required to be
executed by such Seller (or any Transaction Documents by which such Seller is
otherwise bound), to make and authorize amendments to, or waivers of, this
Agreement or any other Transaction Document, to enforce the obligations of the
Buyer or the Company under this Agreement or any other Transaction Document, to
give and receive all notices required or permitted by the Sellers’
Representative under this Agreement or any other Transaction Document, and to
defend and/or settle any indemnification claims made by the Buyer or any other
Indemnified Person pursuant to the terms of this Agreement or any other
Transaction Document, each case, subject to the terms and limitations in this
Agreement, hereby ratifying and confirming that the Sellers’ Representative may
do or cause to be done by virtue hereof and to make all determinations and
elections hereunder and thereunder. This power of attorney is a special power of
attorney coupled with an interest and is irrevocable, and shall survive the
Closing and death, disability, legal incapacity, bankruptcy, insolvency,
dissolution, or cessation of existence of any Seller. This power of attorney may
be exercised by the Sellers’ Representative by listing the Seller executing any
Transaction Document with the single signature of the Sellers’ Representative
acting as attorney-in-fact for such Seller. The Sellers’ Representative shall
have no Liability in its capacity as Sellers’ Representative to the Sellers, or

 

46



--------------------------------------------------------------------------------

any of the respective Affiliates or Representatives of the Sellers, arising out
of or resulting from any action taken or omitted to be taken in his capacity as
Sellers’ Representative or otherwise on behalf of the Sellers, except with
respect to any Liability resulting from the Sellers’ Representative’s willful
misconduct. Each Seller hereby forever releases and discharges the Sellers’
Representative from any and all Liability which may arise out of or result from
any action taken or omitted to be taken in his capacity as Sellers’
Representative or otherwise on behalf of the Sellers, except with respect to any
Liability resulting from the willful misconduct of the Sellers’ Representative.

(b) Each Seller shall indemnify and hold harmless and reimburse the Sellers’
Representative from and against such Sellers’ Pro Rata Share of any and all
Liabilities, losses, damages, claims, costs or expenses suffered or incurred by
the Sellers’ Representative arising out of or resulting from any action taken or
omitted to be taken by the Sellers’ Representative in his capacity as Sellers’
Representative or otherwise on behalf of the Sellers or under the Transaction
Documents, other than such Liabilities, losses, damages, claims, costs or
expenses arising out of or resulting from the Sellers’ Representative’s gross
negligence or willful misconduct or in Sellers’ Representative’s capacity as an
Seller hereunder.

(c) Each Party shall be entitled to rely exclusively upon any communication
given or other action taken by the Sellers’ Representative on behalf of the
Sellers pursuant to this Agreement or the other Transaction Documents. Nothing
in this Section 5.5 shall limit the rights of the Buyer or any Buyer Indemnified
Party under this Agreement or any Transaction Document.

5.6 Access and Investigation.

The Buyer and its Representatives (a) have had access to and the opportunity to
review all of the documents in the data room maintained by BMI Mergers on behalf
of the Company and the Sellers, and (b) have been afforded full access to the
books and records, facilities and Representatives of the Company for purposes of
conducting a due diligence investigation with respect thereto. The Buyer has
conducted an independent investigation and verification of the Company and its
operations, including, without limitation, the financial statements and
condition, results of operations, assets, liabilities, properties and projected
operations of the Company. In making its determination to proceed with the
Transactions, the Buyer has relied solely on the results of such independent
investigation and verification and on the representations and warranties of the
Sellers and the Company set forth in this Agreement, as qualified by the Seller
Disclosure Schedule and the Company Disclosure Schedule, respectively
(collectively, the “Company Representations”). The Company Representations
constitute the sole and exclusive representations, warranties, and statements of
the Company and the Sellers as to any matter concerning the Company, the Shares
or the Business or in connection with this Agreement or the Transactions
contemplated by this Agreement.

5.7 Legal Representation.

(a) This Agreement expresses the mutual intent of the Parties hereto and each
Party has participated equally in its preparation. Accordingly, the rule on
construction against the drafting party shall have no application to this
Agreement. Each of the Parties hereby agrees,

 

47



--------------------------------------------------------------------------------

on its own behalf and on behalf of its Affiliates, that Hinshaw & Culbertson LLP
(“H&C”), may serve as counsel to any of the Company, the Sellers, the Sellers’
Representative, the Company’s board of directors, (individually and
collectively, the “Seller Group”), in connection with the negotiation,
preparation, execution, delivery and performance of this Agreement and the
consummation of the Transactions contemplated hereby, and that, following
consummation of the Transactions contemplated hereby, H&C (or any successor) may
serve as counsel to the Sellers or the Sellers’ Representative in connection
with any litigation, claim or obligation arising out of or relating to this
Agreement or the Transactions contemplated by this Agreement notwithstanding the
current representation of the Seller Group. In connection with any
representation of the Sellers or the Sellers’ Representative described in the
prior sentence, the Buyer hereby irrevocably waives and agrees not to assert,
and agrees to cause the Company to irrevocably waive and not to assert any
conflict of interest arising from or in connection with H&C’s representation of
the Seller Group prior to the Closing. As to any privileged attorney-client
communications between H&C and the Company and any member of the Seller Group
prior to the Closing (collectively, the “Privileged Communications”), the Buyer
and the Company, together with any of its respective Affiliates, agree that no
such party may use or rely on any of the Privileged Communications in any action
against or involving any of the Parties after the Closing.

(b) The Buyer further agrees, on behalf of itself and, after the Closing, on
behalf of the Company, that all privileged communications in any form or format
whatsoever between or among H&C, on the one hand, and any member of the Seller
Group, on the other hand, that relate in any way to the negotiation,
documentation and consummation of the Transactions contemplated by this
Agreement or any alternative transactions to the Transactions contemplated by
this Agreement presented to or considered by any member of the Seller Group,
(collectively, the “Privileged Deal Communications”) shall remain privileged
after the Closing, and that the Privileged Deal Communications and the
expectation of client confidence relating thereto shall belong solely to
Sellers, shall be controlled by Sellers and shall not pass to or be claimed by
the Buyer or the Company, except as set forth below. The Buyer agrees that it
will not, and that it will cause the Company not to, (i) access or use the
Privileged Deal Communications, (ii) seek to have Sellers waive the attorney
client privilege, or otherwise assert that the Buyer or the Company has the
right to waive the attorney client privilege applicable to the Privileged Deal
Communications, or (iii) seek to obtain the Privileged Deal Communications from
the Sellers or H&C.

(c) Notwithstanding the foregoing, in the event that a dispute arises between
the Buyer or the Company, on the one hand, and a third party other than the
Sellers, on the other hand, then the Buyer or the Company may assert the
attorney client privilege to prevent the disclosure of the Privileged Deal
Communications to such third party.

Article 6

SURVIVAL; INDEMNIFICATION

6.1 Survival.

(a) Survival of Covenants. All of the covenants or other agreements contained in
this Agreement will survive the Closing until the first to occur of (i) the
expiration

 

48



--------------------------------------------------------------------------------

by their terms of the obligations of the applicable Party under such covenant or
(ii) such covenant being fully performed or fulfilled, unless non-compliance
with such covenants or agreements is expressly waived in writing by the Party
entitled to such performance.

(b) Survival of Representations and Warranties. All representations and
warranties contained in this Agreement will survive the Closing until the close
of business on the twenty-four (24) month anniversary of the Closing Date;
provided, that (i) the Fundamental Representations and any matters involving
fraud shall survive indefinitely, (ii) the Core Representations shall survive
until ninety (90) days after the expiration of the applicable statute of
limitations for the applicable underlying claim, including any extensions or
waivers thereof.

(c) Deadline for Asserting Claims. The Parties further acknowledge that the time
periods set forth in this Section 6.1 for the assertion of claims under this
Agreement are the result of arms’ length negotiation among the Parties and that
they intend for the time periods to be enforced as agreed by the Parties. Any
claims pending on the expiration of the survival period for any representation
or warranty for which notice has been given in accordance with this Article 6 on
or before such expiration may continue to be asserted and indemnified against
until finally resolved. Any claim or potential claim for indemnification under
this Agreement with respect to any of such matters that is not asserted by
notice given as within such specified period of survival may not be pursued and
is hereby irrevocably waived from and after such time.

6.2 Indemnification.

(a) Indemnification by the Sellers.

(i) Subject to the limitations of this Article 6, from and after the Closing,
each Seller shall (solely with respect to himself or itself), severally and not
jointly, indemnify the Buyer, each of its Affiliates, and their respective
successors, assigns, officers, directors, shareholders, employees and agents
(the “Buyer Indemnified Parties”) and save and hold each of them harmless from
and against and pay on behalf of or reimburse such Buyer Indemnified Parties as
and when incurred for any and all Losses that any such Buyer Indemnified Party
suffers as a result of: (1) any inaccuracy in or breach of any of the
representations or warranties of such Seller under Article 3 hereof or any other
Transaction Document and (2) any breach of any covenant or agreement by such
Seller under this Agreement or any other Transaction Document.

(ii) Subject to the limitations of this Article 6, from and after the Closing,
the Sellers shall, jointly and severally, indemnify the Buyer Indemnified
Parties and save and hold each of them harmless from and against and pay on
behalf of or reimburse such Buyer Indemnified Parties as and when incurred for
any and all Losses that any such Buyer Indemnified Party suffers as a result of
(1) any inaccuracy in or breach of any of the representations or warranties with
respect to the Company under Article 4 of this Agreement, (2) any breach of any
covenant or agreement by the Sellers’ Representative, acting in its capacity as
such, under this Agreement or any other Transaction Document, (3) any
Indebtedness that is not repaid in full as of the Closing, (4) any payments due
to any current or former employee of the Company as a result of or in connection
with the Transactions other than the Transaction Bonus Payments, (5) the failure
of the Company to maintain, prior to the Closing Date, (A) disaster

 

49



--------------------------------------------------------------------------------

recovery plans that are adequate to ensure that the Information Technology and
data used by the Company can be replaced or substituted without material
disruption to the Business and (B) adequate procedures to ensure internal and
external security of the Information Technology and data used or held for use in
the Business, including procedures for preventing unauthorized access,
preventing the introduction of viruses and making and storing on-site and
off-site back-up copies of the computer software and data and (6) any account
receivable of the Company outstanding as of the Closing Date and uncollected on
the first anniversary of the Closing Date, to the extent the aggregate
outstanding amount of such accounts receivable on the first anniversary of the
Closing Date exceeds $50,000.

(b) Indemnification by the Buyer. Subject to the limitations of this Article 6,
from and after the Closing, the Buyer shall indemnify the Sellers and their
respective assigns and agents, (the “Seller Indemnified Parties”) and save and
hold each of them harmless from and against and pay on behalf of or reimburse
such Seller Indemnified Parties as and when incurred for any and all Losses that
any such Seller Indemnified Party suffers as a result of:

(i) any breach or inaccuracy of any representation or warranty of the Buyer
contained in this Agreement or any other Transaction Document; or

(ii) any breach of any covenant or agreement by the Buyer or the Company under
this Agreement or any other Transaction Document.

6.3 Provisions Related to Indemnification.

(a) Indemnification Deductible. Other than with respect to Fundamental
Representations, no Buyer Indemnified Party shall be entitled to indemnification
for Losses under clause (1) of Section 6.2(a)(i) and clause (1) of
Section 6.2(a)(ii) unless and until the aggregate amount of Losses suffered or
incurred by Buyer Indemnified Parties pursuant to such clauses exceeds $100,000
(the “Threshold”), provided that if the aggregate amount of Losses suffered or
incurred by Buyer Indemnified Parties exceeds the Threshold, the Sellers shall
be liable for all such Losses. Other than with respect to Fundamental
Representations, no Seller Indemnified Party shall be entitled to
indemnification for Losses under Section 6.2(b)(i) unless and until the
aggregate amount of Losses suffered or incurred by Seller Indemnified Parties
pursuant to such Section exceeds the Threshold, provided that if the aggregate
amount of Losses suffered or incurred by Seller Indemnified Parties exceeds the
Threshold, the Buyer shall be liable for all such Losses.

(b) Indemnification Cap. Other than with respect to Fundamental Representations,
with respect to any liability of the Sellers for Losses under clause (1) of
Section 6.2(a)(i) and clause (1) of Section 6.2(a)(ii), the maximum aggregate
liability of the Sellers for claims will be limited to the amount that is equal
to 20% of the sum of (i) the Closing Payment and (ii) the aggregate Earnout
Payments made to the Sellers in accordance with Section 1.7 (the
“Indemnification Cap”). Other than with respect to fraud, intentional
misrepresentation or willful misconduct, and subject to the Indemnification Cap,
the amount of Losses recoverable from any given Seller under Section 6.2(a) in
the aggregate shall not exceed and shall be limited to the amount of proceeds
actually received by such Seller in relation to the transactions contemplated by
this Agreement.

 

50



--------------------------------------------------------------------------------

(c) Determination of Losses. Losses payable to or received by an Indemnified
Party under this Agreement will be reduced on a dollar-for-dollar basis by the
amount of any insurance proceeds with respect to such Losses, net of any
increase in premiums or other out-of-pocket costs of the Indemnified Party
(collectively, “Third-Party Recovery Proceeds”), in each case, actually received
by any Indemnified Party, it being understood that in no event will any
indemnification payment under this Article 6 be delayed in anticipation of the
receipt of any Third-Party Recovery Proceeds. In the event that an Indemnified
Party receives Third-Party Recovery Proceeds for a matter that an
indemnification payment under this Article 6 has been made, such Indemnified
Party shall pay to the Indemnifying Party the amount on a dollar-for-dollar
basis of the Third-Party Recovery Proceeds, net of any out-of-pocket costs of
the Indemnified Party incurred by such Indemnified Party in collecting such
Third-Party Recovery Proceeds, but not more than the amount of indemnification
payment made pursuant to this Article 6. The amount of any indemnity payable
under this Agreement on account of a Loss will be subject to adjustment to avoid
“double counting.” For purposes of determining (i) whether there is an
inaccuracy or breach of any representation or warranty and (ii) the amount of
any Loss, any qualifications in the representations, warranties and covenants
with respect to a “Material Adverse Change,” materiality, material, or similar
terms will be disregarded and will not have any effect with respect to whether
there is an inaccuracy or breach of any representation or warranty and the
calculation of the amount of any Losses.

(d) Exclusion of Liability. No Buyer Indemnified Party will be entitled to
indemnification under this Agreement for any Loss arising from a breach of any
representation, warranty, covenant, or agreement set forth in this Agreement
(and the amount of any Loss incurred in respect of such breach will not be
included in the calculation of any limitations on indemnification set forth in
this Agreement) to the extent that such Loss or Liability has actually reduced
the Purchase Price on a dollar-for-dollar basis.

6.4 Claim Notice and Defense of Third-Party Claims.

(a) Notice of Direct Claims. In the event that a Buyer Indemnified Party or a
Seller Indemnified Party (as applicable, an “Indemnified Party”) asserts a claim
for indemnification (other than a Third-Party Claim) for a Loss with respect to
which a Buyer or a Seller (in each case as the case may be, an “Indemnifying
Party”) may become obligated to indemnify, defend, compensate, or reimburse any
Indemnified Party pursuant to this Article 6 (a “Direct Claim”), then such
Indemnified Party shall give notice of such Direct Claim (a “Direct Claim
Notice”), (i) if such Indemnified Party is a Buyer Indemnified Party, to the
Sellers’ Representative, or (ii) if such Indemnified Party is a Seller
Indemnified Party, to the Buyer. A Direct Claim Notice must describe the Direct
Claim in reasonable detail and must indicate the amount (estimated, if necessary
and to the extent such Loss is quantifiable) of the Loss that has been or may be
suffered by the Indemnified Party (the “Claimed Amount”).

(b) Notice of Third-Party Claims. In the event of the assertion of any claim by
any third-party Person with respect to which an Indemnifying Party may become
obligated to indemnify, defend, compensate, or reimburse any Indemnified Party
pursuant to this Article 6, or the commencement by any third-party Person of any
Action or Proceeding (whether against a Party or any other Indemnified Party)
with respect to which any Indemnifying Party may become obligated to indemnify,
defend, compensate, or reimburse any Indemnified Party pursuant to this

 

51



--------------------------------------------------------------------------------

Article 6, (each, a “Third-Party Claim”), the Indemnified Party, if having
notice of such Third-Party Claim, shall provide the Indemnifying Party with
prompt written notice of such Third-Party Claim (a “Third-Party Claim Notice”
and together with a Direct Claim Notice, a “Claim Notice”).

(c) Failure to Promptly Deliver Claim Notice. The failure to promptly provide a
Claim Notice will not affect the rights of any Indemnified Party to receive
indemnification generally for Losses to the extent that the Indemnifying Party’s
rights and obligations in relation to such Direct Claim or Third-Party Claim are
not materially and actually prejudiced. This Section will not operate to extend
the applicable survival period set forth in Section 6.1.

(d) Response to Claim Notice. Within the thirty (30) day period commencing upon
the delivery to the Indemnifying Party of a Claim Notice (the “Dispute Period”),
the Indemnifying Party shall deliver to the Indemnified Party a written response
(the “Response Notice”) in which the Indemnifying Party: (i) agrees that the
full Claimed Amount is owed to the Indemnified Party; (ii) agrees, with
specificity as to the reasons and amount, that part (but not all) of the Claimed
Amount (the “Agreed Amount”) is owed to the Indemnified Party; or (iii) asserts
that no part of the Claimed Amount is owed to the Indemnified Party. Any part
(or all) of the Claimed Amount that is not agreed by the Indemnifying Party to
be owing to the Indemnified Party pursuant to the Response Notice is referred to
as the “Contested Amount.” If a Response Notice is not timely received by the
Indemnified Party prior to 11:59 p.m. EST prior to the end of the Dispute
Period, then the Indemnifying Party will be conclusively deemed to have agreed
that the full Claimed Amount is owed to the Indemnified Party.

(e) Payment of Full Claimed Amount. If (i) the Indemnifying Party delivers a
timely Response Notice agreeing that the full Claimed Amount is owed to the
Indemnified Party, or (ii) the Indemnifying Party does not deliver a timely
Response Notice during the Dispute Period, then, subject to the limitations,
requirements, and procedures set forth in Article 6 and Article 9 of this
Agreement, (A) the Sellers’ Representative and Buyer, if a Buyer Indemnified
Party is the Indemnified Party, shall jointly instruct the Escrow Agent to
deliver to the Buyer from the Escrow Account within five (5) Business Days from
the delivery of the Response Notice or the expiration of the Dispute Period in
the event a timely Response Notice is not delivered (the “Indemnification
Payment Period”) cash in an amount equal to the Claimed Amount, and, if the
funds remaining in the Escrow Account are insufficient to pay the entire Agreed
Amount, then the Sellers’ Representative shall pay or cause to be paid by wire
transfer of immediately available funds any amount that remains unpaid, to the
account or accounts designated by such Indemnified Party; or (B) Buyer, if a
Seller Indemnified Party is the Indemnified Party, shall pay by wire transfer of
immediately available funds to such Indemnified Party, within the
Indemnification Payment Period, cash in an amount equal to the Claimed Amount,
to the account or accounts designated by such Indemnified Party.

(f) Payment of Less Than Full Claimed Amount. If the Indemnifying Party delivers
a timely Response Notice agreeing that less than the full Claimed Amount is owed
to the Indemnified Party, then, subject to the limitations, requirements, and
procedures set forth in Article 6 and Article 9 of this Agreement, (i) the
Sellers’ Representative and the Buyer, if a Buyer Indemnified Party is the
Indemnified Party, shall jointly instruct the Escrow Agent to

 

52



--------------------------------------------------------------------------------

deliver to the Buyer from the Escrow Account within the Indemnification Payment
Period cash in an amount equal to the Agreed Amount and, if the funds remaining
in the Escrow Account are insufficient to pay the entire Agreed Amount, then the
Sellers’ Representative shall pay or cause to be paid by wire transfer of
immediately available funds any amount that remains unpaid to the account or
accounts designated by such Indemnified Party; or (ii) the Buyer, if a Seller
Indemnified Party is the Indemnified Party, shall pay by wire transfer of
immediately available funds to such Indemnified Party, within the
Indemnification Payment Period, cash in an amount equal to the Agreed Amount
that remains unpaid, to the account or accounts designated by such Indemnified
Party.

(g) Settlement of Contested Amount. If the Indemnifying Party delivers a timely
Response Notice indicating that there is a Contested Amount, the Indemnifying
Party and the Indemnified Party shall attempt in good faith to resolve the
dispute related to the Contested Amount. If the Indemnifying Party and the
Indemnified Party resolve such dispute as to all or a portion of the Contested
Amount (which mutually resolved amount will then become an Agreed Amount), then,
subject to the limitations, requirements, and procedures set forth in Article 6
and Article 9 of this Agreement, (i) the Sellers’ Representative and the Buyer,
if a Buyer Indemnified Party is the Indemnified Party, shall jointly instruct
the Escrow Agent to deliver to the Buyer from the Escrow Account within the
Indemnification Payment Period cash in an amount equal to the Agreed Amount and,
if the funds remaining in the Escrow Account are insufficient to pay the entire
Agreed Amount, then the Sellers’ Representative shall pay or cause to be paid by
wire transfer of immediately available funds any amount that remains unpaid, to
the account or accounts designated by such Indemnified Party; or (ii) the Buyer,
if a Seller Indemnified Party is the Indemnified Party, shall pay by wire
transfer of immediately available funds to such Indemnified Party, within the
Indemnification Payment Period, cash in an amount equal to the Agreed Amount
that remains unpaid, to the account or accounts designated by such Indemnified
Party.

(h) Failure to Settle Contested Amount. If the Indemnifying Party and the
Indemnified Party are unable to resolve any part of the dispute relating to any
Contested Amount within thirty (30) days of the delivery of the Response Notice,
then with respect to the remaining Contested Amount, either the Indemnified
Party or the Indemnifying Party (with Buyer or the Sellers’ Representative as
the sole authorized agents, of the Parties, as the case may be) may submit the
dispute to a court of competent jurisdiction following the delivery of the
Response Notice, subject to the limitations, requirements, and procedures set
forth in Article 6 and Article 9 of this Agreement.

(i) Defense of Third-Party Claims. The Indemnifying Party will be entitled to
conduct the defense of any Third-Party Claim on the terms set forth in
Section 6.4(j) or Section 6.4(k), as applicable, provided that (i) the
Indemnifying Party notifies the Indemnified Party in writing within thirty
(30) days following the delivery of the Third-Party Claim Notice of the
Indemnifying Party’s intent to conduct such defense and in such notification
acknowledges its indemnification obligations with respect to such Third-Party
Claim and (ii) the Indemnifying Party shall not have the right to assume the
defense of such Third-Party Claim, and shall pay the fees and expenses of
counsel retained by the Indemnified Party, if the Third-Party Claim (1) seeks
non-monetary relief, (2) involves criminal or quasi criminal allegations,
(3) involves a Government Entity or (4) involves Losses in excess of the amounts
indemnifiable by the

 

53



--------------------------------------------------------------------------------

Indemnifying Party hereunder. The Indemnified Party will be entitled to conduct
the defense of any Third-Party Claim on the terms set forth in Section 6.4(l),
provided that Indemnifying Party has not elected, or is not entitled to, conduct
the defense pursuant to the preceding sentence.

(j) If the Indemnifying Party does deliver such written notice of its intent to
conduct the defense of such Third-Party Claim pursuant to Section 6.4(i) and the
Indemnifying Party is entitled to defend such claim pursuant to Section 6.4(i),
the Indemnifying Party shall assume the defense of such Third-Party Claim.
Subject to Section 6.4(k):

(i) the Indemnifying Party shall proceed to defend such Third-Party Claim in a
commercially reasonable, diligent manner at the sole expense of the Indemnifying
Party, subject to any applicable limitations in this Article 6;

(ii) the Indemnified Party shall make available to the Indemnifying Party any
non-privileged documents and materials in the possession of the Indemnified
Party that may be necessary to the defense of such Third-Party Claim;

(iii) the Indemnifying Party shall keep the Indemnified Party informed of all
material developments and events relating to such Third-Party Claim;

(iv) the Indemnified Party will have the right to participate, at its sole cost
and expense, in the defense of such Third-Party Claim; provided, however, that
(A) the Indemnified Party shall be entitled, at the Indemnifying Party’s cost
and expense, to retain one (1) firm of separate counsel of its choosing (along
with any required local counsel) if (1) the Indemnifying Party and Indemnified
so mutually agree, (2) the Indemnifying Party fails to retain counsel reasonably
satisfactory to the Indemnified Party, (3) the Indemnified Party shall have
reasonably concluded that there may be legal defenses available to it that are
different from or in addition to those available to the Indemnifying Party, or
(4) the named parties in any such Third-Party Claim (including any impleaded
parties) include both the Indemnifying Party and Indemnified Party and
representation of both sets of parties by the same counsel would be
inappropriate due to actual or potential differing interests between them; and

(v) the Indemnifying Party may not settle, adjust, or compromise such
Third-Party Claim without the prior written consent of the Indemnified Party,
which consent is not permitted to be unreasonably withheld, conditioned or
delayed; provided that no consent will be required if such settlement,
adjustment, or compromise (i) provides solely for monetary damages that will be
paid or reimbursed in full by the Indemnifying Party and (ii) includes an
irrevocable release of the Indemnified Party from all liability with respect to
the Third-Party Claim.

(k) If the Indemnifying Party assumes the defense of such Proceeding under
Section 6.4(j), and if, subject to notice and ten (10) days to cure where cure
is reasonable and not materially injurious to the Indemnified Party, the
Indemnifying Party has an uncured breach of any of its obligations under
Section 6.4(j), then the Indemnified Party may, at its election, proceed with
the defense of such Third-Party Claim on its own at the sole cost and expense of
the Indemnifying Party.

 

54



--------------------------------------------------------------------------------

(l) If the Indemnified Party proceeds with the defense of any Third-Party Claim
pursuant to Section 6.4(i) or Section 6.4(k):

(i) the Indemnified Party shall proceed to defend such Third-Party Claim in a
commercially reasonable, diligent manner;

(ii) the Indemnifying Party shall make available to the Indemnified Party any
documents and materials in the possession or control of the Indemnifying Party
that may be necessary to the defense of such Third-Party Claim;

(iii) the Indemnified Party shall keep the Indemnifying Party informed of all
material developments and events relating to such Third-Party Claim; and

(iv) the Indemnified Party may not settle or compromise such Third-Party Claim
if the settlement or compromise agreement would require the Indemnifying Party
to make any indemnification payment pursuant to this Agreement without the prior
written consent of the Indemnifying Party, which consent will not be
unreasonably withheld, conditioned or delayed.

6.5 Exclusive Remedy. Other than claims for fraud, intentional misrepresentation
or willful misconduct, the provisions of this Article 6 are the sole and
exclusive remedy for the Parties for any misrepresentation or breach of any
representation, warranty, covenant, agreement or other provision contained in
this Agreement. Notwithstanding the foregoing sentence, nothing in this
Agreement, including the limitations provided in Section 6.3 will (i) limit the
rights or remedies expressly provided for in any Transaction Document or rights
or remedies that, as a matter of applicable Law or public policy, cannot be
limited or waived; or (ii) be deemed to prohibit or limit any Party’s right at
any time to seek injunctive or equitable relief for the failure of any other
Party to perform any covenant or agreement contained in this Agreement (subject
to the limitations with respect thereto set forth in Section 9.12 (Specific
Performance)). No Indemnified Party will be entitled to recover any Losses
relating to any matter arising under one provision of this Agreement to the
extent that any Indemnified Party had already been fully compensated for the
same Losses with respect to such matter pursuant to other provisions of this
Agreement.

6.6 Applicability. This Article 6 shall not apply to any Tax matters, which
shall be governed exclusively by Section 5.3.

6.7 Right to Set-Off. In addition to all other rights and remedies that the
Buyer Indemnified Parties may have under this Agreement, the Buyer Indemnified
Parties shall have the right to set off against any Earnout Payment owed to the
Sellers any sums for which any of the Buyer Indemnified Parties is entitled to
indemnification under this Article 6, subject to (i) the Buyer Indemnified
Parties first having sought recovery against the Escrow Amount and (ii) the
limitations set forth in this Article 6. If on the date that any of the Earnout
Payments is due to the Sellers pursuant to Section 1.7, any of the Buyer
Indemnified Parties has made a claim against the Sellers for indemnification
under Article 6 and such claim has not, by such date, been finally resolved in
accordance with this Article 6, and if the then remaining amount in the Escrow
Account is insufficient to satisfy such claim in full when taken together with
all other

 

55



--------------------------------------------------------------------------------

then pending claims made by the Buyer Indemnified Parties under this Article 6,
then the Buyer Indemnified Parties shall, subject to the application of the
limits set forth in this Article 6, retain the amount in dispute until the date
of resolution thereof (to be withheld without interest). If the amount in
dispute is less than the amount of the Earnout Payment due to be paid on such
date, the Buyer shall pay the balance of any such Earnout Payment to the Sellers
pursuant to this Agreement.

Article 7

DELIVERIES AT THE CLOSING

7.1 Closing Deliveries by the Sellers and the Company. At the Closing, the
Sellers and the Company, as applicable, shall have delivered or caused to be
delivered, to the Buyer the following, each in form and substance satisfactory
to the Buyer:

(a) evidence that any and all consents, waivers, approvals, authorizations and
notices set forth on Schedule 7.1(a) shall have been obtained or delivered;

(b) a release by each Seller, executed by each Seller (“Seller Release”);

(c) all of the stock certificates representing the Purchased Shares, accompanied
by executed assignment documents assigning and transferring the ownership of
record of the Purchased Shares, by each of the Sellers;

(d) a copy of the resolutions duly adopted by the board of directors of the
Company authorizing the execution, delivery and performance by the Company of
each Transaction Document to which the Company is a party and the consummation
of the Transactions, as in effect as of the Closing, certified on behalf of the
Company by an officer of the Company (such certification shall include a
representation as to the incumbency and signatures of the officers of the
Company executing the Transaction Documents);

(e) a certificate, dated not more than ten (10) Business Days prior to the
Closing, as to the good standing of the Company from its jurisdiction of
formation and each other jurisdiction in which such Company is authorized to
conduct business;

(f) IRS Form W-9, duly executed by each Seller;

(g) letters evidencing the resignation of any directors and officers of the
Company that are requested by the Buyer prior to the Closing, duly executed by
such directors and officers;

(h) employment agreements between each of Lawrence F. Goldman and Don Steffen
and the Company;

(i) the Payoff Documentation;

(j) the Escrow Agreement, duly executed by the Sellers’ Representative;

(k) the Transaction Bonus Agreements, duly executed by each party thereto;

 

56



--------------------------------------------------------------------------------

(l) evidence that the Company, immediately prior to the Closing, made payment of
the amounts payable by the Company to the Transaction Bonus Employees
immediately prior to the Closing pursuant to the Transaction Bonus Agreements;
and

(m) an IRS Form 8023 (and any corresponding state and local Tax forms, duly
executed by each Seller in accordance with Section 5.3; and

(n) all other documents, certificates, instruments or writings required to be
delivered by the Company or the Sellers at or prior to the Closing pursuant to
this Agreement.

7.2 Closing Deliverables by the Buyer. At the Closing, the Buyer shall have
delivered or caused to be delivered to the Sellers the following, each in form
and substance satisfactory to the Sellers:

(a) wire transfers representing each Seller’s portion of the Closing Payment
determined in accordance with Section 1.4(d) herein (together with wire
transfers to each of the Escrow Agent, the holders of Estimated Indebtedness and
recipients of Closing Costs, all in accordance with Section 1.4 herein);

(b) a copy of the resolutions duly adopted by the board of directors of the
Buyer authorizing the Buyer’s execution, delivery and performance of each
Transaction Document to which the Buyer is a party and the consummation of the
Transactions, as in effect as of the Closing, certified, on behalf of Buyer, by
an officer of the Buyer (such certification shall include a representation as to
the incumbency and signatures of the officers of the Buyer executing the
Transaction Documents);

(c) a certificate, dated not less than ten (10) Business Days prior to the
Closing, from its jurisdiction of incorporation as to the good standing of the
Buyer;

(d) the Escrow Agreement, duly executed by the Buyer; and

(e) all other documents, certificates, instruments or writings required to be
delivered by the Buyer at or prior to the Closing pursuant to this Agreement.

Article 8

DEFINITIONS

For the purposes of this Agreement, the following terms have the meanings set
forth below:

“2021 EBITDA Margin Target” means EBITDA Margin equal to 20%.

“2021 Revenue Growth Target” means an amount that is 20% higher than the greater
of (i) $11,300,000 or (ii) the actual revenue of the Company for the year ended
December 31, 2020.

“2022 EBITDA Margin Target” means EBITDA Margin equal 25%.

 

57



--------------------------------------------------------------------------------

“2022 Revenue Growth Target” means an amount that is 20% higher than the greater
of (i) $11,300,000 or (ii) the actual revenue of the Company for the year ended
December 31, 2021.

“Accounting Arbitrator” has the meaning set forth in Section 1.5(c).

“Action or Proceeding” means any action, suit, complaint, charge, inquiry,
claim, hearing, petition, proceeding or arbitration, or any investigation or
audit.

“Adjustment Calculation” has the meaning set forth in Section 1.5(b).

“Affiliate” means with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with such first
Person within the meaning of the Securities Exchange Act of 1934, as amended.

“Affiliated Group” means any affiliated group within the meaning of
Section 1504(a) of the Code, or any similar group defined under a similar
provision of state, local or foreign Law.

“Aggregate Deficit Amount” has the meaning set forth in Section 1.5(e)(iv).

“Aggregate Surplus Amount” has the meaning set forth in Section 1.5(e)(v).

“Agreed Amount” has the meaning set forth in Section 6.4(d).

“Agreement” has the meaning set forth in the Preamble.

“Base Purchase Price” has the meaning set forth in Section 1.4.

“Business” has the meaning set forth in the Preamble.

“Business Day” means any day excluding Saturday, Sunday and any day that is a
legal holiday under the Laws of the State of Delaware or is a day on which
banking institutions located in such State are authorized or required by Law to
close.

“Buyer” has the meaning set forth in the Preamble.

“Buyer Indemnified Parties” has the meaning set forth in Section 6.2(a)(i).

“Cash on Hand” means, with respect to the Company, all cash, cash equivalents
(including unfunded deposits from credit card purchases, deposits in transit and
other unfunded deposits) and marketable securities as of 12:01 a.m. EST time on
the Closing Date, in each case only if and to the extent such amounts will be
available for free use without restrictions by the Company or the Buyer at and
immediately following the Closing; provided, however, “Cash on Hand” shall be
net of issued or outstanding checks and drafts and pending electronic debits.

“Cash on Hand Deficit” has the meaning set forth in Section 1.5(e)(iii).

“Cash on Hand Surplus” has the meaning set forth in Section 1.5(e)(iii).

“Claim Notice” has the meaning set forth in Section 6.4(b).

 

58



--------------------------------------------------------------------------------

“Claimed Amount” has the meaning set forth in Section 6.4(a).

“Closing” has the meaning set forth in Section 1.3.

“Closing Costs” means all fees and expenses incurred or payable by the Company
(or the Sellers, to the extent that the Company is liable) in connection with
the Transactions that have not been paid prior to the Closing Date, including,
without limitation, (i) the fees and expenses of any investment bankers,
lawyers, accountants, consultants and other outside financial and other
advisors, (ii) any payments to obtain the consent of any third party to the
consummation of the Transactions and (iii) any fees for any filings made by the
Company in connection with the Transactions, identified on Schedule 9 hereto.

“Closing Date” has the meaning set forth in Section 1.3.

“Closing Date Working Capital Statement” has the meaning set forth in
Section 1.5(b).

“Closing Payment” has the meaning set forth in Section 1.4(d).

“Code” means the Internal Revenue Code of 1986, as amended.

“Company Data” means all Personal Data Processed by the Company.

“Company Database” means each database in which Personal Data is or has been
maintained by or for the Company.

“Company Disclosure Schedule” means the disclosure schedule constituting
exceptions to and applicable disclosures associated with the Company’s
representations and warranties set forth in Article IV hereof, prepared and
delivered by the Company concurrently with the execution of this Agreement.

“Company IP” means all of the Intellectual Property and Intellectual Property
rights owned by the Company.

“Company IP Contract” means any Contract to which the Company is or was a party
or by which the Company is or was bound, that contains any assignment or license
of, or any covenant not to assert or enforce, any Company IP.

“Company Material Adverse Change” means any material adverse change in the
Business, results of operations or financial condition of the Company taken as a
whole, other than any material adverse change or effect arising from or related
to the following (either alone or in combination): (a) any general condition
affecting the industry in which the Business is engaged, (b) changes in any Law
or applicable accounting regulations or principles, (c) acts of war or terrorism
or any escalation or material worsening of any such acts of war or terrorism
existing as of the date hereof, (d) acts of God and natural disasters, including
floods, tornados, hurricanes, earthquakes and fires, and pandemics, such as
COVID-19, and (e) general economic, political and financial market changes,
foreign or domestic; provided; however, that if such change or effect
disproportionately affects the Company as compared to other Persons or
businesses that operate in the industries in which the Company operates, then
the

 

59



--------------------------------------------------------------------------------

disproportionate aspect of such change or effect may be taken into account in
determining whether there has been a Company Material Adverse Change.

“Company Privacy Policy” means each external or internal, present privacy
policy, privacy policy used by the Company in the last three years, or written
privacy or security related representation, obligation or promise of the Company
included in a customer contract promise relating to: (i) the privacy of any
individuals, including users of any Company Product (including any website or
online service); (ii) the collection, storage, hosting, use, disclosure,
transmission, transfer, disposal, retention, interception, analysis, scanning,
other processing or security of any Personal Data; or (iii) information about
individuals who are employees.

“Company Product” means each product or service (including all websites,
applications, online hosting and other online services) owned, made, marketed,
distributed, imported, licensed or sold by or on behalf of the Company at any
time since its inception (including in connection with the provision by the
Company of services to customers of the Company), and any product or service
currently under development by or for, or that the Company currently intends to
develop, make, distribute, sell or license (including in connection with the
provision by the Company of services to customers of the Company).

“Company Product Data” means all data uploaded or otherwise provided by or for
customers of the Company, in connection with any Company Product.

“Company Representations” has the meaning set forth in Section 5.6.

“Confidential Information” has the meaning set forth in Section 5.1(b).

“Confidentiality Agreement” means the Confidentiality Agreement executed by the
Buyer and the Company dated as of February 21, 2020.

“Contracts” means all contracts, plans, agreements, subcontracts, indentures,
notes, bonds (including surety bonds), loans, instruments, leases, mortgages,
franchises, licenses, commitments or other instruments with binding obligations,
including all amendments and modifications thereto whether written or oral.

“Contributor” has the meaning set forth in Section 4.11(m)(ii).

“Copyrights” has the meaning set forth in Section 4.11(a)(iii).

“Copyrights” has the meaning set forth in Section 4.11 hereto.

“Core Representations” means the representations contained in Section 3.3
(Purchased Shares), Section 4.9 (Tax), and Section 4.19 (Environmental Matters).

“Covered Services” means the services and products provided by the Company as of
the Closing Date, or that are similar to or substitutes for those provided by
the Company as of the Closing Date.

 

60



--------------------------------------------------------------------------------

“Customer” means any Person to whom the Company was selling Company Products as
of the Closing Date or to whom the Company sold Company Products at any time
during the one (1) year period immediately preceding the Closing Date.

“Direct Claim” has the meaning set forth in Section 6.4(a).

“Direct Claim Notice” has the meaning set forth in Section 9.10.

“Disclosure Schedules” has the meaning set forth in Section 6.4(a).

“Dispute Period” has the meaning set forth in Section 6.4(d).

“Earnout Payment Determination” has the meaning set forth in Section 1.7 hereof.

“Earnout Payment Determination Objection” has the meaning set forth in
Section 1.7 hereof.

“Earnout Payment Determination Review Period” has the meaning set forth in
Section 1.7 hereof.

“Earnout Payments” means, collectively, any portion of the Purchase Price paid
pursuant to Section 1.7 hereof.

“EBITDA” means, for any period, Net Income for such period, without giving
effect to (a) any non-recurring gains or losses that are considered
extraordinary under GAAP and (b) any costs and expenses incurred in connection
with the Transactions (including any amounts paid after the Closing Date to the
Transaction Bonus Employees pursuant to the Transaction Bonus Agreements),
adjusted by adding back the amount of such costs and expenses, in each case, to
the extent deducted in determining Net Income for such period), net of
(x) interest expense, (y) Taxes based on income, and (z) all depreciation and
amortization expense, determined, in each case, in accordance with GAAP.

“EBITDA Margin” means, for any period, a ratio, expressed as a percentage, the
numerator of which is the EBITDA and the denominator of which is Company
revenue.

“Employee Benefit Plan” means each “employee benefit plan” (as described in
Section 3(3) of ERISA), and any other deferred compensation, pension, profit
sharing, stock option, retention, employment, individual consulting, stock
purchase, phantom stock, restricted stock or other equity-based award, change of
control, severance or termination pay, savings, group insurance, health or
welfare, or retirement plan, program, agreement, arrangement or policy, and all
vacation pay, incentive compensation, commission, bonus and other employee
benefit or fringe benefit plans, policies, programs, agreements or arrangements,
whether or not subject to ERISA and whether written or unwritten, in each case,
to which the Company is a party or established, sponsored, maintained,
contributed to or required to be contributed to by the Company or for which the
Company has any Liability.

“Employee Equity Agreement” means the agreement of the Company to issue Equity
Securities of the Company to employees party to Employee Offer Letters.

 

61



--------------------------------------------------------------------------------

“Employee Offer Letters” means employment offer letters issued by the Company to
each of J. Kariotis, S. Sauers and T. Perry by the Company, copies of which have
been provided to Buyer.

“Environmental Laws” means all federal, state, and local statutes, regulations
and ordinances concerning the pollution or protection of the environment or the
protection of human health, including the Clean Air Act, the Clean Water Act,
the Resource Conservation and Recovery Act, the Comprehensive Environmental
Response and Compensation, and Liability Act of 1980 and any state or local
analogs.

“Equity Securities” of any Person means any and all capital stock, equity
interests, equity appreciation, phantom equity, profit participation or any
other securities with similar rights that are convertible into, exchangeable
for, or otherwise linked to any shares of capital stock or equity interests, or
options, warrants, purchase rights, subscription rights, conversion rights,
exchange rights, or other Contract that could require any Person to issue, sell,
transfer, purchase, return, redeem, exchange or otherwise cause to become issued
any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” means any entity, trade or business, whether or not
incorporated, that, together with the Company, is treated as a “single employer”
within the meaning of Section 414(b), Section 414(c), Section 414(m) or
Section 414(o) of the Code or Section 4001(b) of ERISA.

“Escrow Account” means the separate account to be maintained by the Escrow Agent
into which the Escrow Amount shall be deposited by the Buyer at the Closing.

“Escrow Account” means the separate account to be maintained by the Escrow Agent
into which the Escrow Amount shall be deposited by the Buyer at the Closing.

“Escrow Agent” means Citibank, N.A.

“Escrow Agreement” means that certain escrow agreement, dated as of the date
hereof, in the form satisfactory to Buyer and the Sellers’ Representative, by
and among the Buyer, the Sellers’ Representative and the Escrow Agent.

“Escrow Amount” means $500,000, which consists of (i) the Sellers’ Portion of
the Escrow Amount funded pursuant to Section 1.4(d) and (ii) the Transaction
Bonus Employee Portion of the Escrow Amount funded by the reservation of Cash on
Hand in that amount pursuant to Section 1.4(d)(iii) or through a deduction from
the Base Purchase Price in accordance with Section 1.4(d)(i).

“Estimated Closing Cash on Hand” has the meaning set forth in Section 1.5(a).

“Estimated Indebtedness” has the meaning set forth in Section 1.5(a).

“Estimated Net Working Capital” has the meaning set forth in Section 1.5(a).

 

62



--------------------------------------------------------------------------------

“Final Closing Cash on Hand” has the meaning set forth in Section 1.5(e)(iii).

“Final Closing Indebtedness” has the meaning set forth in Section 1.5(e)(ii).

“Final Net Working Capital” has the meaning set forth in Section 1.5(e)(i).

“Fundamental Representations” means the representations contained in Section 2.1
(Organization; Qualification; Power and Authorization); Section 2.2(a) (Binding
Effect); Section 2.3 (Broker Fees); Section 3.1 (Organization; Power and
Authorization); Section 3.2(a) (Binding Effect); Section 3.3 (Purchased Shares);
Section 3.6 (Broker Fees); Section 4.1 (Organization; Qualification; Power and
Authorization); Section 4.2 (Binding Effect and Noncontravention); Section 4.3
(Capitalization; Subsidiaries); and Section 4.26 (Broker Fees).

“GAAP” means United States generally accepted accounting principles as in effect
on the date of this Agreement, except for in the case of the Financial
Statements where GAAP shall be as in effect on the date of the relevant
Financial Statement.

“Governing Documents” means (a) the articles or certificate of incorporation and
the bylaws of a corporation, (b) the certificate of formation or articles of
organization and the operating or limited liability company agreement of a
limited liability company, (c) the partnership agreement and any statement of
partnership of a general partnership, (d) the limited partnership agreement and
the certificate of limited partnership of a limited partnership, (e) any charter
or similar document adopted or filed in connection with the creation, formation,
or organization of a Person and (f) any amendment to or restatement of any of
the foregoing.

“Government Entity” means any court, tribunal, arbitrator or any government or
political subdivision thereof, whether federal, state, county, local or foreign,
or any agency, authority, contractor, official or instrumentality of such
governmental or political subdivision, or any entity exercising executive,
legislative, judicial, regulatory or administrative functions of government.

“Hazardous Materials” means any material, chemical, emission or substance that
have been designated by any Government Entity to be radioactive, toxic,
hazardous, a pollutant, a contaminant, or otherwise a danger to health,
reproduction or the environment.

“H&C” has the meaning set forth in Section 5.7(a).

“Indebtedness” means the aggregate amount (including the current portion
thereto) of the following obligations of the Company, whether or not included as
indebtedness or liabilities in accordance with GAAP, without duplication,
(a) for borrowed money including principal, accrued interest and related costs
and expenses, (b) the principal of and premium in respect of obligations
evidenced by bonds, debentures, notes or other similar instruments, including
accrued interest; (c) any obligation in respect of any amount drawn under any
letters of credit or similar security instrument, (d) for the deferred purchase
price of properties, goods or services (excluding trade accounts payable and
other current liabilities in the ordinary course of business included in Net
Working Capital, but including earn-outs or purchase price adjustments), (e)
under capital leases or finance leases in accordance with GAAP, (f) negative
balances in bank accounts; (g) obligations under any swaps, options, derivatives
and other hedging agreements or

 

63



--------------------------------------------------------------------------------

arrangements; (h) all liabilities relating to securitization or factoring
programs or arrangements; (i) for any and all premiums, accrued and unpaid
interest, related expenses, prepayment penalties, commitment and other fees
payable in connection with any of the obligations described in the immediately
preceding clauses, and (j) in the nature of guarantees of the obligations
described in the immediately preceding clauses (a) through (i) above of any
other Person.

“Indebtedness Deficit” has the meaning set forth in Section 1.5(e)(ii).

“Indebtedness Surplus” has the meaning set forth in Section 1.5(e)(ii).

“Indemnification Cap” has the meaning set forth in Section 6.3(b).

“Indemnification Payment Period” has the meaning set forth in Section 6.4(e).

“Indemnified Parties” has the meaning set forth in Section 6.4(a).

“Indemnifying Parties” has the meaning set forth in Section 6.4(a).

“Information Technology” means all computer hardware, software, system, servers,
microprocessors, networks, firmware and other information technology and
communications equipment used in the operations of the Business.

“Intellectual Property” means algorithms, APIs, data, databases, data
collections, diagrams, formulae, inventions (whether or not patentable),
know-how, logos, designs, marks (including brand names, product names, logos,
and slogans), methods, network configurations and architectures, processes,
proprietary information, protocols, schematics, specifications, software,
software code (in any form, including source code and executable or object
code), subroutines, techniques, interfaces, URLs, web sites, works of authorship
(including written, audio and visual materials) and other forms of technology
(whether or not embodied in any tangible form and including all tangible
embodiments of the foregoing).

“Intellectual Property Assets” has the meaning set forth in Section 4.11 hereto.

“IRCA” has the meaning set forth in Section 4.16(k).

“IRS” has the meaning set forth in Section 4.9(g).

“Knowledge” or “Company’s Knowledge” means, (i) as it applies to the
representations, warranties and covenants made by the Company in this Agreement,
the actual or constructive knowledge of the following persons after reasonable
inquiry: Lawrence F. Goldman and Don Steffen, and (ii) as it applies to
representations, warranties and covenants made by a particular Seller in this
Agreement, the actual or constructive knowledge of such Seller after reasonable
inquiry (provided that the knowledge of any particular Seller shall not be
imputed to another Seller).

“Labor Organization” has the meaning set forth in Section 4.16(e).

 

64



--------------------------------------------------------------------------------

“Latest Balance Sheet” has the meaning set forth in Section 1.7(a)(i).

“Law” means any applicable law, statute, rule, regulation, treaty, ordinance,
Order and other pronouncement having the effect of law of the United States of
America, any foreign country or any domestic or foreign state, county, city or
other political subdivision or of any Government Entity.

“Leased Real Property” has the meaning set forth in Section 4.14(a).

“Leasehold Improvements” has the meaning set forth in Section 4.14(a).

“Liability” or “Liabilities” means any and all debts, losses, expenses,
liabilities, damages, fines, costs, royalties, deficiencies or obligations of
any nature whatsoever, whether known or unknown, asserted or unasserted,
liquidated or unliquidated, due or to become due, accrued or fixed, absolute or
contingent, mature or unmatured, determined or indeterminable.

“Licensed IP” means any Intellectual Property and Intellectual Property rights
incorporated into, or used in the use, development, delivery, hosting or
distribution of, the Company Product; and (b) all other Intellectual Property
and Intellectual Property rights used or held for use in the conduct of the
business of the Company, in each case, to which a third party gas granted a
license, covenant not to sue, or any other right to the Company.

“Lien” means any mortgage, lien, pledge, charge, security interest, community
property interest, claim, contractual restriction, easement, right-of-way,
option, conditional sale or other title retention agreement or encumbrance of
any kind.

“Loss” means any direct or indirect Liability, claim, loss, damage, obligation,
judgment or penalty (including, unless otherwise provided in this Agreement,
reasonable attorneys’ fees and expenses).

“Marks” has the meaning set forth in Section 4.11 hereto.

“Material Contracts” has the meaning set forth in Section 4.20(a).

“Methodology” has the meaning set forth in Section 1.5(a).

“Money Laundering Laws” has the meaning set forth in Section 4.21.

“Net Deficit Amount” has the meaning set forth in Section 1.5(f).

“Net Income” means, for any period, the net income (or loss) of the Company
determined on a consolidated basis for such period (taken as a single accounting
period) in accordance with GAAP.

“Net Names” has the meaning set forth in Section 4.11 hereto.

“Net Surplus Amount” has the meaning set forth in Section 1.5(f).

 

65



--------------------------------------------------------------------------------

“Net Working Capital” means, the difference between (i) current assets (other
than Cash on Hand) of the Company as of 12:01 a.m. EST on the Closing Date, and
(ii) current liabilities (excluding Indebtedness) of the Company as of 12:01
a.m. EST on the Closing Date. In determining assets and liabilities hereunder,
(a) all normal or recurring monthly accounting entries shall be taken into
account and all known errors and omissions shall be corrected, (b) all known
proper adjustments shall be made, (c) for purposes of calculating the accrued
liability or any claim for a refund of income Taxes, the Company shall treat the
Closing Date as the last day of their taxable year, (d) any deferred Tax assets
or deferred Tax Liabilities established to reflect timing differences between
book and Tax income shall not be included in Net Working Capital, (e) any income
Tax assets or Liabilities shall not be taken into account, and (f) any liability
required to be recorded on the balance sheet pursuant to Financial Accounting
Standards Codification No. 740, shall not be reflected as a liability.

“Objection Notice” has the meaning set forth in Section 1.5(c).

“Order” means any writ, rule, judgment, decree, injunction or similar order of
any Government Entity or arbitral body, in each case whether preliminary or
final.

“PPA Period” has the meaning set forth in Section 5.3(j).

“Party” and collectively, “Parties” have the meaning set forth in the Preamble.

“Patents” has the meaning set forth in Section 4.11 hereto.

“Payoff Documentation” has the meaning set forth in Section 1.4(a).

“Permits” means all licenses, certificates of occupancy and other permits,
consents and approvals required by any Government Entity (including any pending
applications for such licenses, certificates, permits, consents or approvals).

“Permitted Liens” means (a) Liens for Taxes or assessments and other
governmental charges, which either are (i) not delinquent or (ii) being
contested in good faith and by any appropriate Action or Proceeding for which
adequate reserves have been made in the Financial Statements, (b) interests or
title of, or statutory Liens to secure, landlords, sublandlords, licensors,
sublicensors or licensees under real estate leases, licenses or other rental or
lease agreements, but only to the extent covering solely the assets so leased or
licensed, (c) deposits or pledges made in connection with, or to secure payment
of, utilities or similar services, workers’ compensation, unemployment
insurance, pension or other social security, governmental insurance and
governmental benefits mandated under applicable Laws, (d) mechanics’,
materialmen’s or contractors’ Liens or any similar statutory Lien arising or
incurred in the ordinary course of business and securing amounts not yet due or
payable or which are being contested in good faith by appropriate proceedings,
(e) zoning, entitlement, building and other similar Laws which are not violated
by the current use and occupancy of the applicable property and the conduct of
the Company’s business thereon, and (f) easements, rights of way, similar
non-monetary encumbrances or other minor defects or irregularities in title and
other similar Liens, if any, that do not, individually or in the aggregate,
materially impair the use or the occupancy of the assets to which they relate
for the purposes currently used and occupied as of the date hereof.

 

66



--------------------------------------------------------------------------------

“Person” means any individual, partnership, corporation, association, limited
liability company, joint stock company, a trust, joint venture, firm,
association, unincorporated organization, Government Entity or other entity.

“Personal Data” means a natural Person’s (including an end user’s or an
employee’s) name, street address, telephone number, e-mail address, photograph,
social security number, driver’s license number, passport number or user or
account number or any other piece of information that allows the identification
of a natural Person or is otherwise considered personally identifiable
information or personal data under applicable Law.

“Pre-Closing Straddle Period” has the meaning set forth in Section 5.3(a)(iii).

“Pre-Closing Tax Period” has the meaning set forth in Section 5.3(a)(i)(A).

“Privacy Legal Requirement” means all applicable Laws relating to (i) privacy,
data protection and data security; or (ii) the collection, obtainment, storage,
transmission, transfer (including cross border transfers), hosting, disclosure,
use, retention, interception, disposal, analysis, scanning, or other processing
of Personal Data (including Personal Data of employees and third parties).

“Privileged Communications” has the meaning set forth in Section 5.7(a).

“Privileged Deal Communications” has the meaning set forth in Section 5.7(b).

“Process” or “Processing” or “Processed” means, with respect to data, the use,
collection, processing, storage, recording, organization, adaption, alteration,
transfer, retrieval, consultation, disclosure, dissemination or combination of
such data.

“Pro Rata Share” means the respective percentage set forth alongside each
Seller’s name on Schedule 8 attached hereto and represents each such Seller’s
pro rata portion of the Purchase Price or other consideration to be paid to such
Seller pursuant to this Agreement.

“Purchase Price” has the meaning set forth in Section 1.4.

“Purchase Price Allocation” has the meaning set forth in Section 5.3(j).

“Purchased Shares” has the meaning set forth in the Preamble.

“Real Property Leases” has the meaning set forth in Section 4.14(a).

“Remaining Earnout Payment Disputed Items” shall have the meaning set forth in
Section 1.7 hereof.

“Representatives” means with respect to a particular Person, any director,
officer, employee, agent, consultant, advisor, or other representative of such
Person, including legal counsel, accountants, and financial advisors.

“Response Notice” has the meaning set forth in Section 6.4(d).

 

67



--------------------------------------------------------------------------------

“Restricted Period” means a five (5) year period commencing on the Closing Date.

“Revenue Growth” means an increase in Company revenue, year over year, expressed
as a percentage.

“Section 338(h)(10) Election” has the meaning set forth in Section 5.3(i)(i).

“Section 338(h)(10) Forms” has the meaning set forth in Section 5.3(i).

“Securities Act” means the Securities Act of 1933, as amended.

“Seller” and collectively, “Sellers” have the meaning set forth in the Preamble.

“Seller Disclosure Schedule” means the disclosure schedule constituting
exceptions to and applicable disclosures associated with each Seller’s
representations and warranties set forth in Article III hereof, prepared and
delivered by the Sellers concurrently with the execution of this Agreement.

“Seller Group” has the meaning set forth in Section 5.7(a).

“Seller Indemnified Parties” has the meaning set forth in Section 6.2(b).

“Seller Release” has the meaning set forth in Section 7.1(b).

“Sellers’ Portion of the Escrow Amount” means $82,242.

“Sellers’ Representative” has the meaning set forth in the Preamble.

“Software” has the meaning set forth in Section 4.11(a)(vi).

“Standard Form IP Contract” means each standard form of Company Contract used by
the Company and its customers which relates to any Intellectual Property Asset
at any time, including, without limitation, each standard form of: (i) license,
cloud computing, “software-as-a-service”, consulting and/or service
agreement(ii) development agreement; (iii) affiliate agreement; (iv) employee
confidentiality agreement; and (v) [list any additional standard Company
Agreements related to IP].

“Straddle Tax Period” has the meaning set forth in Section 5.3(a)(iii).

“Supplier” means any Person who was supplying goods or services to the Company
as of the Closing Date or who provided goods or services to the Company at any
time during the one (1) year period immediately preceding the Closing Date.

“Target Net Working Capital” means One Million Three Hundred Ninety-Four
Thousand Two Hundred Five Dollars ($1,394,205), which is the average Net Working
Capital for the period starting on September 1, 2019 and ending on August 31,
2020.

“Tax” or “Taxes” means: (a) any foreign, federal, state or local income,
earnings, profits, gross receipts, franchise, capital stock, net worth, sales,
use, value added, occupancy, general

 

68



--------------------------------------------------------------------------------

property, real property, personal property, intangible property, transfer, fuel,
excise, parking, payroll, withholding, unemployment compensation, workers’
compensation, social security, retirement, pension plan or other tax of any
nature, including any amount owed in respect of any Law relating to unclaimed
property or escheat; (b) any amount owing in respect of clause (a) above as a
result of being a member of a combined, consolidated, unitary, affiliated or
similar group, as a transferee or successor, by Contract or otherwise; and
(c) any deficiency, interest or penalty imposed with respect to any of the
foregoing.

“Tax Dispute Accountant” has the meaning set forth in Section 5.3(h).

“Tax Returns” means all returns and reports, amended returns, information
returns, statements, declarations, estimates, schedules, notices, notifications,
forms, elections, certificates or other documents required to be filed or
submitted to any Government Entity with respect to the determination,
assessment, collection or payment of any Tax or in connection with the
administration, implementation or enforcement of, or compliance with, any Tax.

“Temporary Employee” has the meaning set forth in Section 4.16(a).

“Third-Party Claim” has the meaning set forth in Section 6.4(b).

“Third-Party Claim Notice” has the meaning set forth in Section 6.4(b).

“Third-Party Recovery Proceeds” has the meaning set forth in Section 6.3(c).

“Threshold” has the meaning set forth in Section 6.3(a).

“Trade Secrets” has the meaning set forth in Section 4.11(a)(vi).

“Trademarks” has the meaning set forth in Section 4.11 hereto.

“Transaction Bonus Agreements” means agreements between the Company, on the one
hand, and each Transaction Bonus Employee, on the other hand, pursuant to which
the Company and each of the Transaction Bonus Employees agree that (i) certain
amounts would be paid by the Company to each of the Transaction Bonus Employees,
on the terms and subject to the conditions set forth therein, to satisfy any and
all outstanding promises, agreements or obligations of the Company under the
Employee Equity Agreements and (ii) other than the Transaction Bonus Payments to
be made to each of the Transaction Bonus Employees, there are no other
obligations or payments owed by the Company or the Sellers to the Transaction
Bonus Employees.

“Transaction Bonus Employee” means each of J. Kariotis, S. Sauers and T. Perry.

“Transaction Bonus Employee Portion of the Escrow Amount” means $417,758.

“Transaction Bonus Payments” means the payments that are to be made to the
Transaction Bonus Employees pursuant to the Transaction Bonus Agreements, and
the employer’s portion of any payroll or similar Taxes attributable to any
compensation payable in respect of the foregoing amounts.

 

69



--------------------------------------------------------------------------------

“Transaction Documents” means this Agreement and all other agreements,
instruments, certificates and other documents to be entered into or delivered by
any party, pursuant to any of the foregoing.

“Transactions” means the transactions contemplated by the Transaction Documents.

“Treasury Regulations” means income tax regulations promulgated under the Code,
as such regulations may be amended from time to time.

“Working Capital Deficit” has the meaning set forth in Section 1.5(e)(i).

“Working Capital Surplus” has the meaning set forth in Section 1.5(e)(i).

“Year 1 Earnout Period” has the meaning set forth in Section 1.7(a)(i).

“Year 2 Earnout Period” has the meaning set forth in Section 1.7(a)(iii).

Article 9

MISCELLANEOUS

9.1 Expenses. Except as otherwise provided in this Agreement, each Party to this
Agreement will bear its respective fees, costs and expenses incurred in
connection with the preparation, negotiation, execution and performance of this
Agreement or the Transactions (including legal, accounting and other
professional fees), provided that the fees and expenses of the Escrow Agent
shall be borne 50% by the Buyer and 50% by the Sellers as a Closing Cost.

9.2 Governing Law. This Agreement will be governed by and construed in
accordance with the internal Laws of the Commonwealth of Pennsylvania applicable
to agreements made and to be performed entirely within such State, without
regard to the conflicts of Law principles that would require the application of
any other Law.

9.3 Jurisdiction; Service of Process. Any Action or Proceeding arising out of or
relating to this Agreement or any of the Transactions may be brought in the
applicable federal and state courts located in the city of Pittsburgh,
Pennsylvania that have jurisdiction, and each of the Parties irrevocably submits
to the exclusive jurisdiction of such courts in any such Action or Proceeding,
waives any objection it may now or hereafter have to venue or to convenience of
forum, agrees that all claims in respect of the Action or Proceeding shall be
heard and determined only in any such court and agrees not to bring any Action
or Proceeding arising out of or relating to this Agreement or any of the
Transactions in any other court. The Parties agree that any or all of them may
file a copy of this Section 9.3 with any court as written evidence of the
knowing, voluntary and bargained-for agreement among the Parties irrevocably to
waive any objections to venue or to convenience of forum. Process in any Action
or Proceeding referred to in the first sentence of this Section 9.3 may be
served on any Party anywhere in the world.

9.4 Waiver of Jury Trial. THE PARTIES HEREBY WAIVE ANY RIGHT TO TRIAL BY JURY IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY, WHETHER NOW EXISTING OR HEREAFTER ARISING, AND
WHETHER SOUNDING IN

 

70



--------------------------------------------------------------------------------

CONTRACT, TORT OR OTHERWISE. THE PARTIES AGREE THAT ANY OF THEM MAY FILE A COPY
OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY AND
BARGAINED-FOR AGREEMENT AMONG THE PARTIES IRREVOCABLY TO WAIVE TRIAL BY JURY AND
THAT ANY ACTION OR PROCEEDING WHATSOEVER BETWEEN THEM RELATING TO THIS AGREEMENT
OR ANY TRANSACTION CONTEMPLATED HEREBY SHALL INSTEAD BE TRIED IN A COURT OF
COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.

9.5 Waiver; Remedies Cumulative. The rights and remedies of the Parties to this
Agreement are cumulative and not alternative. Neither any failure nor any delay
by any Party in exercising any right, power or privilege under this Agreement or
any of the other Transaction Documents will operate as a waiver of such right,
power or privilege, and no single or partial exercise of any such right, power
or privilege will preclude any other or further exercise of such right, power or
privilege or the exercise of any other right, power or privilege. No waiver by
any Party of any of the provisions herein shall be effective unless explicitly
set forth in writing and signed by the Party so waiving. No waiver by any Party
shall operate or be construed as a waiver in respect of any failure, breach or
default not expressly identified by such written waiver, whether of a similar or
different character, and whether occurring before or after that waiver. No
failure to exercise, or delay in exercising, any right, remedy, power or
privilege arising from this Agreement shall operate or be construed as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.

9.6 Notices. All notices or other communications required or permitted to be
given hereunder shall be in writing and shall be deemed given to a Party when
(a) delivered by hand, (b) one (1) Business Day after being sent by a nationally
recognized overnight courier service (costs prepaid), (c) sent by facsimile or
email with confirmation of transmission by the transmitting equipment, or
(d) received by the addressee, if sent by certified mail, postage prepaid and
return receipt requested, in each case to the following:

If to the Buyer or the Company to:

Mastech Digital, Inc.

Attn: Jennifer Ford Lacey, Senior Vice President and General Counsel

John J. Cronin, Jr., Chief Financial Officer and Corporate Secretary

1305 Cherrington Parkway,

Building 210,

Suite 400,

Moon Township,

PA 15108

with a copy (which shall not constitute notice) to:

Blank Rome LLP

Attn: James J. Barnes, Esq.

501 Grant St.

Suite 850

 

71



--------------------------------------------------------------------------------

Pittsburgh, 15222

jbarnes@blankrome.com

If to Sellers’ Representative:

Lawrence F. Goldman

2052 W. Cullom Ave.

Chicago, IL 60618

with a copy (which shall not constitute notice) to:

Hinshaw & Culbertson LLP

Attn: Timothy M. Sullivan, Esq.

151 N. Franklin St.

Suite 2500

Chicago, IL 60606

tsullivan@hinshawlaw.com

Any Party may change its contact information for notices and other
communications hereunder by notice to the other Parties hereto in accordance
with this Section 9.6.

9.7 Assignment. This Agreement shall be binding upon, and shall be enforceable
by and inure solely to the benefit of the Parties hereto and their respective
successors and permitted assigns; provided that this Agreement and the rights
and obligations hereunder shall not be assignable or transferable by any Party
without the prior written consent of the other Parties hereto, except that Buyer
may assign this Agreement to any Affiliate of Buyer or a lender for collateral
assignment purposes, and any assignment or transfer not in compliance with the
above shall be null and void.

9.8 No Third-Party Beneficiaries. Except for contemplated third-party
beneficiaries as expressly provided otherwise in this Agreement (including as
contemplated by Article 6), this Agreement is for the sole benefit of the
Parties hereto and their respective successors and permitted assigns and nothing
herein expressed or implied shall give or be construed to give to any Person,
other than the Parties hereto and such successors and permitted assigns, any
legal or equitable rights, remedy or claim hereunder.

9.9 Amendments. No amendment to this Agreement shall be effective unless it
shall be in writing and signed by the Buyer and the Sellers.

9.10 Disclosure Schedules. The Seller Disclosure Schedule and the Company
Disclosure Schedule (collectively, the “Disclosure Schedules”) are attached to
and form a part of this Agreement and shall be subject to the following terms
and conditions: (a) no disclosure relating to any possible breach or violation
of any agreement, Law or regulation shall be construed as an admission or
indication that any such breach or violation exists or has actually occurred;
(b) headings and introductory language have been inserted on the sections of the

 

72



--------------------------------------------------------------------------------

Disclosure Schedules for convenience of reference only and shall to no extent
have the effect of amending or changing the express description of the sections
as set forth in this Agreement; (c) the sections of the Disclosure Schedules are
qualified in their entirety by reference to the provisions of this Agreement,
and are not intended to constitute, and shall not be construed as constituting,
representations and warranties, except as and to the extent provided in this
Agreement; (d) unless otherwise defined herein or unless the context otherwise
requires, capitalized terms used in the Disclosure Schedules have the meanings
assigned to them in this Agreement; and (e) any reference to a section number in
the Disclosure Schedules refers to that section of this Agreement unless the
context otherwise is reasonably apparent.

9.11 Non-Recourse. It is understood that any certificate or certification
contemplated by this Agreement and executed by an officer of a Party shall be
deemed to have been delivered only in such officer’s capacity as an officer of
such Party (and not in his or her individual capacity) and shall not entitle any
Party to assert a claim against such officer in his or her individual capacity.

9.12 Specific Performance. Each of the Parties acknowledges and agrees that
irreparable injury to the other Party hereto may occur if any provision of this
Agreement was not performed in accordance with its specific terms or was
otherwise breached and that such injury would not be adequately compensable in
damages because of the difficulty of ascertaining the amount of damages that
will be suffered if this Agreement was breached. It is accordingly agreed that
each of the Parties shall be entitled, in addition to any other remedy to which
they are entitled at Law or in equity, to specific enforcement of, and
injunctive relief, without proof of actual damages, to prevent any violation of
the terms hereof, and the other Party hereto will not take action, directly or
indirectly, in opposition to the Party seeking such relief on the grounds that
any other remedy or relief is available at Law or in equity. Any requirements
for the securing or posting of any bond with such remedy are hereby waived.

9.13 Construction. In construing this Agreement, including the Exhibits and
Schedules attached hereto, the following principles shall be followed: (a) the
terms “herein,” “hereof,” “hereby,” “hereunder” and other similar terms refer to
this Agreement as a whole and not only to the particular Article, Section or
other subdivision in which any such terms may be employed; (b) except as
otherwise set forth herein, references to Articles, Sections, Schedules and
Exhibits refer to the Articles, Sections, Schedules and Exhibits of this
Agreement, which are incorporated in and made a part of this Agreement; (c) a
reference to any Person shall include such Person’s predecessors; (d) all
accounting terms not otherwise defined herein have the meanings assigned to them
in accordance with GAAP; (e) no consideration shall be given to the headings of
the Articles, Sections, Schedules, Exhibits, subdivisions, subsections or
clauses, which are inserted for convenience in locating the provisions of this
Agreement and not as an aid in its construction; (f) the words “includes” and
“including” and their syntactical variants mean “includes, but is not limited
to” and “including, without limitation,” and corresponding syntactical variant
expressions; (g) a defined term has its defined meaning throughout this
Agreement, regardless of whether it appears before or after the place in this
Agreement where it is defined, including in any Schedule or Exhibit; (h) the
word “dollar” and the symbol “$” refer to the lawful currency of the United
States of America; and (i) the plural shall be deemed to include the singular
and vice versa.

 

73



--------------------------------------------------------------------------------

9.14 Entire Agreement. This Agreement (including any Exhibit or Schedule
attached hereto) and the Transaction Documents contain the entire agreement and
understanding among the Parties hereto with respect to the subject matter hereof
and, except as explicitly set forth herein, supersede all prior and
contemporaneous oral and written agreements and understandings relating to such
subject matter. There are no promises, representations, warranties, covenants or
undertakings with respect to this Agreement (including any Exhibit or Schedule
attached hereto) and the Transaction Documents and the events giving rise
thereto other than those expressly set forth herein and therein.

9.15 Severability. If any provision of this Agreement or the application of any
such provision to any Person or circumstance shall be held invalid, illegal or
unenforceable in any respect by a court of competent jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
hereof.

9.16 Mutual Drafting. The Parties hereto are sophisticated and have been
represented by counsel who have carefully negotiated the provisions hereof. As a
consequence, the Parties do not intend that the presumptions of any Laws or
other rules relating to the interpretation of contracts against the drafter of
any particular clause should be applied to this Agreement and therefore waive
their effects.

9.17 Counterparts; Electronic Transmission. This Agreement may be executed in
one or more counterparts, including by facsimile or email transmission, all of
which shall be considered one and the same agreement, and shall become effective
when one or more such counterparts have been signed by each of the Parties and
delivered to the other Party.

[SIGNATURE PAGE FOLLOWS]

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

74



--------------------------------------------------------------------------------

INTENDING TO BE LEGALLY BOUND, the undersigned Parties have executed this Stock
Purchase Agreement as of the date first written above.

 

BUYER MASTECH DIGITAL DATA, INC. By:  

/s/ Vivek Gupta

Name:  

Vivek Gupta

Title:  

President & CEO

COMPANY AMBERLEAF PARTNERS, INC. By:  

/s/ Larry Goldman

Name:  

Larry Goldman

Title:  

             

SELLERS

/s/ Larry Goldman

Name: Lawrence F. Goldman Address: 2052 W. Cullom Avenue Chicago, IL 60618

/s/ Don Steffen

Name: Don Steffen Address: 21 Oak Avenue Grayslake, IL 60030

[SIGNATURE PAGE TO SHARE PURCHASE AGREEMENT]



--------------------------------------------------------------------------------

Schedule 1.5(a)

Net Working Capital Methodology

Assumptions used to Illustrate Net Working Capital Methodology:

 

  •  

Target Net Working Capital = $1,394,000 (Trailing 12-month average ended
August 31, 2020).

 

  •  

Estimated Net Working Capital at Closing = $1,450,000 (Estimated by the Seller
two days pre-closing).

 

  •  

Actual Net Working Capital at Closing = $1,400,000 (Actual as mutually
determined post-closing).

 

  1)

On Closing – Adjustment to the Cash Purchase Price:

 

  •  

Estimated Net Working Capital – Target Net Working Capital:

 

  •  

$1,450,000 - $1,394,000 = $56,000 increase from Target;

 

  •  

Thus, the portion of the Purchase Price payable at Closing will increase by
$56,000.

 

  2)

Post-Closing Net Working Capital FINAL TRUE-UP:

 

  •  

Actual Net Working Capital – Estimated Net Working Capital;

 

  •  

$1,400,000 - $1,450,000 = $50,000 decrease from number used at Closing;

Thus, Sellers’ Representative will pay Buyer $50,000 in final settlement.

 



--------------------------------------------------------------------------------

Schedule 1.7(b)

Calculation of Earnout Payment

• The Revenue Growth and EBITDA Margin reflect the Buyer’ s goal of integrating
the Company and allowing the Company to leverage the Buyer’ s sales team,
installed client base and delivery engine, as well as other capabilities that
the Buyer and its affiliates expect to be available.

• Any revenue and profit earned by projects of the Buyer and its Affiliates sold
by the Company will be counted on the Company’s income statement for purposes of
calculating Earnout Payments.

• For purposes of calculating the Earnout Payments, achievement of each metric
shall be measured individually, in each calendar year, except payment on
achievement of the EBITDA Margin shall require at least 60% achievement of the
Revenue Growth for the year in question.

• Year end 2020 revenue of the Company is assumed to be $ l l.3M, with 18%
EBITDA Margin. If revenue and EBITDA Margin fall below these levels, the targets
for Revenue Growth and EBITDA Margin in 2021 and 2022will be adjusted
accordingly.

• Year 1 (calculated from January l, 2021 - December 31, 2021) Earnout targets,
as set forth in the table below, will be based on the greater of $1.3M revenue
and 18% EBITDA Margin, or actual for 2020.

• Year 2 (calculated from January 1, 2022 - December 31, 2022) Earnout targets,
as set forth in the table below, will be based on the greater of $1.3M revenue
and 18% EBITDA Margin, or actual for 2021.

 

Targets

   Year 1     Year 2  

Revenue Growth

     20 %      20 % 

EBITDA Margin

     20 %      25 % 

Revenue Growth Threshold for payment of Earnout

     70 %      70 % 

 

i



--------------------------------------------------------------------------------

EBITDA Margin Threshold for Payment of Earnout

     90 %      90 % 

Revenue Growth Earnout Available

   $ 1.50     $ 1.50  

EBITDA Margin Earnout Available

   $ 0.75     $ 0.75     

 

 

   

 

 

 

Total Earnout Available

   $ 2.25     $ 2.25     

 

 

   

 

 

 

• Total Earnout Payment of $2,250,000 based on achievement of at least 70% of
Revenue Growth and 90% of EBITDA Margin in Year 1. $1,500,000 shall be based on
achievement of Revenue Growth and $750,000 shall be based on achievement of
EBITDA Margin. Achievement of either metric shall result in an Earnout Payment,
payable on a sliding scale from 70% to 100 % for Revenue Growth and 90% to l 00%
for EBITDA Margin.

• For example, if in Year l the Revenue Growth achieved is 14% and the EBITDA
Margin achieved is 18%, the Earnout Payment would be $1.73 million
($1.05 million payable on Revenue Growth and $0.68 million payable on EBITDA
Margin).

• Total Earnout of $2,250,000 based on achievement of at least 70% of the
Revenue Growth and 90% of the EBITDA Margin in Year 2. $1,500,000 shall be based
on achievement of Revenue Growth and $750,000 shall be based on achievement of
EBITDA Margin. Achievement of either metric shall result in an Earnout Payment,
payable on a sliding scale from 70% to 100 for the Revenue Growth and 90% to
100% for the EBITDA Margin.

• For example, if in Year 2 the Revenue Growth is 14% and the EBITDA Margin is
23%, Earnout Payment would be $1.74 million ($1.05 million payable on Revenue
Growth and $0.69 million payable on EBITDA Margin).

• Each twelve-month period will stand on its own with respect to target

 

ii



--------------------------------------------------------------------------------

achievement and each Earnout Payment will be capped at 100% achievement.

 

Earnout Example

   Year l     Year 2  

Revenue

   $ 12.90     $ 14.70  

Revenue Growth

     14 %      14 % 

EB/TOA

   $ 2.10     $ 3.50  

EB/TOA Margin

     18 %      23 % 

% of Revenue Earn—out payable

     70 %      70 % 

Revenue Earnout payment

   $ 1.05     $ 1.05  

% of EBITDA Margin Earnout payable

     90 %      92 % 

EBITDA Margin Earnout payment

   $ 0.68     $ 0.69     

 

 

   

 

 

 

Total Earnout Payment

   $ 1.73     $ 1.74     

 

 

   

 

 

 

 

 

iii



--------------------------------------------------------------------------------

Schedule 1.7(c)

Earnout Payment Allocation

The following allocation is subject to the terms of the Transaction Bonus
Agreements:

Year 1 Earnout Period

Don Steffen – 46.05%

Lawrence F. Goldman – 46.05%

J. Kariotis – 5.3%

T. Perry – 1.3%

S. Sauers – 1.3%

Year 2 Earnout Period

J. Kariotis – 1.8%-5.3% (in accordance with the Transaction Bonus Agreement with
J. Kariotis

T. Perry – 1.3%

S. Sauers – 1.3%

Don Steffen – 50% of proceeds remaining after distributions to J. Kariotis, T.
Perrty and S. Sauers Lawrence F. Goldman – 50% of proceeds remaining after
distributions to J. Kariotis, T. Perrty and S. Sauers



--------------------------------------------------------------------------------

Schedule 5.3(j)

Purchase Price Allocation

 

     Low      High  

Intangible Assets

     

Trade Name

     350        600  

Technology

     400        800  

Non-Compete Covenant

     400        600  

Customer Relationships

     3,000        4,500  



--------------------------------------------------------------------------------

Schedule 7.1(a)

Specified Consents

None.



--------------------------------------------------------------------------------

Schedule 8

Sellers’ Pro Rata Share

Lawrence F. Goldman – 50%

Don Steffen – 50%



--------------------------------------------------------------------------------

Schedule 9

Closing Costs

None